Exhibit 10.1

 

 

 

 

CREDIT AGREEMENT

 

dated as of

 

July 30, 2013

 

And as Amended by Amendment No. 1 on July 31, 2014

 

among

 

HEMISPHERE MEDIA HOLDINGS, LLC and
INTERMEDIA ESPAÑOL, INC.

 

as Borrowers,

 

HMTV, LLC,

 

as Holdings,

 

THE LENDERS PARTY HERETO

 

and

 

JPMorgan Chase Bank, N.A.,

 

as Administrative Agent



--------------------------------------------------------------------------------

 

J.P. Morgan Securities LLC and Deutsche Bank Securities Inc.,

 

as Joint Lead Arrangers and Joint Bookrunners for Amendment No. 1,

 

 

Deutsche Bank Securities Inc.,

 

as Syndication Agent for Amendment No. 1,

 

and

 

CIT Finance LLC,
as Documentation Agent for Amendment No. 1

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally

39

Section 1.03

Accounting Terms

39

Section 1.04

Pro Forma Calculations

39

Section 1.05

Classification of Loans and Borrowings

40

Section 1.06

Currency Equivalents Generally

40

Section 1.07

Rounding

40

Section 1.08

References to Laws

41

Section 1.09

Times of Day

41

Section 1.10

Covenant Compliance Generally

41

Section 1.11

Available Amount Transactions

41

Section 1.12

Interest Rate Calculations

41

 

 

 

ARTICLE II

 

Term Loan Facilities

 

 

 

Section 2.01

Commitments

41

Section 2.02

Term Loans

42

Section 2.03

Borrowing Procedure

43

Section 2.04

Evidence of Debt; Repayment of Loans

43

Section 2.05

Fees

44

Section 2.06

Interest on Loans

44

Section 2.07

Default Interest

44

Section 2.08

Alternate Rate of Interest

44

Section 2.09

Termination of Additional Term B Commitments

45

Section 2.10

Conversion and Continuation of Borrowings

45

Section 2.11

Repayment of Term Borrowings

46

Section 2.12

Voluntary Prepayment

46

Section 2.13

Mandatory Prepayments

47

Section 2.14

Reserve Requirements; Change in Circumstances

49

Section 2.15

Change in Legality

50

Section 2.16

Breakage

50

Section 2.17

Pro Rata Treatment

50

Section 2.18

Sharing of Setoffs

51

Section 2.19

Payments

51

Section 2.20

Taxes

51

Section 2.21

Assignment of Commitments under Certain Circumstances; Duty to Mitigate

53

Section 2.22

Incremental Term Loans

54

Section 2.23

New Term Loan Facility

56

Section 2.24

New Incremental Notes

58

Section 2.25

Extensions of Term Loans

59

Section 2.26

Refinancing Amendments

61

Section 2.27

Lead Borrower

61

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE III

 

Representations and Warranties

 

 

 

Section 3.01

Organization; Powers

62

Section 3.02

Authorization

62

Section 3.03

Enforceability

62

Section 3.04

Governmental Approvals

62

Section 3.05

Financial Statements

62

Section 3.06

No Material Adverse Effect

63

Section 3.07

Title to Properties; Possession Under Leases

63

Section 3.08

Subsidiaries

63

Section 3.09

Litigation; Compliance with Laws

63

Section 3.10

Designation of Indebtedness

63

Section 3.11

Federal Reserve Regulations

64

Section 3.12

Investment Company Act

64

Section 3.13

Use of Proceeds

64

Section 3.14

Tax Returns

64

Section 3.15

No Material Misstatements

64

Section 3.16

Employee Benefit Plans

64

Section 3.17

Environmental Matters

65

Section 3.18

[Reserved]

65

Section 3.19

Security Documents

65

Section 3.20

Location of Real Property and Leased Premises

66

Section 3.21

Labor Matters

66

Section 3.22

Solvency

66

Section 3.23

[Reserved]

66

Section 3.24

Anti-Corruption Laws and Sanctions

66

Section 3.25

Intellectual Property

66

Section 3.26

Special Representations Relating to FCC Licenses, Etc.

67

 

 

 

ARTICLE IV

 

Conditions of Lending

 

 

 

Section 4.01

All Credit Events

67

Section 4.02

First Credit Event

67

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

Section 5.01

Existence; Compliance with Laws; Businesses and Properties

70

Section 5.02

Insurance

70

Section 5.03

Obligations and Taxes

71

Section 5.04

Financial Statements, Reports, etc.

71

Section 5.05

Litigation and Other Notices

73

Section 5.06

Information Regarding Collateral

74

Section 5.07

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

74

Section 5.08

Use of Proceeds

74

Section 5.09

Employee Benefits

74

Section 5.10

Covenant to Guarantee Obligations and Give Security

75

Section 5.11

Compliance with Environmental Laws

76

Section 5.12

[Reserved]

76

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 5.13

Further Assurances

76

Section 5.14

Maintenance of Company Separateness of Unrestricted Subsidiaries

77

Section 5.15

Designation of Subsidiaries

77

Section 5.16

Post-Closing Items

78

 

 

 

ARTICLE VI

 

Negative Covenants

 

 

 

Section 6.01

Indebtedness

78

Section 6.02

Liens

81

Section 6.03

Sale and Lease-back Transactions

83

Section 6.04

Investments, Loans and Advances

83

Section 6.05

Mergers, Consolidations and Dispositions

84

Section 6.06

Restricted Payments; Restrictive Agreements

87

Section 6.07

Transactions with Affiliates

89

Section 6.08

Change in Nature of Business

89

Section 6.09

Other Indebtedness and Agreements

89

Section 6.10

[Reserved]

90

Section 6.11

Certain Equity Securities

90

Section 6.12

Holdings

90

 

 

 

ARTICLE VII

 

Events of Default

 

 

 

Section 7.01

Events of Default

90

Section 7.02

Application of Proceeds

93

 

 

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent; etc.

 

ARTICLE IX

 

Miscellaneous

 

 

 

Section 9.01

Notices; Electronic Communications

98

Section 9.02

Survival of Agreement

100

Section 9.03

Binding Effect

100

Section 9.04

Successors and Assigns

100

Section 9.05

Expenses; Indemnity

105

Section 9.06

Right of Setoff

106

Section 9.07

Applicable Law

106

Section 9.08

Waivers; Amendment

106

Section 9.09

Interest Rate Limitation

108

Section 9.10

Entire Agreement

108

Section 9.11

Waiver of Jury Trial

108

Section 9.12

Severability

108

Section 9.13

Counterparts

109

Section 9.14

Headings

109

Section 9.15

Jurisdiction; Consent to Service of Process

109

Section 9.16

Confidentiality

109

Section 9.17

Lender Action

110

Section 9.18

USA PATRIOT Act Notice

110

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 9.19

Accounting Matters

110

Section 9.20

Electronic Execution of Assignments and Certain Other Documents

110

Section 9.21

Use of Name, Logo, etc.

110

Section 9.22

Joint and Several Liability of the Borrowers

110

 

SCHEDULES

 

 

 

 

 

Schedule 1.01(b)

-

Subsidiary Guarantors

Schedule 2.01

-

Lenders and Commitments

Schedule 3.08

-

Subsidiaries

Schedule 3.09

-

Litigation

Schedule 3.16

-

ERISA Events

Schedule 3.17

-

Environmental Matters

Schedule 3.19(a)

-

UCC Filing Offices

Schedule 3.20(a)

-

Owned Real Property

Schedule 3.20(b)

-

Leased Real Property

Schedule 3.21

-

Labor Matters

Schedule 3.26

-

FCC Licenses

Schedule 4.02(a)

-

Local Counsel

Schedule 5.16

-

Post-Closing Items

Schedule 6.01

-

Existing Indebtedness

Schedule 6.02

-

Existing Liens

Schedule 6.04

-

Existing Investments

Schedule 6.06

 

Existing Restrictive Agreements

Schedule 6.07

-

Existing Transactions with Affiliates

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Administrative Questionnaire

Exhibit B

-

Form of Assignment and Acceptance

Exhibit C

-

Form of Borrowing Request

Exhibit D

-

Security Agreement

Exhibit E

-

Form of Guaranty

Exhibit F

-

Form of Affiliate Subordination Agreement

Exhibit G-1

-

Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP

Exhibit G-2

-

Form of Puerto Rico Counsel Opinion

Exhibit G-3

-

Form of FCC Counsel Opinion

Exhibit H

-

Form of Officer’s Certificate

Exhibit I

-

Form of Solvency Certificate

Exhibit J

-

Form of United States Tax Compliance Certificate

 

iv

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT dated as of July 30, 2013 (as amended by Amendment No. 1 on
July 31, 2014), among HEMISPHERE MEDIA HOLDINGS, LLC, a Delaware limited
liability company (the “Lead Borrower”), INTERMEDIA ESPAÑOL, INC., a Delaware
corporation (“WAPA PR” and, together with the Lead Borrower, the “Borrowers”),
HMTV, LLC, a Delaware limited liability company (“Holdings”), the Lenders (such
term and each other capitalized term used but not defined in this introductory
statement having the meaning given to it in Article I), JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent for the Lenders.

 

PRELIMINARY STATEMENTS

 

The Borrowers have requested that, upon the satisfaction in full of the
conditions precedent set forth in Article IV below, the Lenders make available
Initial Term Loans on the Closing Date denominated in Dollars to the Borrowers
(as allocated among them in the Borrowing Request) in an aggregate principal
amount of $175,000,000 pursuant to this Agreement.

 

The proceeds of the Initial Term Loans will be used to (i) repay the Existing
Indebtedness, (ii) pay all fees and expenses incurred in connection with the
Transaction and (iii) provide for working capital needs and general corporate
purposes (including Permitted Acquisitions) of the Borrowers and their
Subsidiaries.

 

The Lenders are willing to provide the Initial Term Loans on the terms and
subject to the conditions set forth herein.  In consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01        Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(f).

 

“Acquisition Representations” shall mean (a) the representations made by the
seller with respect to the Acquired Entity (or similar Person) in connection
with any Designated Acquisition as are material to the interests of the Lenders,
but only to the extent that Borrowers or any of their Subsidiaries has the right
(determined without regard to any notice requirement thereof) to terminate their
obligations in connection with such Designated Acquisition or decline to
consummate such Designated Acquisition (in each case pursuant to the terms
thereof) as a result of a breach of one or more of such representations in the
acquisition agreement in connection with such Designated Acquisition and (b) the
representations and warranties made solely by the Borrowers and the Restricted
Subsidiaries (x) in Section 3.22 (solely with respect to the Borrowers and their
Restricted Subsidiaries on a consolidated basis) and (y) Sections 3.01(a) and
(d), 3.02(a) and (b)(i)(A) (limited to the constitutive documents of Holdings
and the Borrowers), 3.03, 3.11, 3.12, 3.19 (limited to creation, validity and
perfection) and 3.24, in each case, after giving effect to such Permitted
Acquisition.

 

“Additional Term B Commitment” shall mean, with respect to the Additional Term B
Lender, its commitment to make a Term B Loan on the Amendment No. 1 Effective
Date in an amount equal to $225,000,000 minus the aggregate principal amount of
the Converted Initial Term Loans of all Lenders.

 

“Additional Term B Lender” shall mean the Person identified as such in Amendment
No. 1.

 

“Additional Term B Loan” shall have the meaning provided in Section 2.01(a).

 

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves.

 

“Administrative Agent” shall mean (i) with respect to any period prior to the
Amendment No. 1 Effective Date, Deutsche Bank AG New York Branch and (ii) from
and after the Amendment No. 1 Effective Date, JPMorgan Bank, N.A. (or any
successor thereto in such capacity).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit F pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

 

“Affiliated Lender” shall mean the Permitted Investors and their respective
Affiliates (other than Holdings, the Borrowers and any of their respective
Subsidiaries).

 

“Agents” shall mean the Collateral Agent and the Administrative Agent.

 

“Agreement” shall mean this Credit Agreement dated as of July 30, 2013, as
amended by Amendment No. 1.

 

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
July 31, 2014, by and among the Borrowers, Holdings, JPMorgan Chase Bank, N.A.,
Deutsche Bank AG New York Branch, the Lenders party thereto and the other
parties thereto.

 

“Amendment No. 1 Consenting Lender” shall mean each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.

 

“Amendment No. 1 Effective Date” shall mean July 31, 2014.

 

“Amendment No. 1 Lead Arrangers” shall mean J.P. Morgan Securities LLC and 
Deutsche Bank Securities Inc. in their capacities as Joint Lead Arrangers and
Joint Bookrunners for Amendment No1.

 

“Alternate Base Rate” shall mean for any day a fluctuating rate per annum equal
to the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by the Administrative Agent as its “prime rate,” and (c) the Adjusted LIBO Rate
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month commencing
on such day (or, if such day is not a Business Day, commencing on the preceding
Business Day) plus 1.00%.  The “prime rate” is a rate set by Administrative
Agent based upon various factors including Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.  Notwithstanding the foregoing and solely
with respect to Term B Loans, the Alternate Base Rate will be deemed to be 2.00%
per annum if the Alternate Base Rate calculated pursuant to the foregoing
provisions would otherwise be less than 2.00% per annum.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.

 

2

--------------------------------------------------------------------------------


 

“Applicable Excess Cash Flow Percentage” shall mean 50%; provided that, so long
as no Default or Event of Default exists on the respective Excess Cash Flow
Payment Date, (i) if the First Lien Net Leverage Ratio as of the last day of the
respective Excess Cash Flow Payment Period is less than or equal to 3.50:1.00
but greater than 2.75:1.00, then the Applicable Excess Cash Flow Percentage
instead shall be 25% and (ii) if the First Lien Net Leverage Ratio as of the
last day of the respective Excess Cash Flow Payment Period is less than or equal
to 2.75:1.00, then the Applicable Excess Cash Flow Percentage instead shall be
0%.

 

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” shall mean, for any day with respect to the Term B Loan that
is a Eurodollar Loan or an ABR Loan, the applicable rate per annum set forth
below under the caption “Eurodollar Spread” or “ABR Spread”, as the case may be,
based upon Total Net Leverage Ratio as of the end of the fiscal quarter for
which consolidated financial statements have theretofore been most recently
delivered pursuant to Section 5.04(a) or Section 5.04(b), provided that until
the date of the delivery of the consolidated financial statements pursuant to
Section 5.04(a) or Section 5.04(b) as of and for the fiscal quarter ended
September 30, 2014, the Applicable Margin shall be based on the rates per annum
set forth in Category 1:

 

Category

 

Total Net Leverage Ratio

 

Eurodollar Spread

 

ABR Spread

 

1

 

Greater than 2.60 to 1.0

 

4.00

%

3.00

%

 

 

 

 

 

 

 

 

2

 

Less than or equal to 2.60 to 1.0

 

3.75

%

2.75

%

 

For purposes of the foregoing, each change in the Applicable Margin resulting
from a change in the Total Net Leverage Ratio shall be effective during the
period commencing on and including the Business Day following the date of
delivery to the Administrative Agent pursuant to Section 5.04(a) or
Section 5.04(b) of the consolidated financial statements and related certificate
indicating such change and ending on the date immediately preceding the
effective date of the next such change.  Notwithstanding the foregoing, the
Applicable Margin, at the option of the Administrative Agent or  the Required
Lenders shall be based on the rates per annum set forth in Category 1 (i) at any
time that an Event of Default under Section 7.01(b) has occurred and is
continuing and shall continue to so apply to but excluding the date on which
such Event of Default shall cease to be continuing (and thereafter, the Category
otherwise determined in accordance with this definition shall apply) or (ii) if
the Lead Borrower fails to deliver the consolidated financial statements
required to be delivered pursuant to Section 5.04(a) or Section 5.04(b) or any
such related certificate required to be delivered pursuant hereto, in each case
within the time periods specified herein for such delivery, during the period
commencing on and including the day of the occurrence of a Default resulting
from such failure and until the delivery thereof.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger or otherwise) by the Lead Borrower or any of its Restricted Subsidiaries
to any Person other than the Lead Borrower or any Subsidiary Guarantor of
(a) any Equity Interests of any of the Restricted Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of the Lead Borrower or
any of its Restricted Subsidiaries.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

 

“Available Amount Basket” shall mean, at any date (the “Reference Date”), the
sum of:

 

(a)           $5,000,000;

 

(b)           Cumulative Retained Excess Cash Flow Amount; plus

 

3

--------------------------------------------------------------------------------


 

(c)           the amount of any capital contributions or Net Cash Proceeds from
Permitted Equity Issuances (or issuances of debt securities that have been
converted into or exchanged for Qualified Capital Stock) received or made by the
Lead Borrower (or any direct or indirect parent thereof and contributed by such
parent to the Lead Borrower) during the period from and including the Business
Day immediately following the Closing Date through and including the Reference
Date; plus

 

(d)           to the extent not (A) included in clause (b) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Lead Borrower or any of
its Restricted Subsidiaries from any Minority Investments or Unrestricted
Subsidiaries during the period from and including the Business Day immediately
following the Closing Date through and including the Reference Date; plus

 

(e)           to the extent not (A) included in clause (b) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Lead Borrower or any of its Restricted
Subsidiaries from any Minority Investments or Unrestricted Subsidiaries during
the period from and including the Business Day immediately following the Closing
Date through and including the Reference Date in respect of loans or advances
made by the Lead Borrower or any of its Restricted Subsidiaries to such Minority
Investments or Unrestricted Subsidiaries; plus

 

(f)            to the extent not (A) included in clause (b) above, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay Term Loans in accordance with Section 2.13(a), the aggregate amount of
all Net Cash Proceeds received by the Lead Borrower or any of its Restricted
Subsidiaries in connection with the sale, transfer or other disposition of its
ownership interest in any Minority Investment or Unrestricted Subsidiary during
the period from and including the Business Day immediately following the Closing
Date through and including the Reference Date; plus

 

(g)           any Declined Amounts; minus

 

(h)           the aggregate amount of Restricted Payments thereof made after the
Closing Date and on or prior to such date pursuant to Section 6.06(a)(vii);
minus

 

(i)            the aggregate amount of payments thereof made after the Closing
Date and on or prior to such date pursuant to Section 6.09(b)(i)(1); minus

 

(j)            the aggregate amount of Investments pursuant to
Section 6.04(n)(y) after the Closing Date and on or prior to such date.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrowers” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Lead Borrower (on behalf of
itself or WAPA PR) in accordance with the terms of Section 2.03 and
substantially in the form of Exhibit C, or such other form as shall be approved
by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

4

--------------------------------------------------------------------------------


 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or day on
which banks in New York City are authorized or required by law to close and
(ii) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurodollar Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, shall mean any such day described in clause (i) above that is also a
London Banking Day.

 

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of the Lead Borrower and its
Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Lead Borrower for such period prepared in
accordance with GAAP but excluding in each case any such expenditure made to
restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Equivalents” shall mean:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of issuance thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of issuance thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime 1” (or the then equivalent grade) by
Moody’s or “A 1” (or the then equivalent grade) by S&P;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above;

 

(e)           investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (d) above; and

 

(f)            other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.

 

“Cash Management Bank” shall mean any Person that is a Lender or an Affiliate of
a Lender at the time it initially provides any Cash Management Services, whether
or not such Person subsequently ceases to be a Lender or an Affiliate of a
Lender.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Obligations” shall mean obligations owed by the Lead Borrower
or any of its Restricted Subsidiaries to any Cash Management Bank in respect of
or in connection with any Cash Management Services and designated by the Cash
Management Bank and the Lead Borrower in writing to the Administrative Agent as
“Cash Management Obligations.”

 

“Cash Management Services” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

 

“Casualty Event” shall mean any event that gives rise to the receipt by the Lead
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

 

“CFC Holding Company” shall mean with respect to the Term Loans any Subsidiary
of the Lead Borrower that owns one or more CFCs, either directly or indirectly
through other entities that are disregarded entities or partnerships for U.S.
federal income tax purposes, and substantially all the assets of such entities
(excluding equity interests in each other) consist of equity interests of such
CFCs.

 

“Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), other than the Permitted Investors, shall
own, directly or indirectly, beneficially or of record, shares representing the
greater of (i) more than 35% of the aggregate ordinary voting power represented
by the issued and outstanding capital stock of the Parent and (ii) more than the
percentage of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Parent directly or indirectly owned by the
Permitted Investors, (b) a majority of the seats (other than vacant seats) on
the board of directors of the Parent shall at any time be occupied by persons
who were neither (i) nominated by the board of directors of the Parent (or any
committee thereof with the authority to nominate directors) or the Permitted
Investors nor (ii) appointed by directors so nominated, (c) any change in
control (or similar event, however denominated) with respect to the Parent,
Holdings or the Lead Borrower shall occur under and as defined in any indenture
or agreement in respect of Material Indebtedness (including any Permitted First
Priority Refinancing Debt, any Permitted Second Priority Refinancing Debt, any
Permitted Unsecured Refinancing Debt, any New Incremental Notes and any
Permitted Ratio Debt), (d) Parent shall cease to directly own, beneficially and
of record, 100% of the issued and outstanding Equity Interests of Holdings,
(e) Holdings shall cease to directly own, beneficially and of record, 100% of
the issued and outstanding Equity Interests of the Lead Borrower or (f) the Lead
Borrower shall cease to directly or indirectly own, beneficially and of record,
100% of the issued and outstanding Equity Interests of WAPA PR.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section 2.14,
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Closing Date. 
For purposes of this definition and Section 2.14, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case described in clauses (i) and (ii) above, be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued, provided that increased
costs as a result of any Change in Law pursuant to clause (i) or (ii) above,
shall only be reimbursable by the Loan Parties to the extent the applicable
Lender is requiring reimbursement therefor from similarly situated borrowers
under comparable syndicated credit facilities.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

6

--------------------------------------------------------------------------------


 

“Class” shall mean (a) when used with respect to Lenders, refers to whether such
Lenders hold a particular Class of Commitments or Loans, (b) when used with
respect to Commitments, refers to whether such Commitments are Additional Term B
Commitments, Other Term Loan Commitments or Incremental Revolving Commitments
and (c) when used with respect to Loans, refers to whether such Loans are Term
Loans, Other Term Loans, Extended Term Loans or loans under Incremental
Revolving Facilities, in each case, under this Agreement, of which such Loan or
Commitment shall be a part.

 

“Closing Date” shall mean the date of the making of the Initial Term Loans under
this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

 

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

 

(a)           the Collateral Agent shall have received each Security Document
required to be delivered on the Closing Date pursuant to Section 4.02 or
pursuant to Section 5.10 or Section 5.13 or Section 5.16 at such time, duly
executed by each Loan Party thereto;

 

(b)           all Obligations shall have been unconditionally guaranteed by
Holdings, each Restricted Subsidiary of a Borrower that is a wholly owned
Material Domestic Subsidiary and not an Excluded Subsidiary including those that
are listed on Schedule 1.01(b) hereto (each, a “Guarantor”), and any Subsidiary
of a Borrower that Guarantees any Indebtedness incurred by such Borrower
pursuant to any Credit Agreement Refinancing Indebtedness (or any Permitted
Refinancing thereof);

 

(c)           the Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject to nonconsensual Liens permitted by
Section 6.02) in (i) all the Equity Interests of the Lead Borrower, (ii) all
Equity Interests of each direct, wholly owned Domestic Subsidiary (other than a
Domestic Subsidiary described in the following clause (iii)(A)) that is directly
owned by a Borrower or any Subsidiary Guarantor and (iii) 65% of the issued and
outstanding Equity Interests of (A) each wholly owned Domestic Subsidiary that
is directly owned by a Borrower or by any Subsidiary Guarantor and that is a
disregarded entity for United States federal income tax purposes and
substantially all of the assets of such Domestic Subsidiary consist of Equity
Interests in one or more Foreign Subsidiaries and (B) each wholly owned Foreign
Subsidiary that is directly owned by a Borrower or by any Subsidiary Guarantor;

 

(d)           except to the extent otherwise provided hereunder, including
subject to Liens permitted by Section 6.02, or under any Security Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright Office or
the execution and delivery of control agreements) in substantially all tangible
and intangible personal property of each Borrower and each Guarantor including
accounts (other than Excluded Accounts), inventory, equipment, investment
property, contract rights, applications and registrations of intellectual
property filed in the United States, other general intangibles, and proceeds of
the foregoing), in each case, with the priority required by the Security
Documents, in each case subject to exceptions and limitations otherwise set
forth in this Agreement and the Security Documents; and

 

(e)           the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Owned Real Property (other than any
Excluded Property), if any, required to be delivered pursuant to Section 5.10
and 5.13(b) (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property; provided, that, with respect to the PR Mortgage,
which the Loan Parties represent has been duly filed and recorded in the
corresponding Section of the Puerto Rico Registry of Property, (except for the
Deed of Amendment, which has been filed and is pending recordation in the
corresponding Section of the Puerto Rico Registry of Property) the Collateral
Agent shall have received the PR Mortgage

 

7

--------------------------------------------------------------------------------


 

Note, without any endorsement to any party, counterparts of the PR Mortgage Note
Pledge and Security Agreement, and the corresponding financing statement, (ii) a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each such Mortgage as a valid Lien on the
property described therein, free of any other Liens except as expressly
permitted by Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Collateral Agent may reasonably request, and (iii) such
surveys, abstracts, appraisals (if required under FIRREA), flood certifications
under Regulation H of the Board (together with evidence of federal flood
insurance for any such property located in a flood hazard area) and such
customary legal opinions and other documents as the Collateral Agent may
reasonably request with respect to any such Mortgaged Property.

 

The foregoing definition shall not require the creation, perfection or
maintenance of pledges of or security interests in, or the obtaining of title
insurance, surveys, abstracts or appraisals with respect to, Excluded Property
and any other particular assets if and for so long as, in the reasonable
judgment of the Collateral Agent and the Borrower, the cost of creating,
perfecting or maintaining such pledges or security interests in such assets or
obtaining title insurance, surveys abstracts or appraisals in respect of such
assets shall be excessive in view of the fair market value (as determined by the
Borrowers in its reasonable judgment) of such assets or the practical benefit to
the Lenders afforded thereby.

 

The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance and surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents.

 

“Collateral Agent” shall mean (i) prior to the Amendment No. 1 Effective Date,
Deutsche Bank AG New York Branch and (ii) from and after the Amendment No. 1
Effective Date, JPMorgan Bank, N.A. (or any successor thereto in such capacity).

 

“Collateral Coverage Requirement” shall mean, as of any date, the requirement
that (x) the Consolidated Total Assets of (or attributable to) the Loan Parties
constitutes at least 60.0% of the Consolidated Total Assets of the Lead Borrower
and its Restricted Subsidiaries as of such date and (y) the Consolidated EBITDA
of the Loan Parties constitutes at least 60.0% of the Consolidated EBITDA of the
Lead Borrower and its Restricted Subsidiaries for the Test Period most recently
ended prior to such date for which the financial statements and certificates
required by Section 5.04(a) or 5.04(b), as the case may be, have been delivered.

 

“Commitment” shall mean the Additional Term B Commitment, any Other Term Loan
Commitment, any Incremental Term Loan Commitment and any Incremental Revolving
Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C.  § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Communications Act” shall mean the Communications Act of 1934, as amended.

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof), where appropriate.

 

“Company Competitor” shall mean any person that competes in any material respect
with the business of the Borrowers and their Subsidiaries from time to time, in
each case as specifically identified by the Lead Borrower to the Administrative
Agent from time to time in writing.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Lead Borrower dated July, 2013.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Cash Taxes” shall mean, as of any date for the applicable period
ending on such date with respect to the Lead Borrower and it Restricted
Subsidiaries on a consolidated basis, the aggregate of all taxes based on
income, profits or capital of the Lead Borrower and its Restricted Subsidiaries
(including (i) federal, state, franchise, excise and similar taxes and foreign
withholding taxes, (ii) penalties and interest related to such taxes or arising
from any tax examinations and (iii) taxes in respect of repatriated funds), paid
in cash during such period to the extent they exceed the amount of taxes
deducted in determining Consolidated Net Income for such period.

 

“Consolidated Current Assets” shall mean, with respect to the Lead Borrower and
its Restricted Subsidiaries on a consolidated basis at any date of
determination, all assets (other than cash and Cash Equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the Lead
Borrower and its Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits.

 

“Consolidated Current Liabilities” shall mean, with respect to the Lead Borrower
and its Restricted Subsidiaries on a consolidated basis, all liabilities in
accordance with GAAP that would be classified as current liabilities on the
consolidated balance sheet of such Person, but excluding (a) the current portion
of Indebtedness to the extent reflected as a liability on the consolidated
balance sheet of such Person, (b) the current portion of interest, (c) accruals
for current or deferred taxes based on income or profits, (d) accruals of any
costs or expenses related to restructuring reserves, (e) deferred revenue,
(f) escrow account balances and (g) any letter of credit obligations or swing
line loans or revolving loans under any revolving credit facility.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains (or losses)
and any related provisions for taxes on such extraordinary gains (or losses),
and (y) any gains or losses from sales of assets other than inventory sold in
the ordinary course of business), adjusted by:

 

(A)          adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period (other than with respect to clauses
(viii) and (xii) below)), without duplication, the amount of:

 

(i)            total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount and banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees, non-cash interest
payments, the interest component of Capital Lease Obligations, net payments, if
any, pursuant to interest rate protection agreements with respect to
Indebtedness, the interest component of any pension or other post-employment
benefit expense, in each case to the extent included as interest expense under
GAAP)) of the Lead Borrower and its Restricted Subsidiaries determined on a
consolidated basis for such period;

 

(ii)           provision for taxes based on income, profits or capital and
foreign withholding taxes and franchise, state single business unitary and
similar taxes for the Lead Borrower and its Restricted Subsidiaries determined
on a consolidated basis for such period;

 

(iii)          all depreciation and amortization expense of the Lead Borrower
and its Restricted Subsidiaries determined on a consolidated basis for such
period, including but not limited to amortization or impairment of intangibles
(including, but not limited to goodwill), non-cash write offs of debt discounts
and debt issuances, non-cash costs and commissions, non-cash discounts and other
non-cash fees and charges with respect to Indebtedness and Hedging Agreements;

 

(iv)          other unusual or non-recurring cash charges, or expenses of the
Lead Borrower and its Restricted Subsidiaries during such period;

 

(v)           the amount of all other non-cash charges, losses or expenses
(including non-cash employee and officer equity compensation expense (including
stock options), or asset write-offs, write-ups or write-downs) of the Lead
Borrower and its Restricted Subsidiaries determined on a consolidated basis for
such period (but excluding any additions to bad debt reserves or bad debt

 

9

--------------------------------------------------------------------------------


 

expense and any non-cash charge to the extent it represents amortization of a
prepaid cash item that was paid in a prior period unless such prepaid cash item
was deducted in such prior period);

 

(vi)          cash restructuring charges or reserves, including any
restructuring costs and integration costs incurred in connection with, Permitted
Acquisitions or Specified Dispositions or other Specified Transactions occurring
after the last day of the period covered by the Historical Financial Statements,
costs related to the closure and/or consolidation of facilities, retention
charges, contract termination costs, recruiting, relocation, severance and
signing bonuses and expenses, transaction fees and expenses in each case to the
extent established or incurred after March 31, 2013; provided that the aggregate
amount of any such charges or reserves under this clause (vi), when aggregated
with any add-backs or adjustments pursuant to clause (vii) below, shall not
exceed in any period 20.0% of Consolidated EBITDA for such period (calculated
before giving effect to any such add-backs and adjustments);

 

(vii)         the amount of cost savings, operating expense reductions, other
operating improvements and synergies projected by the Lead Borrower in good
faith to be realized in connection with any Specified Transaction or the
implementation of an operational initiative (including the termination,
abandonment or discontinuance of operations and product lines) after the Closing
Date (calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions, other operating improvements and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions, other operating improvements and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (A) a duly completed certificate
signed by a Responsible Officer of the Lead Borrower shall be delivered to the
Administrative Agent together with the Officer’s Certificate required to be
delivered pursuant to Section 5.04(c), certifying that (x) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably identifiable, reasonably anticipated to be realizable and factually
supportable in the good faith judgment of the Lead Borrower, and (y) such
actions are to be taken within 12 months after the consummation of the Specified
Transaction or the implementation of an operational initiative, which is
expected to result in such cost savings, expense reductions, other operating
improvements or synergies, (B) projected amounts (and not yet realized) may no
longer be added in calculating Consolidated EBITDA pursuant to this clause
(vii) to the extent occurring more than four (4) Fiscal Quarters after the
specified action taken in order to realize such projected cost savings,
operating expense reduction, other operating improvements and synergies and
(C) no cost savings, operating expense reductions and synergies shall be added
pursuant to this clause (vii) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period; provided that the aggregate amount of
all add-backs made pursuant to this clause (vii) shall not exceed in any period
20.0% of Consolidated EBITDA, when aggregated with any add-backs or adjustments
pursuant to clause (vi) above, for such period (for this purpose, determined
without regard to this clause (vii));

 

(viii)        other accruals, up-front fees, transaction costs, commissions,
expenses, premiums or charges related to any equity offering, permitted
investment, acquisition, disposition, recapitalization or incurrence, repayment,
amendment or modification of Indebtedness permitted by this Agreement (whether
or not successful, and including costs and expenses of the Administrative Agent
and Lenders that are reimbursed);

 

(ix)          Transaction Expenses;

 

(x)           expenses to the extent covered by contractual indemnification,
insurance or refunding provisions in favor of the Lead Borrower or any of its
Subsidiaries and actually paid by such third parties;

 

(xi)          to the extent covered by business interruption insurance and
actually reimbursed or otherwise paid, expenses or losses relating to business
interruption; and

 

10

--------------------------------------------------------------------------------

 


 

(xii)         to the extent that any Holdings Specified Expenses would have been
added back to Consolidated EBITDA pursuant to clauses (i) through (xi) above had
such change, tax or expense been incurred directly by the Lead Borrower, such
Holdings Specified Expenses; and

 

(B)          subtracting therefrom (to the extent not otherwise deducted in
determining Consolidated Net Income for such period and without duplication the
amount of (i) all cash payments or cash charges made (or incurred) by the Lead
Borrower or any of its Restricted Subsidiaries for such period on account of any
non-cash charges added back to Consolidated EBITDA in a previous period,
(ii) income and gain items corresponding to those referred to in clauses
(A)(iv) and (A)(v) above (other than (i) accrual of revenue and amortization of
deferred revenue in the ordinary course or (ii) reversals of prior accruals or
reserves, to the extent such accruals or reserves had the effect of reducing
Consolidated EBITDA in a prior period), (iii) gains related to pensions and
other post-employment benefits, (iv) federal, state, local and foreign income
tax credits and (v) the amount of any Holdings Specified Expenses,

 

provided that to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133 and International Accounting Standard No. 39 and their respective
related pronouncements and interpretations.

 

Notwithstanding anything to the contrary contained above, for purposes of
determining Consolidated EBITDA for any Test Period which ends prior to the
first anniversary of the Closing Date, Consolidated EBITDA for all portions of
such period occurring prior to the Closing Date shall be calculated in
accordance with the definition of “Test Period” contained herein.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Lead Borrower and its Restricted Subsidiaries determined on a
consolidated basis (after deduction for minority interests) for such period
(taken as a single accounting period) in accordance with GAAP, provided that the
following items shall be excluded in computing Consolidated Net Income (without
duplication):

 

(i)            the net income (or loss) for such period of any Person that is
not a Restricted Subsidiary of the Lead Borrower or that is accounted for by the
equity method of accounting; provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions that are actually paid in
cash or Cash Equivalents by such Person to the Lead Borrower or one of its
Restricted Subsidiaries during such period;

 

(ii)           except for determinations expressly required to be made on a Pro
Forma Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Lead Borrower or all or substantially all
of the property or assets of such Person are acquired by a Restricted Subsidiary
of the Lead Borrower;

 

(iii)          the net income of any Restricted Subsidiary of the Lead Borrower
that is not also a Guarantor to the extent that the declaration or payment of
cash dividends or similar cash distributions by such Restricted Subsidiary of
such net income is not at the time permitted by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation or law applicable to such Restricted Subsidiary;

 

(iv)          any net income or loss attributable to the early extinguishment or
cancellation of Indebtedness; and

 

(v)           purchase accounting effects of adjustments to deferred revenue
required or permitted by GAAP.

 

“Consolidated Total Assets” shall mean, as of any date, the amount which, in
accordance with GAAP, would be set forth under the caption “Total Assets” (or
any like caption) on a consolidated balance sheet of the Lead

 

11

--------------------------------------------------------------------------------


 

Borrower and its Restricted Subsidiaries, as of the end of the most recently
ended Fiscal Quarter for which internal financial statements are available.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Converted Initial Term Loan” shall mean each Initial Term Loan held by an
Amendment No. 1 Consenting Lender on the Amendment No. 1 Effective Date
immediately prior to the effectiveness of Amendment No. 1 (or, if less, the
amount notified to such Lender by J.P. Morgan Securities LLC prior to the
Amendment No. 1 Effective Date).

 

“Corrective Term Loan Extension Amendment” shall have the meaning assigned to
such term in Section 2.25(e).

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred
pursuant to a Refinancing Amendment (including, without limitation, Other Term
Loans), in each case, issued, incurred or otherwise obtained (including by means
of the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or part, existing Initial Term
Loans, Term B Loans, Incremental Revolving Commitments, Incremental Term Loans,
New Term Loans or Other Term Loans, or any then existing Credit Agreement
Refinancing Indebtedness (“Refinanced Debt”); provided that (i) such
Indebtedness does not mature prior to the maturity date of, or have a shorter
Weighted Average Life to Maturity than the Refinanced Debt (other than to the
extent of nominal amortization for periods where amortization has been
eliminated or reduced as a result of prepayments of such Refinanced Debt),
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees and premiums
(if any) thereon and reasonable fees and expenses associated with the
refinancing, extension, renewal or replacement, unless otherwise permitted
hereby and (iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero, determined on a cumulative basis equal to the amount
of Excess Cash Flow for all fiscal years of the Lead Borrower starting with the
fiscal year ending December 31, 2014 that was not (and, in the case of any
fiscal year of the Lead Borrower where the respective required date of
prepayment has not yet occurred pursuant to Section 2.13(b), will not on such
date of required prepayment be) required to be applied as a mandatory prepayment
in accordance with Section 2.13(b) (which Section 2.13(b) shall, for purposes of
this definition, be construed without giving effect to any deduction pursuant to
clause (B) of such Section 2.13(b)).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Amounts” shall have the meaning specified in Section 2.13(g).

 

“Declining Lender” shall have the meaning specified in Section 2.13(g).

 

“Deed of Amendment” shall mean that certain Deed of Amendment of Mortgage Number
6, executed before Notary Public Gladys O. Fontanez Reyes on June 28, 2011 by
and between Televicentro of Puerto Rico, LLC, as the mortgagor, and The Bank of
Nova Scotia, as then holder of the PR Mortgage Note.

 

12

--------------------------------------------------------------------------------


 

“Deed of Mortgage” shall mean that certain Deed of Mortgage Number 6, executed
before Notary Public Luis Morales-Steinmann on March 30, 2007 by Televicentro of
Puerto Rico, LLC, as the mortgagor.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Deposit Account” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York (other than Excluded Accounts).

 

“Deposit Account Control Agreement” shall mean a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent and the Lead
Borrower and containing terms providing “control” (for purposes of the UCC) over
the Deposit Account governed by such Deposit Account Control Agreement.

 

“Designated Acquisition” shall mean any Permitted Acquisition or similar
Investment that is not, in accordance with the agreement governing such
Permitted Acquisition or similar Investment, subject to a financing contingency
and that has been designated by the Lead Borrower in writing to the Agent as a
“Designated Acquisition” which designation shall include a description of any
Indebtedness (the “Designated Indebtedness”) expected to be incurred to finance
such Designated Acquisition.

 

“Designated Non-cash Consideration” shall mean the fair market value (as
determined in good faith by the applicable Borrower) of non-cash consideration
received by the Borrowers or any of their respective Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an officer’s certificate executed by a Responsible
Officer of the Lead Borrower and delivered to the Administrative Agent, setting
forth the basis of such valuation, less the amount of Cash Equivalents received
in connection with a subsequent sale of such Designated Non-cash Consideration.

 

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Disqualified Institution” shall mean (a) each bank, financial institution or
other institutional lender and Company Competitor or Affiliate of a Company
Competitor identified on a list made available to the Lenders on the Platform or
another similar electronic system on or prior to the commencement of syndication
of the Initial Term Loans (as such list may be supplemented from time to time by
the Lead Borrower pursuant to clause (b) below) and (b) any other person
designated in writing to the Administrative Agent after the Closing Date to the
extent such person is or becomes a Company Competitor or is or becomes an
Affiliate of a Company Competitor, which designation shall become effective two
days after delivery of each such written supplement to the Administrative Agent,
but which shall not apply retroactively to disqualify any persons that have
previously acquired an assignment or participation interest in the Loans;
provided that a Company Competitor or an Affiliate of a Company Competitor shall
not include any bona fide debt fund or investment vehicle or other institutional
lender or bank or financial institution that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any person controlling, controlled by or under common control with such
Company Competitor or Affiliate thereof, as applicable, and for which no
personnel involved with the investment of such Company Competitor (i) makes (or
has the right to make or participate with others in making) any investment
decisions or (ii) will obtain access to any Information from such bona fide debt
fund or investment vehicle or persons receiving Information hereunder.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof (other than upon an asset sale
or change in control, if such right is subject to the prior payment in full of
the Obligations), in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the first anniversary of the Maturity Date,
or (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interest referred to
in clause (a) above, in each case at any time prior to the first anniversary of
the Latest Maturity Date.

 

13

--------------------------------------------------------------------------------


 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“Effective Yield” shall mean, as to any Term Loan of any Class, the effective
yield on such Term Loans as reasonably determined by the Administrative Agent
(consistent with generally accepted financial practices), taking into account
the applicable interest rate margins (but not any fluctuations in LIBO Rate),
any interest rate floors, and all fees, including recurring, up-front or similar
fees or original issue discount (amortized over the shorter of (x) the weighted
average life of such loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such loans, but
excluding (i) any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the Lenders thereunder and (ii) any
customary consent fees paid generally to consenting Lenders.

 

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof) and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity (other than a
natural person) that extends credit or buys loans and that is approved by the
Administrative Agent but excluding, (x) any Affiliated Lender, except to the
extent expressly provided in Section 9.04(f), (y) Holdings, the Borrowers and
their respective Subsidiaries, except to the extent expressly provided in
Section 9.04(f) and (z) any Disqualified Institution.

 

“Environmental Laws” shall mean all former, current and future federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human or public health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan, (b) the
failure to satisfy the minimum funding standard (as defined in Section 412 or
430 of the Code or Section 303 or 304 of ERISA) with respect to any Plan,
whether or not waived, (c) a determination that any Plan is in “at-risk status”
or any Multiemployer Plan is in “endangered status” or “critical status” (as
each is defined in Section 303 and 305 of ERISA, respectively), (d) the
incurrence by the Lead Borrower or any of its ERISA Affiliates of any material
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Lead Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (e) the receipt by the Lead
Borrower or any of its ERISA Affiliates from the PBGC

 

14

--------------------------------------------------------------------------------


 

or a plan administrator of any notice relating to the intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan, (f) the receipt by
the Lead Borrower or any of its ERISA Affiliates of any notice, or the receipt
by any Multiemployer Plan from the Lead Borrower or any of its ERISA Affiliates
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or (g) the occurrence
of a non-exempt “prohibited transaction” with respect to which the Lead Borrower
or any of its Restricted Subsidiaries is a “disqualified person” (each within
the meaning of Section 4975 of the Code) that results in material liability to
the Borrower.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, is bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” shall have the meaning assigned to such term in
Section 7.01.

 

“Excess Cash Flow” shall mean, with respect to any Excess Cash Flow Payment
Period, an amount, not less than zero, equal to:

 

(a)           the sum, without duplication, of (i) Consolidated Net Income of
the Lead Borrower and its Restricted Subsidiaries for such Excess Cash Flow
Payment Period, plus (ii) the amount of all non-cash charges (including
depreciation, amortization and deferred tax expense) deducted in arriving at
such Consolidated Net Income, plus (iii) the aggregate net amount of non-cash
loss on Dispositions by the Lead Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Payment Period (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income, plus (iv) the aggregate amount of any non-cash loss for
such period attributable to the early extinguishment of Indebtedness, Hedging
Agreements or other derivative instruments, to the extent deducted in arriving
at such Consolidated Net Income, plus (v) to the extent not otherwise included
in determining Consolidated Net Income, the aggregate amount of cash receipts
for such period attributable to Hedging Agreements or other derivative
instruments, minus

 

(b)           the sum, without duplication (in each case, for the Lead Borrower
and its Restricted Subsidiaries on a consolidated basis), of:

 

(i)            Capital Expenditures, except to the extent made using proceeds,
payments or any other amounts available from events or circumstances that were
not included in determining Consolidated Net Income during such period
(including any proceeds from Indebtedness), that are (A) actually made in cash
during such Excess Cash Flow Payment Period or (B) committed although not
actually made in cash during such Excess Cash Flow Payment Period, so long as
such Capital Expenditures are actually made in cash within six months after the
end of such Excess Cash Flow Payment Period; provided that (x) if any Capital
Expenditures are deducted from Excess Cash Flow pursuant to (B) above, such
amount shall be added to the Excess Cash Flow for the immediately succeeding
Excess Cash Flow Payment Period if the expenditure is not actually made in cash
within such six-month period and (y) no deduction shall be taken in the
immediately succeeding Excess Cash Flow Payment Period when such amounts
deducted pursuant to clause (B) are actually spent;

 

(ii)           to the extent not otherwise deducted from Consolidated Net
Income, Consolidated Cash Taxes;

 

(iii)          the aggregate amount of all principal payments of Indebtedness of
the Lead Borrower and its Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capital Lease Obligations, (B) the amount of
any repayment of Loans pursuant to Section 2.11, (C) the amount of any mandatory
prepayment of Loans pursuant to Section 2.13(a) to the extent required due to an
Asset Sale that resulted in an increase to such Consolidated Net Income and not
in excess of the amount of such increase and (D) the amount of any voluntary
prepayments of Loans made by Holdings, any Borrower or any of their respective
Subsidiaries pursuant to Section 9.04(f) (in an amount equal to the discounted
amount actually paid in respect of the principal amount of such Loans) (provided
that (I) such prepayments or repurchases are otherwise

 

15

--------------------------------------------------------------------------------


 

permitted hereunder and (II) such prepayments or repurchases are not made,
directly or indirectly, using (1) proceeds, payments or any other amounts
available from events or circumstances that were not included in determining
Consolidated Net Income during such period (including any proceeds from
Indebtedness) or (2) the Cumulative Retained Excess Cash Flow Amount) but
excluding (X) all other prepayments of Loans (other than those specified in
preceding clauses (iii)(C) and (D))and (Y) payments in respect of any Permitted
Ratio Debt, any New Incremental Notes and Indebtedness constituting Permitted
Second Priority Refinancing Debt, Permitted Unsecured Refinancing Debt or any
Subordinated Indebtedness, except in each case to the extent permitted to be
paid pursuant to Section 6.09 or occurring in connection with a refinancing of
such Indebtedness permitted in accordance with the terms of this Agreement) made
during such period, in each case except to the extent financed with the proceeds
of Funded Debt of the Lead Borrower or any of its Restricted Subsidiaries;

 

(iv)          to the extent not deducted in arriving at Consolidated Net Income,
Restricted Payments made in cash during such period by the Lead Borrower to the
extent that such Restricted Payments are made under Sections 6.06(a)(ii) and
6.06(a)(iii), solely to the extent made, directly or indirectly, with the net
cash proceeds from events or circumstances that were included in the calculation
of Consolidated Net Income;

 

(v)           (A) the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by any Borrower during such period that are
required to be made in connection with any prepayment or satisfaction and
discharge of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries (except to the extent financed with the proceeds of Funded Debt
other than the Loans) to the extent that the amount so prepaid, satisfied or
discharged is not deducted from Consolidated Net Income for purposes of
calculating Excess Cash Flow and (B) to the extent included in determining
Consolidated Net Income, the aggregate amount of any income for such period
attributable to the early extinguishment of Indebtedness, Hedging Agreements or
other derivative instruments (other than commodity Hedging Agreements);

 

(vi)          cash payments made by the Lead Borrower or any of its Restricted
Subsidiaries during such period (to the extent not deducted in arriving at such
Consolidated Net Income) in satisfaction of non-current liabilities (excluding
payments of Indebtedness for borrowed money) not made directly or indirectly
using (1) proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income
during such period (including any proceeds from Indebtedness) or (2) the
Cumulative Retained Excess Cash Flow Amount;

 

(vii)         to the extent not deducted in arriving at Consolidated Net Income,
fees, expenses and purchase price adjustments paid in cash during such period by
the Lead Borrower or any of its Restricted Subsidiaries in connection with the
Transaction or, in each case to the extent permitted hereunder, any Investment
permitted under Section 6.04, issuance of Equity Interests or issuance of
Indebtedness (whether or not consummated) and any Restricted Payment made in
cash by the Lead Borrower or any of its Restricted Subsidiaries pursuant to
Sections 6.06(a)(ii) and 6.06(a)(iii) to pay any of the foregoing;

 

(viii)        to the extent not deducted in arriving at Consolidated Net Income,
the aggregate amount of expenditures actually made in cash from operations by
the Lead Borrower or any of its Restricted Subsidiaries during such period
(including expenditures for payment of financing fees) to the extent such
expenditures are (1) not expensed during such period and (2) made with cash from
operations;

 

(ix)          cash from operations used by the Lead Borrower or any of its
Restricted Subsidiaries or committed to be used by the Lead Borrower or any of
its Restricted Subsidiaries to consummate a Permitted Acquisition or Investment
permitted under Sections 6.04(e), (f), (l) or (n) (if such Permitted Acquisition
or Investment has been consummated or committed to during such period prior to
the date on which a prepayment of Loans would be required pursuant to Section

 

16

--------------------------------------------------------------------------------


 

2.13(b) with respect to such Excess Cash Flow Payment Period); provided,
however, that if any amount is deducted from Excess Cash Flow pursuant to this
clause (ix) with respect to any Excess Cash Flow Payment Period as a result of a
Permitted Acquisition or Investment that has been committed to be consummated
but not yet actually consummated during such period then (x) such amount shall
not be deducted from Excess Cash Flow pursuant to this clause (ix) as a result
of such Permitted Acquisition or Investment, as the case may be, being actually
consummated in the immediately succeeding Excess Cash Flow Payment Period and
(y) such amount shall be added to Excess Cash Flow for the immediately
succeeding Excess Cash Flow Payment Period if the Permitted Acquisition or
Investment is not actually consummated during such succeeding period;

 

(x)           the amount of cash payments made in respect of pensions and other
postemployment benefits in such period to the extent not deducted in arriving at
such Consolidated Net Income;

 

(xi)          the amount of cash expenditures in respect of Hedging Agreements
during such fiscal year to the extent they exceed the amount of expenditures
expensed in determining Consolidated Net Income for such period;

 

(xii)         the aggregate principal amount of all mandatory prepayments of
Term Loans made during such Excess Cash Flow Payment Period pursuant to
Section 2.13(b), or reinvestments of Net Cash Proceeds in lieu thereof, to the
extent that the applicable Net Cash Proceeds resulted in an increase of
Consolidated Net Income (and are not in excess of such increase) for such Excess
Cash Flow Payment Period; and

 

(xiii)        the aggregate net amount of any non-cash gains to the extent
included in arriving at Consolidated Net Income; minus

 

(c)           any increase in Net Working Capital during such Excess Cash Flow
Payment Period (measured as the excess, if any, of Net Working Capital at the
end of such Excess Cash Flow Payment Period minus Net Working Capital at the
beginning of such Excess Cash Flow Payment Period) or increases in long term
accounts receivable and decreases in the long-term portion of deferred revenue
for such period (other than any such increases or decreases, as applicable,
arising from acquisitions or Dispositions of property by the Lead Borrower, and
its Restricted Subsidiaries during such period), except as a result of the
reclassification of items from short term to long term or vice versa; plus

 

(d)           any decrease in Net Working Capital during such Excess Cash Flow
Payment Period (measured as the excess, if any, of Net Working Capital at the
beginning of such Excess Cash Flow Payment Period minus Net Working Capital at
the end of such Excess Cash Flow Payment Period) or decreases in long-term
accounts receivable and increases in the long-term portion of deferred revenue
for such period (other than any such decreases or increases, as applicable,
arising from acquisitions or Dispositions of property by the Lead Borrower or
any of its Restricted Subsidiaries completed during such period), except as a
result of the reclassification of items from short term to long term or vice
versa.

 

“Excess Cash Flow Payment Date” shall mean the date occurring on the earlier to
occur of (x) the delivery of the financial statements for such fiscal year
pursuant to Section 5.04 and (y) 90 days after the end of each fiscal year of
the Lead Borrower (commencing with the fiscal year of the Lead Borrower ending
December 31, 2015).

 

“Excess Cash Flow Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Flow Payment Date, the immediately preceding fiscal
year of the Borrower.

 

“Excluded Accounts” shall mean, (A) payroll and other employee wage and benefit
accounts, (B) tax accounts, including, without limitation, sales tax accounts,
(C) escrow accounts, (D) fiduciary or trust accounts and (E) Immaterial Accounts
and, in the case of clauses (A) through (E), the funds or other property held in
or maintained in any such account.

 

17

--------------------------------------------------------------------------------


 

“Excluded Property” shall mean, with respect to any Loan Party, (a) (i) any
leasehold interest (including any ground lease interest) in real property,
(ii) any fee-owned real property with a fair market value not in excess of
$3,500,000 and (iii) any fixtures affixed to any real property to the extent
(A) such real property has a fair market value below $3,500,000 or (B) a
security interest in such fixtures may not be perfected by a UCC financing
statement (or equivalent) in the jurisdiction of organization of the applicable
Loan Party or the jurisdiction of location of such assets, as applicable, but
for greater certainty excluding any fixtures in connection with a mortgage on
real property that is not Excluded Property by operation of clause
(a)(ii) above, (b) any lease, license, franchise, charter, authorization,
contract or agreement to which any Loan Party is a party, and any of its rights
or interest thereunder, if and to the extent that a security interest (i) is
prohibited by or in violation of any law, rule or regulation applicable to any
Loan Party, except to the extent such prohibition is rendered ineffective under
the UCC (or equivalent applicable foreign law), or requires any governmental or
third party consent or approval (provided, that such Loan Party has used
commercially reasonable efforts (which for the avoidance of doubt shall not
include any payment of non-de minimis amounts) to obtain such consent or
approval) or (ii) is prohibited by or in violation of a term, provision or
condition of any such lease, license, franchise, charter, authorization,
contract or agreement; provided, however, that the Collateral shall include (and
such security interest shall attach) at such time as the contractual or legal
prohibition shall no longer be applicable (provided, that to the extent such
prohibition requires any third party consent, such Loan Party has used
commercially reasonable efforts (which for the avoidance of doubt shall not
include any payment of non-de minimis amounts) to obtain such consent), shall
attach to any portion of such lease, license, franchise, charter, authorization,
contract or agreement not subject to the prohibitions specified in (i) or
(ii) above (in each case, after giving effect to the applicable anti-assignment
provisions of the UCC (or equivalent applicable foreign law); provided, further,
that the exclusions referred to in this clause (b) shall not include any
proceeds of any such lease, license, franchise, charter, authorization, contract
or agreement, (c) motor vehicles and other assets subject to certificates of
title, including, without limitation, aircraft, airframes, aircraft engines or
helicopters, or any equipment or other assets constituting a part thereof, in
each case to the extent subject to Federal Aviation Act registration
requirements (or equivalent applicable foreign law), and rolling stock,
(d) letters of credit and letter of credit rights that do not constitute
supporting obligations in respect of other Collateral, except to the extent such
letter of credit rights may be perfected by the filing of a UCC financing
statement (or equivalent), (e) commercial tort claims with a value not in excess
of $2,500,000 in the aggregate, (f) assets, if and to the extent that a security
interest in such asset (i) is prohibited by or in violation of any law, rule or
regulation applicable to any Loan Party, (ii) requires a consent (provided that
any Loan Party has used its commercially reasonable efforts to obtain such
consent) of any governmental authority or any third party that has not been
obtained, except, in the case of clauses (f)(i) and (f)(ii), to the extent such
prohibition or consent is rendered ineffective under the UCC (or equivalent
applicable foreign law), or (iii) to the extent a security interest in such
assets would result in a material adverse tax consequences (including as a
result of the operation of Section 956 of the Code or any similar law or
regulation in any applicable jurisdiction) as reasonably determined by the Lead
Borrower, (g) (i) any “intent-to-use” application for registration of a
trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051 (or
comparable applicable foreign law), prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act (or comparable applicable foreign
law), to the extent that, and during the period, if any, in which, the grant of
a security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law and (ii) any Intellectual Property located or titled outside the
U.S. with respect to which any actions in any non-U.S. jurisdiction or under the
laws of any non-U.S. jurisdiction is required to create or perfect any security
interest in such Intellectual Property, including any Intellectual Property
registered in any non-U.S. jurisdiction, and (h) (x) in respect of the
Collateral, Equity Interests in excess of 65% of the voting capital stock of any
Foreign Subsidiary or CFC Holding Company owned by any Loan Party, (y) Equity
Interests in joint ventures or any non-Wholly Owned Subsidiaries to the extent
not permitted by the terms of such person’s organizational or joint venture
documents existing on the Closing Date or existing at the time of acquisition
thereof after the Closing Date, and (z) Equity Interests of Foreign Subsidiaries
that are held by a Foreign Subsidiary; (i) perfection by “control” (other than
in respect of certificated Collateral pledged pursuant to the Security
Agreements or any accounts (other than Excluded Accounts)) with respect to any
Collateral (j) FCC (or foreign equivalent) licenses to the extent the pledge
thereof is prohibited by the Communications Act or any other Applicable Law (for
the avoidance of doubt, this clause (j) does not extend to the proceeds of such
FCC (or foreign equivalent) licenses; and (k) Excluded Accounts.  Other assets
shall be deemed to be “Excluded Property” if the Administrative Agent and the
Lead Borrower agree in writing that the cost of obtaining or perfecting a
security interest in such assets is excessive in relation to the value of such
assets as Collateral.  Notwithstanding anything herein to the contrary the
foregoing provisions of this paragraph shall not exclude any rights and remedies
incident or appertaining to any FCC (or foreign equivalent) licenses or any
rights to receive any and all proceeds derived from, or in connection with, any
disposition of all or

 

18

--------------------------------------------------------------------------------


 

any portion of such licenses or any television or cable film channel owned by a
Borrower or any of its Restricted Subsidiaries.

 

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly owned
Subsidiary of a Borrower or a Guarantor, (b) any Domestic Subsidiary that is a
disregarded entity for United States federal income tax purposes substantially
all of the assets of which consist of Equity Interests in one or more Foreign
Subsidiaries, (c) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary, (d) any Subsidiary that is prohibited or
restricted by Applicable Law, or by an contractual obligation existing on the of
date of acquisition of such Subsidiary (if not entered into in contemplation
thereof) from providing a Guaranty or if such Guaranty would require
governmental (including regulatory) consent, approval, license or authorization
(provided that the Loan Parties have used commercially reasonable efforts (which
for the avoidance of doubt shall not include payment of non-de minimis amounts)
to obtain such consent), (e) any Subsidiary that is a not-for-profit
organization, (f) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the Lead
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing the Guaranty shall be excessive in view of the
benefits to be obtained by the Lenders therefrom and (h) each Immaterial
Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income, capital or franchise Taxes
imposed on (or measured by) its net income by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes or any similar tax imposed by a
jurisdiction described in clause (a) above, (c) any withholding tax that (i) is
imposed on amounts payable to such recipient at the time such recipient becomes
a party to this Agreement (other than, for purposes of this clause (c)(i), an
assignee pursuant to a request by the Lead Borrower under Section 2.21(a)),
(ii) is imposed on amounts payable to such recipient at the time such recipient
designates a new lending office or (iii) is attributable to such recipient’s
failure to comply with Section 2.20(f) or (g), except, in cases described in
clauses (i) and (ii), to the extent that such recipient (or its assignor, if
any) was entitled, at the time of such assignment or designation of a new
lending office, to receive additional amounts from the applicable Loan Party
with respect to such withholding tax pursuant to Section 2.20(a), and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Indebtedness” shall mean the Indebtedness outstanding under (i) the
Loan Agreement, dated as of March 31, 2011, by and among InterMedia
Español, Inc. and Televicentro of Puerto Rico, LLC, as Borrowers, the financial
institutions party thereto, as Lenders, The Bank of Nova Scotia and RBC Capital
Markets, as Joint Lead Arrangers, Banco Popular de Puerto Rico, as Syndication
Agent, and The Bank of Nova Scotia, as Administrative Agent (for the purposes of
this definition, with all capitalized terms as defined therein) and, (ii) the
Amended and Restated Credit Agreement, dated as of June 17, 2011, by and among
Cine Latino, Inc., as the Borrower, the other persons party thereto that are
designated as Credit Parties, General Electric Capital Corporation, as Agent,
the other financial institutions party thereto, as Lenders, GE Capital
Markets, Inc., as Sole Lead Arranger and Bookrunner and Royal Bank of Canada, as
Syndication Agent (for the purposes of this definition, with all capitalized
terms as defined therein).

 

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Extending Term Loan Lender” shall have the meaning assigned to such term in
Section 2.25(a).

 

19

--------------------------------------------------------------------------------

 


 

“Extension” shall have the meaning assigned to such term in Section 2.25(a).

 

“Extension Offer” shall have the meaning assigned to such term in
Section 2.25(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“FCC” shall mean the Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).

 

“FCC Licenses” shall mean broadcasting and other licenses, authorizations,
waivers and permits which are issued from time to time by the FCC to the Lead
Borrower or any of its Restricted Subsidiaries in connection with the operation
of the Stations.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter dated July 9, 2013, among the Borrowers,
DBSI and the Administrative Agent.

 

“Fees” shall mean the fees referred to in Section 2.05(a) and the Prepayment
Fee.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“First Lien Net Leverage Ratio” shall mean, on any date, the ratio of (a) an
amount equal to the excess of (i) Total Debt that is secured on a first lien
basis by a Lien on any asset of the Lead Borrower or any of its Restricted
Subsidiaries on such date over (ii) the aggregate amount of unrestricted cash
and Cash Equivalents (up to a maximum aggregate amount of $45,000,000) that are
included in the consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries as of such date to (b) Consolidated EBITDA for the Test
Period most recently ended on or prior to such date.

 

“Fiscal Quarter” shall mean each calendar quarter.

 

“Fiscal Year” shall mean the fiscal year of the Lead Borrower and its Restricted
Subsidiaries ending on December 31.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any material liability by Holdings, the Borrowers or
any of their respective Restricted Subsidiaries under applicable law on account
of either (i) the complete or partial termination of such Foreign Pension Plan
or (ii) the complete or partial withdrawal of any participating employer
therein, or (e) the occurrence of any transaction that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any material liability by Holdings, the Lead Borrower or any of its
Restricted Subsidiaries (including by a Governmental Authority’s imposition on
Holdings, the Lead Borrower or any of their respective

 

20

--------------------------------------------------------------------------------


 

Restricted Subsidiaries of any fine, excise tax or penalty resulting from any
non-compliance with any applicable law.

 

“Foreign Casualty Event” shall have the meaning assigned to such term in
Section 2.13(e).

 

“Foreign Disposition” shall have the meaning assigned to such term in
Section 2.13(e).

 

“Foreign Lender” shall mean any Lender that has a Commitment to or holds an
Obligation of the Lead Borrower that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Pension Plan” shall mean any defined benefit pension plan that is not
subject to United States law and under applicable law is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Funded Debt” of any Person shall mean Indebtedness for borrowed money of such
Person that (x) by its terms matures more than one year after the date of its
creation or (y) matures within one year from any date of determination but (in
the case of this clause (y)) is renewable or extendible, at the option of such
Person, to a date more than one year after such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year after such date, including
Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” shall mean any federal, state, provincial territorial,
local or foreign court or governmental agency, authority, instrumentality or
regulatory body (including any supra-national bodies such as the European Union
or the European Central Bank).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(g).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person, direct or indirect, (a) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other monetary obligation, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other monetary obligation of the payment of such Indebtedness or
other monetary obligation or (c) to maintain working capital, equity capital or
any other financial statement condition or liquidity of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantor” shall mean any of Holdings, each Borrower and the Subsidiary
Guarantors; provided that the term “Guarantor” shall mean and include each
Borrower solely as it relates to any obligations that are incurred by any other
Loan Party as opposed to obligations directly incurred by it.

 

“Guaranty” shall mean the guaranty made by Holdings, each Borrower, and the
Subsidiary Guarantors, substantially in the form of Exhibit E.

 

21

--------------------------------------------------------------------------------


 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedge Termination Value” shall mean, in respect of any one or more Secured
Hedging Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Hedging Agreements, for any date
on or after the date such Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s).

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
excluding spot foreign exchange transactions.

 

“Hedging Bank” shall mean any Person that is an Agent, a Lender or an Affiliate
of any of the foregoing on the Closing Date or at the time it enters into a
Secured Hedging Agreement, in its capacity as a party thereto, whether or not
such Person subsequently ceases to be an Agent, a Lender or an Affiliate of any
of the foregoing.

 

“Historical Financial Statements” shall mean:

 

(a)           audited consolidated statements of financial position, operations,
shareholders’ equity and comprehensive income and cash flows of Cine
Latino, Inc.as of and for the fiscal years ended December 31, 2012, December 31,
2011 and December 31, 2010 in each case with an accompanying opinion of
McGladrey LLP, independent public accountants; and

 

(b)           audited consolidated statements of financial position, operations,
shareholders’ equity and comprehensive income and cash flows of InterMedia
Español Holdings, LLC as of and for the fiscal years ended December 31, 2012,
December 31, 2011 and December 31, 2010 in each case with an accompanying
opinion of McGladrey LLP, independent public accountants.

 

“Holdings” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Holdings Specified Expenses” shall mean any charge, tax or expense incurred or
accrued by Holdings (or any parent company thereof) during any period to the
extent that the Lead Borrower has made a Restricted Payment to Holdings (or any
parent company thereof) in respect thereof pursuant to Sections 6.06(a)(ii) and
6.06(a)(iii), in each case, to the extent such change, tax or expense would have
reduced Consolidated Net Income had it been made by the Lead Borrower.

 

“Immaterial Account” shall mean any Deposit Account with an average monthly
balance of less than $500,000, provided, that the average monthly balance of all
Immaterial Accounts shall not exceed $3,000,000 at any time.

 

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Restricted Subsidiary of the Lead Borrower whose consolidated total assets (as
set forth in the most recent consolidated balance sheet of the Lead Borrower and
its Restricted Subsidiaries delivered to the Lenders pursuant to this Agreement
and computed in accordance with GAAP) do not constitute more than 2.5% of the
amount set forth under the caption “Total Assets” (or any like caption) on a
consolidated balance sheet of the Lead Borrower and its Restricted Subsidiaries
as of the end of the most recently ended Fiscal Quarter for which internal
financial statements are available; provided that the consolidated total assets
(as so determined) of all Immaterial Subsidiaries shall not exceed 5.0% of the
amount set forth under the caption “Total Assets” (or any like caption) on a
consolidated balance sheet of the Lead Borrower and its Restricted Subsidiaries
as of the end of the most recently ended Fiscal Quarter for which internal
financial statements are available.  For the avoidance of doubt, Azteca
Acquisition Corporation shall be an Immaterial Subsidiary on the Closing Date.

 

22

--------------------------------------------------------------------------------


 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among, and in form and substance reasonably satisfactory to, the Lead
Borrower, the Administrative Agent and one or more Incremental Term Lenders.

 

“Incremental Commitment Requirements” shall mean, with respect to the provision
of any Incremental Term Loans or New Term Loans, the satisfaction of each of the
following conditions on any such date:  (i) no Default or Event of Default then
exists or would result therefrom; provided that in connection with the provision
of any Incremental Term Loans or New Term Loans the proceeds of which are to be
applied to finance a Designated Acquisition the only Default or Event of Default
required not to exist or result therefrom shall be Sections 7.01(b), (c), (g) or
(h); (ii) all of the representations and warranties contained herein and in the
other Loan Documents are true and correct in all material respects at such time
(it being understood that (x) any representation and warranty that is qualified
by materiality or Material Adverse Effect shall be required to be true and
correct in all respects and (y) any representation and warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects (or all respects, as the case may be) as of such earlier
date); provided that in connection with the provision of any Incremental Term
Loans or New Term Loans the proceeds of which are to be applied to finance a
Designated Acquisition only the Acquisition Representations need be true and
correct in all material respects (as qualified in clause (x) and (y) above);
(iii) the delivery by the Lead Borrower to the Administrative Agent on or prior
to such date of an officer’s certificate executed by a Responsible Officer of
the Lead Borrower and (x) certifying as to compliance with preceding clauses
(i) and (ii) and, (y) designating as to whether the respective Incremental Term
Loans or New Term Loans are to be incurred under clause (a) and/or clause (b),
as applicable, of the definition of “Maximum Incremental Amount” and
(z) certifying that the full amount of such Incremental Term Loans or New Term
Loans (assuming the full utilization of commitments thereunder) may be incurred
without violating any Material Indebtedness of Holdings, the Lead Borrower and
its Restricted Subsidiaries; (iv) to the extent reasonably requested by the
Administrative Agent, the delivery by the Lead Borrower to the Administrative
Agent of an opinion or opinions, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Loan Parties dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Closing Date pursuant to Section 4.02(a); and
(v) the delivery by the Lead Borrower to the Administrative Agent of such
officers’ certificates (including solvency certificates), board of director
resolutions, reaffirmation agreements, supplements or amendments to the Security
Documents (to the extent applicable) and evidence of good standing as the
Administrative Agent shall reasonably request.

 

“Incremental Facility” shall mean (i) each Incremental Term Loan and (ii) each
New Term Loan.

 

“Incremental Term Lender” shall have the meaning assigned to such term in
Section 2.22(b).

 

“Incremental Revolving Commitment” means a commitment to extend credit pursuant
to any Incremental Revolving Facilities.

 

“Incremental Revolving Facilities” shall have the meaning assigned to such term
in Section 2.22(e).

 

“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Incremental Term Loan Commitment” shall mean, for any Lender, any commitment by
such Lender to make Term Loans under any Incremental Term Loan Facility pursuant
to Section 2.01(b) as agreed to by such Lender in the respective Incremental
Assumption Agreement delivered pursuant to Section 2.22.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person,
(e) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (excluding (i) trade accounts payable and accrued
obligations incurred in the ordinary course of business, (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and, if not paid, after becoming due and
payable, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligation of the
applicable seller and (iv) any Indebtedness defeased by such Person or by any
subsidiary of such Person), (f) all Indebtedness of others secured by (or for
which

 

23

--------------------------------------------------------------------------------


 

the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all Synthetic Lease Obligations of such Person, (j) net obligations
of such Person under any Hedging Agreements, valued at the Hedge Termination
Value thereof, (k) all obligations of such Person in respect of Disqualified
Stock of such Person or any other Person, (l) all obligations of such Person as
an account party in respect of letters of credit and (m) all obligations of such
Person in respect of bankers’ acceptances.  The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner, other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly limits the liability of such Person in respect
thereof.  The amount of Indebtedness of any Person for purposes of clause
(f) shall be deemed to be equal to the lesser of (A) the aggregate unpaid amount
of such Indebtedness and (B) the fair market value of the property encumbered
thereby as determined by such Person in good faith.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Initial Term Loan Facility” shall mean loan facility established pursuant to
Section 2.01(a).

 

“Initial Term Loans” shall mean the Term Loans outstanding under this Agreement
immediately prior to the effectiveness of Amendment No. 1.

 

“Intellectual Property” shall have the meaning assigned to such term in the
Security Agreement.

 

“Intellectual Property Security Agreement” shall mean, collectively, each
intellectual property security agreement (dated the date hereof) executed by the
Loan Parties, substantially in the form of the exhibits to the Security
Agreement, together with each other intellectual property security agreement or
intellectual property security agreement supplement executed and delivered by a
Loan Party pursuant to Section 5.13.

 

“Intercreditor Agreements” shall mean, collectively, any Pari Passu
Intercreditor Agreement (if entered into) and any Junior Lien Intercreditor
Agreement (if entered into).

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Term Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6, or if available to all Lenders,
12 months or less than 1 month thereafter, as the Lead Borrower may elect;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

 

24

--------------------------------------------------------------------------------


 

“Interpolated Rate” shall mean the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Reuters Screen LIBOR01 for the longest period for
which the Reuters Screen LIBOR01 is available that is shorter than the Impacted
Interest Period; and (b) the Reuters Screen LIBOR01 for the shortest period (for
which the Reuters Screen LIBOR01 is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of (a) the purchase or other acquisition of
Equity Interests or debt or other securities of another Person, (b) a loan,
advance or capital contribution to, or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor incurs debt of
the type referred to in clause (h) of the definition of Indebtedness in respect
of such Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment but giving effect to any returns or distributions of
capital or repayment of principal actually received in cash by such Person with
respect thereto (but only to the extent that the aggregate amount of all such
returns, distributions and repayments with respect to such Investment does not
exceed the principal amount of such Investment and less any such amounts which
increase the Available Amount Basket) and “Invested” shall have a corresponding
meaning.

 

“IRS” shall mean the U.S. Internal Revenue Service or any successor agency
thereto.

 

“Junior Financing” shall mean, collectively any Permitted Unsecured Refinancing
Debt, any Permitted Second Priority Refinancing Debt, any Permitted Ratio Debt,
any New Incremental Notes (other than first lien New Incremental Notes), any
other Indebtedness that is unsecured, any Subordinated Indebtedness or any
Indebtedness incurred pursuant to one or more successive Permitted Refinancings
of any of the foregoing; provided that Junior Financing shall not include any
intercompany loans.

 

“Junior Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement among the Administrative Agent and one or more representatives for the
holders of Permitted Second Priority Refinancing Debt, in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any New Term
Loan, any Other Term Loan or any Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time.

 

“Lead Borrower” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Lender Parties” shall have the meaning assigned to such term in
Section 7.02(c).

 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance), (b) the Additional Term B Lender and (c) any Person that has become
a party hereto pursuant to an Assignment and Acceptance, an Incremental Term
Loan Assumption Agreement, a New Term Loan Commitment Agreement or a Refinancing
Amendment.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on the Reuters Screen LIBOR01 (or such other page as may replace
such page on such service for the purpose of displaying the rates at which
dollar deposits are offered by leading banks in the London interbank deposit
market) at approximately 11:00 a.m., London, England time, on the second full
Business Day preceding the first day of such In terest Period;

 

25

--------------------------------------------------------------------------------


 

provided that if the Reuters Screen LIBOR01 shall not be available for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate (as defined above).

 

Notwithstanding the foregoing and solely in respect of Term B  Loans, the LIBO
Rate in respect of any applicable Interest Period will be deemed to be 1.00% per
annum if the LIBO Rate for such Interest Period calculated pursuant to the
foregoing provisions would otherwise be less than 1.00% per annum.

 

“Lien” shall mean, with respect to any asset, (a) any Mortgage, hypothec, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Fee Letter, the Guaranty, the
Security Documents, each Incremental Term Loan Assumption Agreement, each New
Term Loan Commitment Agreement, each Refinancing Amendment, the promissory
notes, if any, executed and delivered pursuant to Section 2.04(e) and any other
document executed in connection with the foregoing, including any guaranty or
guaranty supplement required to be delivered pursuant to Section 5.13.

 

“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Guarantors.

 

“Loans” shall mean the collective reference to the Term Loans.

 

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of Holdings, the Lead
Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
adverse effect on the ability of any Loan Party to perform its material
obligations under any of the Loan Documents to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or the
enforceability against any Loan Party of any of the Loan Documents to which it
is a party.

 

“Material Domestic Subsidiary” shall mean, as of the Closing Date and thereafter
at any date of determination, each of the Borrower’s Domestic Subsidiaries,
other than an Immaterial Subsidiary.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrowers or any of their respective Restricted Subsidiaries in an
aggregate principal amount exceeding $10,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrowers or any of their respective Restricted Subsidiaries in respect of
any Hedging Agreement at any time shall be the Hedge Termination Value of such
Hedging Agreement at such time.

 

“Material Lease” shall have the meaning assigned to such term in
Section 3.20(b).

 

“Material Owned Real Property” shall have the meaning assigned to such term in
Section 3.20(a).

 

“Maturity Date” shall mean, with respect to the Term B Loans, the Term B Loan
Maturity Date; provided that the reference to Maturity Date with respect to
(w) Other Term Loans shall be the final maturity date as specified in the
applicable Refinancing Amendment, (x) Extended Term Loans shall be the final
maturity date as specified in the applicable Extension Offer, (y) Incremental
Term Loans shall be the final maturity date as specified in the applicable
Incremental Term Loan Assumption Agreement and (z) any New Term Loans shall be
the final maturity date

 

26

--------------------------------------------------------------------------------


 

as specified in the applicable New Term Loan Commitment Agreement; provided
further that if any such day is not a Business Day, the applicable Maturity Date
shall be the Business Day immediately succeeding such day.

 

“Maximum First Lien Net Leverage Requirement” shall mean, with respect to any
request pursuant to Article II for an Incremental Facility or an incurrence of
New Incremental Notes, the requirement that, the First Lien Net Leverage Ratio
shall be less than or equal to 4.00:1.00, determined on a Pro Forma Basis after
giving effect to such increase, New Term Loans or New Incremental Notes and
assuming that in each case such Incremental Facility is fully drawn, as of the
last day of the Test Period most recently ended for which financial statements
have been delivered pursuant to Section 5.04(a) or 5.04(b); provided that when
calculating the First Lien Net Leverage Ratio for purposes of this definition,
(x) all Indebtedness incurred pursuant to Sections 2.22, 2.23 and 2.24 and any
refinancing thereof (pursuant to Section 2.26, any Credit Agreement Refinancing
Indebtedness, any Permitted Refinancing of any other refinancings and successive
refinancings thereof) (in each case, whether or not such Indebtedness is
unsecured) shall be deemed to constitute Total Debt that is secured by a first
ranking Lien on the assets of the Lead Borrower or any of its Restricted
Subsidiaries, and (y) the cash proceeds of any such Incremental Facility or New
Incremental Notes shall not be included in the amount of unrestricted cash and
Cash Equivalents to be netted in calculating such ratio.

 

“Maximum Incremental Amount” shall mean, at any date of determination, the sum
of (a)(i) $40,000,000 minus (ii) the sum of (A) the aggregate principal amount
of Incremental Term Loans made pursuant to Section 2.22, prior to such date in
reliance on clause (a)(i) plus (B) the aggregate principal amount of New Term
Loans made pursuant to Section 2.23 prior to such date in reliance on clause
(a)(i) plus (C) the aggregate principal amount of New Incremental Notes issued
or incurred pursuant to Section 2.24 prior to such date in reliance on clause
(a)(i), provided that the maximum amount deducted pursuant to this clause
(a)(ii) shall not exceed $40,000,000, plus (b) an additional amount if, after
giving effect to the incurrence of such additional amount, the Maximum First
Lien Net Leverage Requirement and the Maximum Total Net Leverage Requirement
have been satisfied.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Maximum Total Net Leverage Requirement” shall mean, with respect to any request
pursuant to Article II for an Incremental Facility or an incurrence of New
Incremental Notes, the requirement that, the Total Net Leverage Ratio shall be
less than or equal to 6.00:1.00, determined on a Pro Forma Basis after giving
effect to such Incremental Facility or New Incremental Notes and assuming that
in each case such Incremental Facility is fully drawn as of the last day of the
Test Period most recently ended for which financial statements have been
delivered pursuant to Section 5.04(a) or 5.04(b); provided that when calculating
the Total Net Leverage Ratio for purposes of this definition, the cash proceeds
of any such Incremental Facility or New Incremental Notes shall not be included
in the amount of unrestricted cash and Cash Equivalents to be netted in
calculating such ratio.

 

“Minimum Extension Condition” shall have the meaning assigned thereto in
Section 2.25(b).

 

“Minority Investment” shall mean any Person other than a Subsidiary in which the
Lead Borrower or any of its Restricted Subsidiaries owns any Equity Interests.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Properties” shall have the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement.”

 

“Mortgages” shall mean the mortgages, deeds of trust, hypothecs, debentures,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Sections 5.13 or 5.16.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Lead Borrower or any ERISA Affiliate
currently makes or is obligated to make contributions or to which the Lead
Borrower or any ERISA Affiliate has made or was obligated, within the preceding
five years, to make contributions.

 

27

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds thereof (including (x) cash proceeds subsequently received (as and when
received) in respect of non-cash consideration initially received, (y) in the
case of a casualty, insurance proceeds and (z) in the case of a condemnation or
similar event, condemnation awards and similar payments), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Lead Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than (x) any such Indebtedness assumed by the purchaser of such asset,
(y) Indebtedness under the Loan Documents and (z) any Indebtedness secured by
the Collateral on a pari passu or junior basis); provided, however, that, if
(A) the Lead Borrower shall deliver a certificate of a Financial Officer to the
Administrative Agent at the time of receipt thereof setting forth the Lead
Borrower’s intent to reinvest such proceeds in productive assets of a kind then
used or usable in the business of the Lead Borrower or its Restricted
Subsidiaries within the time period specified in this definition and (B) no
Default or Event of Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used (1) within 365 days following the receipt of such proceeds,
at which time such proceeds shall be deemed to be Net Cash Proceeds or (2) if
the Lead Borrower or the relevant Restricted Subsidiary enters into a legally
binding commitment to reinvest such Net Cash Proceeds within 365 days following
the receipt thereof, such 365 days period will be extended with respect to the
amount of Net Cash Proceeds so committed until such Net Cash Proceeds are
required to be applied in accordance with such agreement (but such extension
will in no event be for a period longer than 180 days); (b) with respect to any
issuance or incurrence of Indebtedness, the cash proceeds thereof, net of all
taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith; and (c) with respect to any Permitted Equity Issuance by
any direct or indirect parent of the Lead Borrower, the amount of cash from such
Permitted Equity Issuance contributed to the capital of the Lead Borrower.

 

“Net Working Capital” shall mean, with respect to the Lead Borrower and its
Restricted Subsidiaries on a consolidated basis, Consolidated Current Assets
minus Consolidated Current Liabilities.

 

“New Incremental Notes” shall have the meaning assigned thereto in
Section 2.24(a).

 

“New Term Loan” shall have the meaning assigned thereto in Section 2.23(a).

 

“New Term Loan Borrowing Date” shall mean, with respect to each Class of New
Term Loans, each date on which New Term Loans of such Class are incurred
pursuant to Section 2.01(c) and as otherwise permitted pursuant to Section 2.23.

 

“New Term Loan Commitment” shall mean, for each Lender, any commitment to make
New Term Loans provided by such Lender pursuant to Section 2.23, in such amount
as agreed to by such Lender in the respective New Term Loan Commitment
Agreement.

 

“New Term Loan Commitment Agreement” shall mean a New Term Loan Commitment
Agreement among the Borrowers, the Administrative Agent and one or more New Term
Loan Lenders on the same terms as this Agreement provided that (a) the Effective
Yield in respect of such New Term Loans may be different from the then current
Effective Yield in respect of the Term B Loans, (b) the Maturity Date of such
New Term Loans may be later than (but not earlier) than the Latest Maturity
Date, (c) such New Term Loans may not have a shorter Weighted Average Life to
Maturity the then outstanding Term B Loans, (d) such New Term Loan Lenders may
agree less favorable treatment with respect to mandatory prepayment provisions
than those under the Term B Loans and (e) any other departures from the terms of
this Agreement shall be reasonably satisfactory to the Administrative Agent.

 

“New Term Loan Facility” shall mean any term loan facility established pursuant
to Section 2.23.

 

“New Term Loan Lender” shall have the meaning assigned thereto in
Section 2.23(p).

 

28

--------------------------------------------------------------------------------


 

“Obligations” shall mean all obligations of any of the Loan Parties from time to
time arising under or in respect of the due and punctual payment of (i) the
principal of and premium, if any, and interest (including any post-petition
interest (as defined in the Security Agreement) on the Loans and any other loans
outstanding under this Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) all
other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any proceeding under any
Debtor Relief Laws naming such Loan Party as the debtor in such proceeding,
regardless of whether allowed or allowable in such proceeding), of the Loan
Parties under the Loan Documents, (iii) obligations of any Loan Party arising
under any Secured Hedging Agreement (excluding any Excluded Swap Obligations)
and (iv) Cash Management Obligations.

 

“Officer’s Certificate” shall mean a certificate of the chief financial officer
or the treasurer of the Lead Borrower substantially in the form attached as
Exhibit H or such other form as shall be approved by the Administrative Agent.

 

“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.13(a).

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Other Term Loan Borrowing Date” shall mean, with respect to each Class of Other
Term Loans, each date on which Other Term Loans of such Class are incurred
pursuant to Section 2.01(d) and as otherwise permitted pursuant to Section 2.26.

 

“Other Term Loan Commitments” shall mean one or more Classes of Term Loan
Commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

 

“Parent” shall mean Hemisphere Media Group, Inc.

 

“Pari Passu Intercreditor Agreement” shall mean a “pari passu” intercreditor
agreement among the Administrative Agent and one or more representatives for the
holders of Permitted First Priority Refinancing Debt or New Incremental Notes,
in form and substance reasonably satisfactory to the Administrative Agent.

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c).

 

“Payment Office” shall mean the office of the Administrative Agent located at 10
South Dearborn, Floor 07, Chicago, IL, 60603-2300 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the perfection certificate substantially in
the form of Exhibit II to the Security Agreement.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(f).

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property
located in the United States, such exceptions to title as are set forth in any
Mortgage Policy delivered with respect thereto, all of which exceptions must be
acceptable to the Administrative Agent in its reasonable discretion or, with
respect to any Mortgaged Property located in any jurisdiction other than then
United States, the equivalent exceptions (if any) that apply under any
Applicable Law.

 

29

--------------------------------------------------------------------------------

 


 

“Permitted Equity Issuance” shall mean any sale or issuance of any Qualified
Capital Stock of the Lead Borrower or any direct or indirect parent of the Lead
Borrower, in each case to the extent permitted hereunder.

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Lead Borrower in the form of one or more series of senior
secured notes or loans; provided that (a) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and is not secured by any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries other than the Collateral,
(b) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(c) such Indebtedness is not at any time guaranteed by any Subsidiaries other
than Subsidiaries that are Guarantors, (d) the holders of such Indebtedness (or
their representative) and the Administrative Agent shall be party to a Pari
Passu Intercreditor Agreement, and (e) such Indebtedness has covenants and
default and remedy provisions that in the good faith determination of the Lead
Borrower are no more restrictive taken as a whole, than those set forth in this
Agreement.

 

“Permitted Investors” shall mean:

 

(a)           InterMedia Partners VII, L.P., a Delaware limited partnership;

 

(b)           any Affiliate or Related Party of any Person specified in clause
(a), other than another portfolio company thereof (which means a company
actively engaged in providing goods and services to unaffiliated customers) or a
company controlled by a “portfolio company”; and

 

(c)           any Person both the Equity Interests of such Person and the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of such Person of which (or in the case of a trust, the beneficial
interests in which) are owned 50% or more by Persons specified in clauses
(a) and (b).

 

“Permitted Junior Debt Conditions” shall mean that such applicable debt (a) is
not scheduled to mature prior to the date that is 180 days after the then Latest
Maturity Date, (b) does not mature or have scheduled amortization payments of
principal or payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligations (except customary asset sale
or change of control provisions that provide for the prior repayment in full of
Loan and all other Obligations), in each case prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (c) such Indebtedness is not at any
time guaranteed by any Restricted Subsidiaries other than Restricted
Subsidiaries that are Guarantors and (d) has covenants and default and remedy
provisions that are no more restrictive taken as a whole, than those set forth
in this Agreement; provided that a certificate of a Responsible Officer of the
Lead Borrower delivered to the Administrative Agent in good faith at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (d), shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of an objection during
such five (5) Business Day period (including a reasonable description of the
basis upon which it objects).

 

“Permitted Ratio Debt” shall mean Indebtedness of the Lead Borrower or any of
its Restricted Subsidiaries; provided that (a) such Indebtedness is either
(x) senior unsecured Indebtedness ranking pari passu in right of payment to the
Obligations or (y) subordinated in right of payment to the Obligations, (b) such
Indebtedness does not mature prior to the date that is 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (c) such Indebtedness
has no scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary offers to repurchase upon a change of control,
asset sale or casualty event and customary acceleration rights after an event of
default) prior to the date that is 91 days after the Latest Maturity Date at the
time such Indebtedness is incurred, (d) no Default or Event of Default shall
then exist or result therefrom, (e) immediately after giving effect thereto and
to the use of the proceeds thereof, the Lead Borrower shall be in Pro Forma
Compliance with a Total Net Leverage Ratio of 6.00:1.00 as of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Sections 5.04(a) and 5.04(b), (f) the covenants, events of default, guarantees
and other terms of such Indebtedness are customary for similar Indebtedness in
light of then-prevailing market conditions and in any event, when taken as a
whole (other than interest rate and redemption premiums), are not more
restrictive to the Lead Borrower and its

 

30

--------------------------------------------------------------------------------


 

Restricted Subsidiaries than those set forth in this Agreement (provided that a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent in good faith at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (f), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Lead Borrower of an objection during such five (5) Business Day
period (including a reasonable description of the basis upon which it objects)),
(g) in respect of which no Restricted Subsidiary of the Lead Borrower that is
not a Guarantor under the Loan Documents is an obligor, (h) if such Indebtedness
is subordinated, (x) the subordination provisions shall be reasonably
satisfactory to the Administrative Agent and (y) the Term Loan Facilities shall
have been, and while the Term Loan Facilities remain outstanding no other
Indebtedness is or is permitted to be, designated as “designated senior debt” or
its equivalent in respect of such Indebtedness and (i) the Lead Borrower shall
have delivered to the Administrative Agent an officer’s certificate executed by
a Responsible Officer of the Lead Borrower certifying to such officer’s
knowledge, compliance with the requirements of this definition, including
reasonably detailed calculations required to demonstrate compliance with the
Total Net Leverage Ratio required by clause (e) above.

 

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement, exchange or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced, exchanged or extended except by an
amount equal to accrued and unpaid interest and a reasonable premium thereon
plus other reasonable amounts paid, and fees and expenses reasonably incurred
(including original issue discount and upfront fees), in connection with such
modification, refinancing, refunding, renewal, replacement, exchange or
extension and by an amount equal to any existing commitments unutilized
thereunder; (b) such modification, refinancing, refunding, renewal, replacement,
exchange or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended; (c) if
the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended is subordinated in right of payment to the Obligations,
such modification, refinancing, refunding, renewal, replacement, exchange or
extension is subordinated in right of payment to the Obligations on terms, taken
as a whole, as favorable in all material respects to the Lenders (including, if
applicable, as to Collateral) as those contained in the documentation governing
the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended; (d) if the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended is (i) unsecured, such
modification, refinancing, refunding, renewal, replacement, exchange or
extension is unsecured or (ii) secured by Liens, such modification, refinancing,
refunding, replacement, renewal or extension is either (x) unsecured or is not
secured by any Liens that do not also secure the Obligations or (y) if secured
by Liens that also secure the Obligations, to the extent that such Liens are
subordinated to, or (but only if, and to the extent, the Indebtedness being
modified, refinanced, refunded, renewed or extended was secured equally and
ratably with the Obligations) secured equally and ratably with, Liens securing
the Obligations and/or such security interests were subject to (or required at
the time such Indebtedness was originally incurred to be subject to) any
intercreditor arrangements (including, if applicable, an Intercreditor
Agreement) for the benefit of the Lenders, such modification, refinancing,
refunding, replacement, renewal or extension is secured and subject to
intercreditor arrangements on terms, taken as a whole, as favorable in all
material respects to the Lenders (including as to Collateral) as those contained
in the documentation (including any intercreditor or similar agreements)
governing the Indebtedness being modified, refinanced, replaced, refunded,
replaced, renewed or extended or otherwise on terms reasonably satisfactory to
the Administrative Agent; (e) the terms and conditions (including, if
applicable, as to collateral) of any such modified, refinanced, refunded,
renewed, replaced, exchanged or extended Indebtedness are, (A) either
(i) customary for similar debt securities in light of then-prevailing market
conditions (it being understood that such Indebtedness shall not include any
financial maintenance covenants) or (ii) not materially less favorable to the
Loan Parties or the Lenders, taken as a whole, than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended, and (B) when taken as a whole (other than interest rate
and redemption premiums), not more restrictive to the Lead Borrower and its
Restricted Subsidiaries than those set forth in this Agreement (provided that a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent in good faith at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined

 

31

--------------------------------------------------------------------------------


 

in good faith that such terms and conditions satisfy the requirement set out in
this clause (e), shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent provides notice to the
Lead Borrower of its objection during such five Business Day period (including a
reasonable description of the basis upon which it objects); (f) such
modification, refinancing, refunding, renewal, replacement, exchange or
extension does not add guarantors or other obligors from that which applied to
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended (unless such guarantors or obligors are also added to support the
Obligations); and (g) at the time thereof, no Event of Default shall have
occurred and be continuing.

 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the Lead Borrower in the form of one or more series of second lien
secured notes or second lien secured loans; provided that (a) such Indebtedness
is secured by the Collateral on a second priority basis to the Liens securing
the Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt and is not secured by any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries other than the Collateral,
(b) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness
(provided, that such Indebtedness may be secured by a Lien on the Collateral
that is junior to the Liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt, notwithstanding any
provision to the contrary contained in the definition of “Credit Agreement
Refinancing Indebtedness”), (c) the holders of such Indebtedness (or their
representative) and the Administrative Agent shall be party to a Junior Lien
Intercreditor Agreement, and (d) such Indebtedness meets the Permitted Junior
Debt Conditions.

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Lead Borrower in the form of one or more series of senior
unsecured notes or loans; provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness and (ii) meets the Permitted Junior Debt
Conditions.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 5.04.

 

“PR Mortgage” shall mean that certain Deed of Mortgage Number 6, executed before
Notary Public Luis Morales-Steinmann on March 30, 2007 by Televicentro of Puerto
Rico, LLC, as the mortgagor, as amended by that certain Deed of Amendment of
Mortgage Number 6, executed before Notary Public Gladys O. Fontanez Reyes on
June 28, 2011 by and between Televicentro of Puerto Rico, LLC, as the mortgagor,
and The Bank of Nova Scotia, as then holder of the PR Mortgage Note.  The PR
Mortgage shall constitute a Mortgage pursuant to the terms of this Agreement.

 

“PR Mortgage Note” shall mean that certain $10,000,000 mortgage note issued by
Televicentro of Puerto Rico, LLC on March 30, 2007 and secured by the PR
Mortgage.

 

“PR Mortgage Note Pledge and Security Agreement” shall mean a mortgage note
pledge and security agreement executed on the date hereof and through which
Televicentro of Puerto Rico, LLC pledges the PR Mortgage Note to the Collateral
Agent as collateral guaranteeing the Loans.

 

“Prepayment Amount” shall have the meaning assigned to such term in
Section 2.13(f).

 

“Prepayment Date” shall have the meaning assigned to such term in
Section 2.13(f).

 

“Prepayment Fee” shall have the meaning assigned to such term in
Section 2.05(b).

 

32

--------------------------------------------------------------------------------


 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Borrower.  The prime rate is a rate
set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such rate.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test, covenant
or calculation of any ratio hereunder, the determination or calculations of such
test, covenant or ratio (including in connection with Specified Transaction) in
accordance with Section 1.04.

 

“Pro Forma Compliance” shall mean, with respect to any test, covenant or
calculation of any ratio hereunder, compliance on a Pro Forma Basis in
accordance with Section 1.04.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Holding Company Indebtedness” shall mean unsecured Indebtedness of
Holdings (A) that is not subject to any Guarantee by any Subsidiary of Holdings,
(B) that will not mature prior to the date that is 91 days after the Latest
Maturity Date of any Term Loan Facility in effect on the date of issuance or
incurrence thereof, (C) that has no scheduled amortization or scheduled payments
of principal and is not subject to mandatory redemption, repurchase, prepayment
or sinking fund obligation (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirements of clause (E) below), (D) that does not require any payments in
cash of interest or other amounts in respect of the principal thereof prior to
the earlier to occur of (1) the date that is four (4) years from the date of the
issuance or incurrence thereof and (2) the date that is 91 days after the Latest
Maturity Date of any Term Loan Facility in effect on the date of such issuance
or incurrence, and (E) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount notes of
an issuer that is the parent of a borrower under senior secured credit
facilities, and in any event, with respect to covenant, default and remedy
provisions, no more restrictive (taken as a whole) than those set forth in this
Agreement (other than provisions customary for senior discount notes of a
holding company); provided that the Lead Borrower shall have delivered a
certificate of a Responsible Officer to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has reasonably determined in good faith that such terms and
conditions satisfy the foregoing requirement (and such certificate shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Lead Borrower within
such five Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees)); provided, further, that any such Indebtedness shall constitute
Qualified Holding Company Indebtedness only if immediately after giving effect
to the issuance or incurrence thereof and the use of proceeds thereof, no Event
of Default shall have occurred and be continuing.

 

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of the Credit Agreement Refinancing Indebtedness in this Section 1.01.

 

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

 

33

--------------------------------------------------------------------------------


 

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Lead
Borrower executed by each of (a) the Borrowers and Holdings, (b) the
Administrative Agent, and (c) each additional Lender and existing Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.26.

 

“Register” shall have the meaning assigned to such term in Section 9.04(b).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

 

“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Term B Loans with the incurrence by the
Borrowers or any of their respective Restricted Subsidiaries of any new or
replacement tranche of term loans with an effective interest cost or weighted
average yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fees or original issue discount shared with all providers of
such financing (but excluding upfront fees or original issue discount on the
Term B Loans), but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all providers of such financing, and without taking into account any
fluctuations in the LIBO Rate) that is less than the effective interest cost or
weighted average yield (as determined by the Administrative Agent on the same
basis) of the Term B Loans, including without limitation, as may be effected
through any amendment to this Agreement relating to the interest rate for, or
weighted average yield of, such Term Loans; provided that it shall not
constitute a Repricing Transaction if the applicable replacement indebtedness is
incurred or the applicable amendment is effected in connection with a Change in
Control.

 

“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time; provided, however, that any Loans or
Commitments held by Holdings or the Affiliated Lenders in their capacity as
Lenders shall be disregarded in the determination of the Required Lenders at any
time.

 

“Responsible Officer” of any Person shall mean any executive officer, authorized
person or Financial Officer of such Person and any other officer or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement.

 

34

--------------------------------------------------------------------------------


 

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrowers or
any of their respective Restricted Subsidiaries, the payment, prepayment,
repurchase or defeasance of which is restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrowers or any of their respective Restricted Subsidiaries, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
Holdings, the Borrowers or any Restricted Subsidiary of the Lead Borrower.

 

“Restricted Subsidiary” shall mean, with respect to any Person, any subsidiary
of that Person other than an Unrestricted Subsidiary.

 

“Returns” shall have the meaning assigned to such term in Section 3.14.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, and any successor to its rating agency
business.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

 

“Scheduled Extended Term Loan Repayment” shall have the meaning assigned to such
term in Section 2.11(a)(iii).

 

“Scheduled New Term Loan Repayment” shall have the meaning assigned to such term
in Section 2.11(a)(ii).

 

“Scheduled Other Term Loan Repayment” shall have the meaning assigned to such
term in Section 2.11(a)(iv).

 

“SEC” shall mean the Securities and Exchange Commission, and any successor
agency thereto.

 

“Secured Hedging Agreement” shall mean any Hedging Agreement permitted under
Section 6.01(j) that is entered into by and between any Loan Party and any
Hedging Bank, except for any such Hedging Agreement designated by the Lead
Borrower in writing to the Administrative Agent as an “unsecured hedging
agreement” as of the Closing Date or, if later, as of the time of entering into
such Hedging Agreement; provided that for purposes of Section 7.02, any
obligations outstanding under Secured Hedging Agreements shall be valued in
accordance with the definition of Hedge Termination Value and further provided
that that for the purposes of the Loan Documents in no circumstances shall any
Excluded Swap Obligations constitute Obligations with respect to any Secured
Hedge Agreement.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, each Hedging Bank, each Cash Management Bank and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Article VIII.

 

35

--------------------------------------------------------------------------------


 

“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act of 1934, the Sarbanes-Oxley Act of 2002 and, in each case, the rules and
regulations of the SEC promulgated thereunder, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date under
this Agreement.

 

“Security Agreement” shall mean, collectively, the Security Agreement executed
by the Loan Parties, substantially in the form of Exhibit D, together with each
security agreement supplement executed and delivered pursuant to Section 5.10.

 

“Security Documents” shall mean the Mortgages, the Security Agreement, the
Affiliate Subordination Agreement, the PR Mortgage, the PR Mortgage Note, the PR
Mortgage Note Pledge and Security Agreement and corresponding financing
statements, any Pari Passu Intercreditor Agreement (if entered into), any Junior
Lien Intercreditor Agreement (if entered into) and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.13.

 

“Solvency Certificate” shall mean a certificate of the chief financial officer
of Holdings substantially in the form attached as Exhibit I or such other form
as shall be reasonably satisfactory to the Administrative Agent.

 

“Specified Disposition” shall mean any Disposition which generates net cash
proceeds of at least $1,000,000.

 

“Specified Transactions” shall mean any incurrence or repayment of Indebtedness
(other than for working capital purposes) or Term Loan or Investment that
results from a Person becoming a Restricted Subsidiary or an Unrestricted
Subsidiary (including pursuant to Section 5.15), any Permitted Acquisition, any
Specified Disposition, any Investment in excess of $2,000,000 or any Restricted
Payment in excess of $2,000,000.

 

“SPV” shall have the meaning assigned to such term in Section 9.04(g).

 

“Stations” shall mean all radio and television broadcast stations owned by the
Lead Borrower or any of its Restricted Subsidiaries.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D.  Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrowers or any
of their respective Restricted Subsidiaries that is expressly subordinated in
right of payment to the Obligations.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, at the time any determination is being made, directly or indirectly,
owned, Controlled or held by such Person.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

36

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on Schedule
1.01(b), and each other Restricted Subsidiary that is or becomes a party to the
Guaranty; provided that no CFC Holding Company and no Subsidiary that is a CFC
shall be a Subsidiary Guarantor.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” shall mean Deutsche Bank Securities Inc.

 

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrowers
or any of their respective Restricted Subsidiaries is or may become obligated to
make (a) any payment in connection with a purchase by any third party from a
Person other than Holdings, the Borrowers or any of their respective Restricted
Subsidiaries of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or other equity-based plan
providing for payments only to current or former directors, officers,
consultants, advisors or employees of Holdings, the Borrowers, the Restricted
Subsidiaries or their respective Affiliates (or to their heirs or estates) shall
be deemed to be a Synthetic Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Televicentro of Puerto Rico, LLC” shall mean a Delaware limited liability
company authorized to conduct business in the Commonwealth of Puerto Rico, which
is subsidiary of InterMedia Español, Inc., and which will, concurrently with
this Agreement, execute the PR Mortgage Note Pledge and Security Agreement and
provide to the Collateral Agent, as collateral and guaranty of the Loans a
pledge of the PR Mortgage Note.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term B Loan” shall have the meaning set forth in Section 2.01(a).

 

“Term B Loan Facility” shall mean the Additional Term B Commitment and the Term
B Loans.

 

“Term B Loan Maturity Date” shall mean July 30, 2020; provided that if such date
is not a Business Day, the “Term B Loan Maturity Date” will be next Business Day
immediately following such date.

 

“Term B Loan Repayment Dates” shall have the meaning assigned to such term in
Section 2.11(a).

 

“Term Loans” shall mean the Initial Term Loans, the Term B Loans, any
Incremental Term Loans, any New Term Loans, any Other Term Loans, and any
Extended Term Loans.

 

“Term Loan Facility” shall mean the Initial Term Loan Facility, the Term B Loan
Facility, any New Term Loan Facility, any term loan facility comprised of
Incremental Term Loans, any term loan facility comprised of

 

37

--------------------------------------------------------------------------------


 

Other Term Loans and any term loan facility comprised of Extended Term Loans (in
each case, including any increase thereto pursuant to Section 2.22).

 

“Term Loan Lender” shall have the meaning assigned to such term in
Section 2.02(a).

 

“Term Loan Percentage” shall mean, (x) as to any Lender, after the applicable
Term Loans are made, the ratio of (a) the outstanding principal balance of such
Term Loan or Term Loans of such Lender to (b) the aggregate outstanding
principal balance of all such Term Loans of all Lenders and (y) as to a Class of
Term Loans, at any time, a fraction (expressed as a percentage), the numerator
of which is equal to the aggregate outstanding principal amount of all Term
Loans of such Class at such time and the denominator of which is equal to the
aggregate outstanding principal amount of all Term Loans of all Classes at such
time.

 

“Term Note” shall have the meaning assigned to such term in Section 2.04(e).

 

“Test Period” shall mean each period of four (4) consecutive Fiscal Quarters of
the Lead Borrower then last ended, in each case taken as one accounting period.

 

“Total Debt” shall mean, at any time, the total Indebtedness of the Lead
Borrower and its Restricted Subsidiaries at such time (excluding
(1) Indebtedness of the type described in clause (i), clause (j), clause (k),
clause (l) and clause (m) of the definition of such term, except, in the case of
such clause (j), to the extent any Hedging Agreement has been terminated and the
obligations thereunder have not been settled, in the case of such clause (k), to
the extent the specified payment obligations in respect of such Equity Interests
are then due and payable and, in the case of such clauses (l) and clause (m), to
the extent of any unreimbursed drawings thereunder and (2) Guarantees if the
guaranteed Indebtedness is already included).

 

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) an amount
equal to the excess of (i) Total Debt on such date over (ii) the aggregate
amount of unrestricted cash and Cash Equivalents (up to a maximum aggregate
amount of $45,000,000) that are included in the consolidated balance sheet of
the Lead Borrower and its Restricted Subsidiaries as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended on or prior to
such date.

 

“Transaction Expenses” shall mean fees and expenses payable or otherwise borne
by the Lead Borrower and its Restricted Subsidiaries in connection with the
Transactions and incurred before, or on or about, the Closing Date, including
the costs of legal and financial advisors to the Lead Borrower and the agents or
trustees under this Agreement and prepayment fees and penalties in connection
with the prepayment of the Existing Indebtedness on or about the Closing Date.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Term Loans, (b) the repayment of the Existing Indebtedness
and the termination of any Liens in respect of the Existing Indebtedness and
(c) the payment of the Transaction Expenses.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate, as applicable.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the relevant
jurisdiction, as amended or modified from time to time.

 

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 2.20(f)(II)(iii).

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Lead Borrower (other
than WAPA PR) that is acquired or created after the Closing Date designated by
the Lead Borrower as an Unrestricted Subsidiary hereunder by written notice to
the Administrative Agent in accordance with Section 5.15.

 

38

--------------------------------------------------------------------------------


 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Warrants” shall mean the issued and outstanding warrants as of the Closing Date
to purchase Class A common stock of the Parent.

 

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, at any date, the quotient obtained by dividing (a) the sum of the
products of the number of years from the date of determination to the date of
each successive scheduled principal payment of such Indebtedness multiplied by
the amount of such payment; by (b) the sum of all such payments.

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal by the Borrower or an ERISA Affiliate from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.

 

Section 1.02        Terms Generally.  The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”; and the words “asset” and “property” shall be construed as having
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.  Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document or any other document evidencing Indebtedness permitted hereunder
shall mean such document as amended, restated, supplemented or otherwise
modified from time to time, in each case, in accordance with the terms of this
Agreement and the other Loan Documents.

 

Section 1.03        Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 5.04(a), except as otherwise specifically prescribed herein (including,
without limitation, as prescribed by Section 9.19).  Notwithstanding any other
provision contained herein, (x) any lease that is treated as an operating lease
for purposes of GAAP as of the date hereof shall not be treated as Indebtedness
or as a Capital Lease Obligation and shall continue to be treated as an
operating lease (and any future lease, if it were in effect on the date hereof,
that would be treated as an operating lease for purposes of GAAP as of the date
hereof shall be treated as an operating lease), in each case for purposes of
this Agreement, notwithstanding any actual or proposed change in or application
of GAAP after the date hereof, and (y) for purposes of determining compliance
with any covenant (including the computation of any financial ratio) contained
herein, Indebtedness of the Lead Borrower and its Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof,  and the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

 

Section 1.04        Pro Forma Calculations.

 

(a)           Notwithstanding anything to the contrary herein, the First Lien
Net Leverage Ratio and the Total Net Leverage Ratio shall be calculated in the
manner prescribed by this Section 1.04; provided that, notwithstanding anything
to the contrary in clause (b), (c) or (d) of this Section 1.04, when calculating
the First Lien Net Leverage Ratio for purposes of the Applicable Excess Cash
Flow Percentage the events described in this Section 1.04 that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

 

39

--------------------------------------------------------------------------------


 

(b)           For purposes of calculating the First Lien Net Leverage Ratio and
the Total Net Leverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Test Period and (ii) subsequent to such Test Period
and prior to or simultaneously with the event for which the calculation of any
such ratio is made shall be calculated on a Pro Forma Basis assuming that all
such Specified Transactions (and any increase or decrease in Consolidated EBITDA
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period.  If since the beginning of any applicable Test Period any Person that
subsequently became a Subsidiary or was merged, amalgamated or consolidated with
or into the Lead Borrower or any of its Restricted Subsidiaries since the
beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this Section 1.04, then the First
Lien Net Leverage Ratio and the Total Net Leverage Ratio shall be calculated to
give pro forma effect thereto in accordance with this Section 1.04.

 

(c)           Whenever pro forma effect is to be given to a Specified
Transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Lead Borrower in accordance with the terms of this
Agreement.

 

(d)           In the event that the Lead Borrower or any Restricted Subsidiary
of the Lead Borrower incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the First Lien Net Leverage Ratio
and the Total Net Leverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable Test Period and (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then the First Lien Net Leverage Ratio and the Total
Net Leverage Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on the last day of the applicable Test Period.

 

(e)           Notwithstanding anything in this Agreement to the contrary, with
respect to any Designated Acquisition and the incurrence of any Designated
Indebtedness (including Incremental Term Loans or New Term Loans) or Lien in
connection therewith, compliance with any financial test required by this
Agreement for such Designated Acquisition and such Designated Indebtedness shall
be determined on the date the definitive acquisition agreement for such
Designated Acquisition is entered into (and not at the time of closing of such
Designated Acquisition or the incurrence of such Designated Indebtedness) and,
thereafter until consummation of such Designated Acquisition or the termination
of such definitive agreement relating to such Designated Acquisition, all other
incurrence tests under this Agreement shall be required to be complied with on
an actual basis without giving effect to such Designated Indebtedness or
Designated Acquisition and on a pro forma basis after giving effect to such
Designated Acquisition and the incurrence of such Designated Indebtedness.

 

Section 1.05        Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a “New
Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar New Term Loan”).  Borrowings also may be classified and referred to
by Type (e.g., a “Eurodollar Borrowing”).

 

Section 1.06        Currency Equivalents Generally.  Unless otherwise set forth
herein, any amount specified in this agreement in Dollars shall include the
Equivalent in Dollars of such amount in any foreign currency and if any amount
described in this Agreement is comprised of amounts in Dollars and amounts in
one or more foreign currencies, the Equivalent in Dollars of such foreign
currency amounts shall be used to determine the total.  For purposes of this
Section 1.06, “Equivalent” in Dollars of any foreign currency on any date means
the equivalent in Dollars of such foreign currency by using the applicable spot
rate set forth on the Bloomberg Cross Currency Rates Page for such currency.

 

Section 1.07        Rounding.  Any financial ratios required to be maintained by
the Lead Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

40

--------------------------------------------------------------------------------

 


 

Section 1.08        References to Laws.  Unless otherwise expressly provided
herein, references to any Applicable Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Applicable Law.

 

Section 1.09        Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.10        Covenant Compliance Generally.  For purposes of determining
compliance under Article VI, any amount in a currency other than Dollars will be
converted to Dollars in a manner consistent with that used in calculating
Consolidated Net Income in the annual financial statements of Parent and its
Subsidiaries or Holdings and its Subsidiaries, as applicable, delivered pursuant
to Section 5.04(a) or (b), as applicable.  Notwithstanding the foregoing, for
purposes of determining compliance with any limitations or thresholds set forth
in Dollars in Article VI, with respect to any amount in a currency other than
Dollars, no breach of any basket contained in such Article shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such amount is incurred; provided that for the avoidance of doubt, the
foregoing provisions of this Section 1.10 shall otherwise apply to such Article,
including with respect to determining whether any amount may be incurred at any
time under such Article.  If any of the baskets set forth in Article VI of this
Agreement are exceeded solely as a result of fluctuations to Consolidated Total
Assets for the most recently completed Fiscal Quarter after the last time such
baskets were calculated for any purpose under Article VI, such baskets will not
be deemed to have been exceeded solely as a result of such fluctuations.

 

Section 1.11        Available Amount Transactions.  If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Available Amount Basket immediately
prior to the taking of such action, the permissibility of the taking of each
such action shall be determined independently and in no event may any two or
more such actions be treated as occurring simultaneously.

 

Section 1.12        Interest Rate Calculations.  All computations of interest
and other fees hereunder shall be made on the basis of a 360-day year (except
for interest calculated by reference to the Prime Rate, which shall be based on
a year of 365 or 366 days, as applicable) and for the actual number of days
elapsed (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable.

 

ARTICLE II

 

Term Loan Facilities

 

Section 2.01        Commitments.

 

(a)           Subject to the terms and conditions and relying upon the
representations and warranties set forth herein, the Additional Term B Lender
agrees to make a loan (the “Additional Term B Loan”), and together with the
loans established pursuant to the following sentence from the Converted Initial
Term Loans, each a “Term B Loan”) to the Borrowers on the Amendment No. 1
Effective Date in a principal amount not to exceed its Additional Term B Loan
Commitment.  On the Amendment No. 1 Effective Date, each Converted Initial Term
Loan of each Amendment No. 1 Consenting Lender shall be converted into a loan
with the same Type and Class as the Additional Term B Loan effective as of the
Amendment No. 1 Effective Date in a principal amount equal to the principal
amount of such Lender’s Converted Initial Term Loan immediately prior to such
conversion.  Amounts borrowed under this Section 2.01(a) and subsequently repaid
or prepaid may not be reborrowed.

 

(b)           Subject to the terms and conditions of this Agreement, each Lender
having an Incremental Term Loan Commitment under a class pursuant to
Section 2.22 severally and not jointly, agrees subject to the terms and
conditions and relying upon the representations and warranties set forth herein
and in the applicable Incremental Term Loan Assumption Agreement, to make
Incremental Term Loans to the Borrowers, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment.  Amounts paid or prepaid in respect
of Incremental Term Loans may not be reborrowed.

 

41

--------------------------------------------------------------------------------


 

(c)           Subject to the terms and conditions of this Agreement, each New
Term Loan Lender with a New Term Loan Commitment for a given Class of New Term
Loans pursuant to Section 2.23 severally and not jointly agrees, subject to the
terms and conditions and relying upon the representations and warranties set
forth herein and in the applicable New Term Loan Commitment Agreement, to make
New Term Loans to the Borrowers, which New Term Loans shall not exceed for any
such New Term Loan Lender at the time of any incurrence thereof, the New Term
Loan Commitment of such New Term Loan Lender for such Class on the respective
New Term Loan Borrowing Date.  Amounts paid or prepaid in respect of New Term
Loans may not be reborrowed.

 

(d)           Subject to the terms and conditions of this Agreement, each Term
Loan Lender with an Other Term Loan Commitment for a given Class of Other Term
Loans severally agrees to make Other Term Loans to the Borrowers, which Other
Term Loans shall not exceed for any such Term Loan Lender at the time of any
incurrence thereof, the Other Term Loan Commitment of such Term Loan Lender for
such Class on the respective Other Term Loan Borrowing Date.  Amounts paid or
prepaid in respect of Other Term Loans may not be reborrowed.

 

Section 2.02        Term Loans.

 

(a)           Each Term Loan shall be made as part of a Borrowing consisting of
such Term Loans made by the applicable Lenders (each, a “Term Loan Lender”)
ratably in accordance with their applicable Commitments, respectively; provided,
however, that the failure of any Lender to make a Term Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make a Term Loan required to be made by such other Lender).  The
Term Loans comprising any Borrowing shall be in an aggregate principal amount
that is (i) an integral multiple of $1,000,000 and not less than $5,000,000, or
(ii) equal to the remaining available balance of the applicable Commitments.

 

(b)           Subject to Sections 2.08 and 2.15 each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Lead Borrower may
request pursuant to Section 2.03.  Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Term Loan; provided that any exercise of such option shall
not affect the obligation of the applicable Borrower to repay such Term Loan in
accordance with the terms of this Agreement.  Borrowings of more than one Type
may be outstanding at the same time; provided, however, that the Lead Borrower
shall not be entitled to request any Borrowing that, if made, would result in
more than 8 Eurodollar Borrowings outstanding hereunder at any time.  For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

 

(c)           Each Lender shall make each Term Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 1:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account designated by the Lead
Borrower in the applicable Borrowing Request or, if a Borrowing shall not occur
on such date because any condition precedent herein specified shall not have
been met, return the amounts so received to the respective Lenders.

 

(d)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount.  If the Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender and the applicable
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the applicable Borrower to but
excluding the date such amount is repaid to the Administrative Agent at (i) in
the case of the applicable Borrower, a rate per annum equal to the interest rate
applicable at the time to the Term Loans comprising such Borrowing and (ii) in
the case of such Lender, a rate determined by the Administrative Agent to
represent its cost of overnight or short term funds (which determination shall
be conclusive absent manifest error).  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Term Loan as part of such Borrowing for purposes of this
Agreement.

 

42

--------------------------------------------------------------------------------


 

Section 2.03        Borrowing Procedure.  In order to request a Borrowing, the
Lead Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 (noon), New York
City time, three Business Days  (or, in the case of the Term B Loans to be
borrowed on the Amendment No. 1 Effective Date, such later time as may be agreed
by the Administrative Agent) before a proposed Borrowing, and (b) in the case of
an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before a proposed Borrowing.  Each such telephonic Borrowing Request shall
be irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information:  (i) whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day); (iii) the number and location of the account to which funds are
to be disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02.  If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Lead Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

 

Section 2.04        Evidence of Debt; Repayment of Loans.

 

(a)           The Borrowers hereby unconditionally promise to pay, on a joint
and several basis to the Administrative Agent for the account of each Lender the
principal amount of each Term Loan of such Lender made available to them as
provided in Section 2.11.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Lead Borrower to such
Lender resulting from each Loan made by such Lender from time to time to such
Borrower, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

 

(c)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrowers or any
Guarantor and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Lead Borrower to
repay the Term Loans made available to them in accordance with their terms.

 

(e)           Any Lender may request that Term Loans made by it hereunder be
evidenced by a promissory note (each such note, a “Term Note”).  In such event,
the applicable Borrower shall execute and deliver to such Lender a promissory
note payable to such Lender and its registered assigns and in a form and
substance reasonably acceptable to the Administrative Agent and the Lead
Borrower.  Notwithstanding any other provision of this Agreement, in the event
any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

 

(f)            The Borrowers shall repay to the Administrative Agent for the
ratable account of the Lenders holding Initial Term Loans that are not Converted
Initial Term Loans, the outstanding balance of such Initial Term Loans that are
not Converted Initial Term Loans on the Amendment No. 1 Effective Date.

 

43

--------------------------------------------------------------------------------


 

Section 2.05        Fees.

 

(a)           The Lead Borrower shall pay, or shall cause WAPA PR to pay to the
Administrative Agent, for its own account, such administrative fees as have been
separately agreed in writing in the amounts and at the times so specified.

 

(b)           In the event that the Term B Loans are prepaid in whole or in part
pursuant to Section 2.12(a) or Section 2.13(c), or in the event of an assignment
of Term B Loans pursuant to Section 2.21(a)(iv), in each case, in connection
with a Repricing Transaction on or prior to the twelve month anniversary of the
Amendment No. 1 Effective Date, the applicable Borrower shall pay to the
relevant Lenders a prepayment fee (the “Prepayment Fee”) equal to 1.00% of the
principal amount so prepaid or assigned.

 

(c)           All such Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or the Collateral Agent, as the
case may be.  Once paid, none of the Fees shall be refundable under any
circumstances.

 

Section 2.06        Interest on Loans.

 

(a)           Subject to the provisions of Section 2.07, the Term B Loans of any
Class comprising any ABR Borrowing shall bear interest at a rate per annum equal
to the Alternate Base Rate plus the relevant Applicable Margin.

 

(b)           Subject to the provisions of Section 2.07, the Term B Loans
comprising any Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)           Interest on each Term Loan shall be payable on the Interest
Payment Dates applicable to such Term Loan except as otherwise provided in this
Agreement; provided that interest with respect to all Initial Term Loans shall
be payable on the Amendment No. 1 Effective Date.  The applicable Adjusted LIBO
Rate for each Interest Period or day within an Interest Period, as the case may
be, and the Alternate Base Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

Section 2.07        Default Interest.  If the Borrowers shall default in the
payment of any principal of or interest on any Term Loan or any other amount due
hereunder or under any other Loan Document, by acceleration or otherwise, then,
until such defaulted amount shall have been paid in full, overdue principal and,
to the extent permitted by law, overdue interest in respect of each Loan under
this Agreement shall automatically (without the need of any vote by the Required
Lenders) bear interest (after as well as before judgment) at a rate per annum
equal to the rate otherwise applicable to such Loan pursuant to Section 2.06
plus 2.00% per annum and all other overdue amounts payable hereunder and under
any other Loan Document shall bear interest at a rate per annum equal to the
rate which is 2.00% in excess of the rate applicable to Loans that are
maintained as ABR Loans from time to time.  All accrued and unpaid interest
under this Section 2.07 shall be due and payable on demand of the Administrative
Agent.  Interest shall continue to accrue on the Obligations after the filing by
or against any Borrower of any petition seeking any relief or remedy under any
applicable Debtor Relief Laws.

 

Section 2.08        Alternate Rate of Interest.  In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that the LIBO Rate cannot be determined or the Required Lenders have
advised the Administrative Agent that the rates at which such Dollar deposits,
as applicable, are being offered will not adequately and fairly reflect the cost
to the majority of  the Lenders of making or maintaining the applicable
Eurodollar Loans during such Interest Period, the Administrative Agent shall, as
soon as practicable thereafter, give written or fax notice of such determination
to the Lead Borrower and the Lenders.  In the event of any such determination,
until the Administrative Agent shall have advised the Lead Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, any
request by the Lead Borrower (on behalf of itself or WAPA PR) for a Eurodollar
Borrowing pursuant to Section 2.03 or 2.10 shall be deemed to be a request for
an ABR Borrowing.  Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.

 

44

--------------------------------------------------------------------------------


 

Section 2.09        Termination of Additional Term B Commitments.  The
Additional Term B Commitment of the Additional Term B Lender shall be
automatically and permanently reduced to $0 upon the funding of the Additional
Term B Loans to be made on the Amendment No. 1 Effective Date.

 

Section 2.10        Conversion and Continuation of Borrowings.  The Borrowers
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

 

(a)           each conversion or continuation shall be made pro rata among the
applicable Lenders in accordance with the respective principal amounts of the
Loans comprising the converted or continued Borrowing;

 

(b)           if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(c)           each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Term
Loan of such Lender resulting from such conversion and reducing the Term Loan
(or portion thereof) of such Lender being converted by an equivalent principal
amount; accrued interest on any Eurodollar Loan (or portion thereof) being
converted shall be paid by the applicable Borrower at the time of conversion;

 

(d)           if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the applicable Borrower shall
pay, upon demand, any amounts due to the applicable Lenders pursuant to
Section 2.16;

 

(e)           any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

 

(f)            any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing;

 

(g)           no Interest Period may be selected for any Eurodollar Borrowing
that would end later than a Term B Loan Repayment Date, the date of a Scheduled
New Term Loan Repayment, the date of a Scheduled Extended Term Loan Repayment or
the date of a Scheduled Other Term Loan Repayment, as the case may be, occurring
on or after the first day of such Interest Period if, after giving effect to
such selection, the aggregate outstanding amount of (A) the Eurodollar
Borrowings comprised of Term B Loans, Other Term Loans or New Term Loans, as
applicable, with Interest Periods ending on or prior to such Term B Loan
Repayment Date, date of a Scheduled New Term Loan Repayment, date of a Scheduled
Extended Term Loan Repayment or date of a Scheduled Other Term Loan Repayment,
as the case may be, and (B) the ABR Borrowings comprised of Term B Loans, Other
Term Loans or New Term Loans, as applicable, would not be at least equal to the
principal amount of ABR Borrowings to be paid on such Term B Loan Repayment
Date, date of a Scheduled New Term Loan Repayment, date of a Scheduled Extended
Term Loan Repayment or date of a Scheduled Other Term Loan Repayment as the case
may be; and

 

(h)           upon notice to the Lead Borrower from the Administrative Agent
given at the request of the Required Lenders, after the occurrence and during
the continuance of a Default or Event of Default, no outstanding Term Loan may
be converted into, or continued as, a Eurodollar Loan.

 

45

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrowers request be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing.  If the Borrowers shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued as an ABR Borrowing.

 

Section 2.11        Repayment of Term Borrowings.

 

(a)           (i) The Borrowers shall pay to the Administrative Agent, for the
ratable benefit of the Lenders of Term B Loans, on the last Business Day of each
March, June, September and December commencing on  September 30, 2014 (each, a
“Term B Loan Repayment Date”), a principal amount of the Term B Loans equal to
the product of (x) the principal amount of Term B Loans outstanding immediately
after the Borrowing of Term B Loans on the Amendment No. 1 Effective Date
multiplied by (y) 0.25% (as adjusted from time to time pursuant to Sections
2.11(b), 2.12, 2.13(e) and 2.22(d)) with the balance payable on the Term B Loan
Maturity Date.

 

(ii)            The Borrowers shall make scheduled quarterly installments with
respect to the aggregate outstanding principal amount of each New Term Loan (if
any) as determined pursuant to, and in accordance with, Section 2.23 (each such
repayment, as the same may be adjusted from time to time pursuant to Sections
2.11(b), 2.12, 2.13(e) or 2.22, a “Scheduled New Term Loan Repayment”).

 

(iii)            The Borrowers shall make scheduled quarterly installments with
respect to the aggregate outstanding principal amount of each Extended Term Loan
(if any) as determined pursuant to, and in accordance with, Section 2.25 (each
such repayment, as the same may be adjusted from time to time pursuant to
Sections 2.11(b), 2.12, 2.13(e) or 2.22, a “Scheduled Extended Term Loan
Repayment”).

 

(iv)           The Borrowers shall make scheduled quarterly installments with
respect to the aggregate outstanding principal amount of each Other Term Loan
(if any) as determined pursuant to, and in accordance with, Section 2.26 (each
such repayment, as the same may be adjusted from time to time pursuant to
Sections 2.11(b), 2.12, 2.13(e) or 2.22, a “Scheduled Other Term Loan
Repayment”).

 

(b)           To the extent not previously paid, the Term B Loans, Incremental
Term Loans, New Term Loans, Extended Term Loans and Other Term Loans shall be
due and payable together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of payment on the applicable
Maturity Date.

 

(c)           All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

 

Section 2.12        Voluntary Prepayment.

 

(a)           The Borrowers shall have the right at any time and from time to
time to prepay any Borrowing, in whole or in part, upon at least three Business
Days’ prior written or fax notice (or telephone notice promptly confirmed by
written or fax notice) in the case of Eurodollar Loans, or written or fax notice
(or telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 12:00 (noon), New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000 and not less than $1,000,000.

 

46

--------------------------------------------------------------------------------


 

(b)           Voluntary prepayments of Loans shall be applied to the Class of
Term Loans selected by the Borrowers and to the outstanding principal amounts
due on a Term Loan Repayment Date of each such Class of Term Loans as directed
by the Borrower (or in the absence of direction, in direct order of maturity).

 

(c)           Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the applicable Borrower to prepay such Borrowing
by the amount stated therein on the date stated therein; provided, however, that
if such prepayment is for all of the then outstanding Loans, then the applicable
Borrower may revoke such notice and/or extend the prepayment date by not more
than five Business Days; provided further, however, that the provisions of
Section 2.16 shall apply with respect to any such revocation or extension.  All
prepayments under this Section 2.12 shall be subject to Section 2.05(b) and
Section 2.16 but otherwise without premium or penalty.  All prepayments under
this Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

 

Section 2.13        Mandatory Prepayments.

 

(a)           Subject to Section 2.13(g), not later than the tenth Business Day
following the receipt of Net Cash Proceeds by Holdings or any of its Restricted
Subsidiaries in respect of (A) one or more Asset Sales in an aggregate amount in
excess of $2,500,000 per annum (other than any Disposition of any property or
assets permitted by Section 6.05 (except Section 6.05(b)(xi) and (b)(xvii))) or
(B) one or more Casualty Events in an aggregate amount in excess of $2,500,000
per annum, the Lead Borrower shall apply the Net Cash Proceeds received with
respect thereto to prepay outstanding Term Loans in accordance with
Section 2.13(d); provided that if at the time any such prepayment would be
required with any Net Cash Proceeds pursuant to this clause (a), the Lead
Borrower is required to offer to repurchase the Permitted First Priority
Refinancing Debt or any New Incremental Notes that are secured on a pari passu
basis with the Obligations (or any Permitted Refinancing thereof that is secured
on a pari passu basis with the Obligations) pursuant to the terms of the
documentation governing such Indebtedness with such Net Cash Proceeds in respect
of any such Asset Sale or any such Casualty Event (such Indebtedness (or
Permitted Refinancing thereof) required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Lead Borrower may apply such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time); provided, further that the portion of such Net Cash Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Net Cash Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Net Cash Proceeds shall be allocated to the Term Loans in accordance with
the terms hereof) to the prepayment of the Term Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans that would have otherwise been required pursuant to this clause
(a) shall be reduced accordingly; provided, further, that to the extent the
holders of Other Applicable Indebtedness decline to have such indebtedness
repurchased or prepaid, the declined amount shall promptly (and in any event
within ten (10) Business Days after the date of such rejection) be applied to
prepay the Term Loans pursuant to this clause (a).  Notwithstanding the
foregoing, the amount of Net Cash Proceeds from any Asset Sale or Casualty Event
required to be (x) reinvested in assets (other than working capital assets) used
or useful in the business of the Lead Borrower and its Restricted Subsidiaries
or (y) applied to repay outstanding Loans, in each case as provided in this
Section 2.13(a), shall be reduced on a dollar-for-dollar basis by the amount of
any investment (not funded with Net Cash Proceeds from any other Asset Sale or
Casualty Event that previously reduced a Loan Party’s or its Restricted
Subsidiary’s obligation to repay Loans pursuant to this Section 2.13(a)) made by
the Lead Borrower or any of its Restricted Subsidiaries in assets (other than
working capital assets) used or useful in the business of the Lead Borrower and
its Restricted Subsidiaries (including pursuant to a Permitted Acquisition
(including a Permitted Acquisition of the equity interests in another Person))
within 90 days prior to the receipt of such Net Cash Proceeds.

 

(b)           On each Excess Cash Flow Payment Date, the Lead Borrower shall
make mandatory principal prepayments of the Loans in the manner set forth in
clause (d) below in an amount equal to the remainder (if positive) of (A) the
Applicable Excess Cash Flow Percentage of Excess Cash Flow, if any, for such
Excess Cash Flow Payment Period minus (B) the aggregate amount of voluntary
prepayments of any Term Loan during such Excess Cash Flow Payment Period, in
each case, solely to the extent that such prepayments were made in accordance
with Section 2.12 and were not funded with the incurrence of any Funded Debt
(other than revolving Funded Debt).

 

47

--------------------------------------------------------------------------------


 

(c)           In the event that any Loan Party or any Restricted Subsidiary of a
Loan Party shall receive Net Cash Proceeds from the issuance or incurrence of
Indebtedness for money borrowed of any Loan Party or any Restricted Subsidiary
of a Loan Party (other than any cash proceeds from the issuance of Indebtedness
for money borrowed permitted pursuant to Section 6.01 (other than any Credit
Agreement Refinancing Indebtedness)), the Lead Borrower shall, substantially
simultaneously with (and in any event not later than the tenth Business Day next
following) the receipt of such Net Cash Proceeds by such Loan Party or such
subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Loans in accordance with Section 2.13(d).

 

(d)           Mandatory prepayments of outstanding Loans under this Agreement
shall be allocated (other than Net Cash Proceeds of any Credit Agreement
Refinancing Indebtedness incurred pursuant to Section 2.25, which may, at the
election of the Lead Borrower, be applied on a pro rata basis to any Class of
outstanding Term Loans in respect of which such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness as directed by the Lead Borrower) by the Lead
Borrower among each Class of outstanding Term Loans on a pro rata basis, with
each Class to be allocated its Term Loan Percentage of the amount of the
respective repayment and applied against the remaining scheduled installments of
principal due in respect of the Term Loans to the outstanding principal amounts
due under Sections 2.11(a)(i), (ii), (iii) and (iv) respectively as directed by
the Lead Borrower (or in the absence of direction, in direct order of maturity),
except to the extent the terms of any Incremental Term Loans, Other Term Loans,
New Term Loans or Extended Term Loans provide for a less favorable treatment of
any Incremental Term Loans, Other Term Loans, New Term Loans or Extended Term
Loans with respect to any such mandatory prepayments.

 

(e)           Notwithstanding any other provisions of this Section 2.13, to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary (a “Foreign Disposition”) or the Net Cash Proceeds of any Casualty
Event from a Foreign Subsidiary (a “Foreign Casualty Event”), in each case
giving rise to a prepayment event pursuant to Section 2.13(a), or Excess Cash
Flow giving rise to a prepayment event pursuant to Section 2.13(b) are or is
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.13 but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Lead Borrower hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two (2) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.13 to
the extent provided herein and (B) to the extent that the Lead Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess Cash
Flow would have a material adverse tax cost consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.13 (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), (x) the applicable Borrower applies an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
applicable Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Foreign Subsidiary.

 

(f)            The applicable Borrower shall deliver to the Administrative
Agent, at the time of each prepayment required under this Section 2.13, (i) a
certificate signed by a Financial Officer of the Lead Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment (the
“Prepayment Amount”) and (ii) at least seven Business Days’ prior written notice
of such prepayment.  Each notice of prepayment shall specify the prepayment date
(the “Prepayment Date”), the Type and Class of each Term Loan being prepaid and
the principal amount of each Term Loan (or portion thereof) to be prepaid.  All
prepayments of Borrowings under this Section 2.13 shall be subject to
Section 2.16 and Section 2.05(b), if applicable, but shall otherwise be without
premium or penalty, and

 

48

--------------------------------------------------------------------------------


 

shall be accompanied by accrued and unpaid interest on the principal amount to
be repaid to but excluding the date of payment.

 

(g)           Notwithstanding any other provisions of this Section 2.13, any
Lender may (but solely to the extent the Lead Borrower elects for this clause
(g) to be applicable to a given Prepayment Amount payable pursuant to
Section 2.13(a)) decline to accept all (but not less than all) of its share of
any such prepayment (any such Lender, a “Declining Lender”) by providing written
notice to the Administrative Agent no later than five Business Days after the
date of such Lender’s receipt of notice from the Administrative Agent regarding
such prepayment.  If any Lender does not give a notice to the Administrative
Agent on or prior to such tenth Business Day informing the Administrative Agent
that it declines to accept the applicable prepayment, then such Lender will be
deemed to have accepted such prepayment.  On any Prepayment Date, an amount
equal to the Prepayment Amount minus the portion thereof allocable to Declining
Lenders, in each case for such Prepayment Date, shall be paid to the
Administrative Agent by the Borrowers and applied by the Administrative Agent
ratably to prepay Term Loans owing to Lenders (other than Declining Lenders) in
the manner described in Section 2.13(a) for such prepayment.  Any amounts that
would otherwise have been applied to prepay Term Loans owing to Declining
Lenders shall be retained by the Borrowers (such amounts, “Declined Amounts”).

 

Section 2.14        Reserve Requirements; Change in Circumstances.

 

(a)           Notwithstanding any other provision of this Agreement, if any
Change in Law shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate) or shall impose on such Lender or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender, and the result of any of the foregoing
shall be to increase the cost to such Lender of making or maintaining any
Eurodollar Loan or increase the cost to any Lender or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the applicable Borrower will pay to such Lender upon demand such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(b)           If any Lender shall have determined that any Change in Law
regarding capital adequacy has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Term Loans made
pursuant hereto to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time the applicable Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as
specified in paragraph (a) or (b) above shall be delivered to the Lead Borrower
and shall be conclusive absent manifest error.  The applicable Borrower shall
pay such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

 

(d)           Failure or delay on the part of any Lender to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrowers shall not be
under any obligation to compensate any Lender under paragraph (a) or (b) above
with respect to increased costs or reductions with respect to any period prior
to the date that is 120 days prior to such request if such Lender knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period.  The protection of this
Section 2.14 shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the Change in Law that shall
have occurred or been imposed.

 

49

--------------------------------------------------------------------------------

 


 

Section 2.15        Change in Legality.

 

(a)           Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any Type
of Eurodollar Loan or to give effect to its obligations as contemplated hereby
with respect to any Type of Eurodollar Loan, then, by written notice to the Lead
Borrower and to the Administrative Agent:

 

(i)            such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into such Type of Eurodollar Loans, whereupon
any request for such Type of a Eurodollar Borrowing (or to convert an ABR
Borrowing to such Type of a Eurodollar Borrowing or to continue such Type of a
Eurodollar Borrowing for an additional Interest Period) shall, as to such Lender
only, be deemed a request for an ABR Loan (or a request to continue an ABR Loan
as such for an additional Interest Period or to convert such Type of a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

 

(ii)           such Lender may require that all outstanding Eurodollar Loans of
such Type made by it be converted to ABR Loans, in which event all such
Eurodollar Loans shall be automatically converted to ABR Loans as of the
effective date of such notice as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans of such Type that would have been made by such Lender
or the converted Eurodollar Loans of such Type of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans of such Type.

 

(b)           For purposes of this Section 2.15, a notice to the Lead Borrower
by any Lender shall be effective as to each Eurodollar Loan of such Type made by
such Lender, if lawful, on the last day of the Interest Period then applicable
to such Eurodollar Loan; in all other cases such notice shall be effective on
the date of receipt by the applicable Borrower.

 

Section 2.16        Breakage.  The Borrowers shall indemnify each Lender against
any loss (other than any lost profit or margin) or expense that such Lender may
sustain or incur as a consequence of (a) any event, other than a default by such
Lender in the performance of its obligations hereunder, which results in
(i) such Lender receiving or being deemed to receive any amount on account of
the principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of a Borrowing Request to make such Term Loan or
conversion notice to convert such Term Loan shall have been given by the Lead
Borrower hereunder (any of the events referred to in this clause (a) being
called a “Breakage Event”) or (b) any default in the making of any payment or
prepayment required to be made hereunder.  In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that
is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would
have been in effect) for such Term Loan over (ii) the amount of interest likely
to be realized by such Lender in redeploying the funds released or not utilized
by reason of such Breakage Event for such period.  A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Lead Borrower and shall
be conclusive absent manifest error.

 

Section 2.17        Pro Rata Treatment.  Subject to Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing made by or
on behalf of a Borrower, each payment of interest on the Loans made by or on
behalf of a Borrower, each reduction of the Commitments and each conversion of
any Borrowing to or continuation of any Borrowing as a Borrowing of any Type
shall be allocated pro rata among the applicable Lenders or such Class in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans).

 

50

--------------------------------------------------------------------------------


 

Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole Dollar
amount.

 

Section 2.18        Sharing of Setoffs.  Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Lead Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable Debtor Relief Laws or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loans as a result of which
the unpaid principal portion of its Loans of a Class to a Borrower shall be
proportionately less than the unpaid principal portion of the Loans of that
Class to such Borrower of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in such Loans of such
other Lender, so that the aggregate unpaid principal amount of such Loans and
participations in such Loans held by each applicable Lender shall be in the same
proportion to the aggregate unpaid principal amount of all such Loans then
outstanding as the principal amount of such Loans and participations in such
Loans held by the Lender prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all such Loans
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that (i) if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest, and (ii) the provisions
of this Section 2.18 shall not be construed to apply to any payment made by a
Borrower to a Lender in its capacity as such pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.  Each Borrower and Holdings expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by any Borrower and Holdings to such Lender by reason thereof as
fully as if such Lender had made a Loan directly to the applicable Borrower in
the amount of such participation.

 

Section 2.19        Payments.

 

(a)           Each Borrower shall make each payment (including principal of or
interest on any Borrowing or any Fees or other amounts) hereunder and under any
other Loan Document not later than 2:00 p.m., New York City time, on the date
when due in immediately available funds payable in Dollars without setoff,
defense or counterclaim.  Each such payment shall be made to the Administrative
Agent at the Payment Office.  The Administrative Agent shall promptly distribute
to each Lender any payments received by the Administrative Agent on behalf of
such Lender.

 

(b)           Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest.

 

Section 2.20        Taxes.

 

(a)           Any and all payments by or on account of any obligation of each
Borrower or any other Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Taxes unless
required by applicable law; provided that, if a Borrower or any other Loan Party
shall be required by applicable law to deduct any Taxes from such payments, then
(i) if such Taxes are Indemnified Taxes or Other Taxes, the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.20) the
Administrative Agent and each Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower or such Loan Party shall make such deductions and (iii) such
Borrower or such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

51

--------------------------------------------------------------------------------


 

(b)           In addition, each Borrower (as applicable) shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Each Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of such Borrower or in the case of the Lead Borrower, any
other Loan Party, hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.20) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Lender, or by the Administrative
Agent on behalf of itself or a Lender, shall be conclusive absent manifest
error.

 

(d)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower or any other Loan Party to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)            (I) Except with respect to such documents set forth in
Section 2.20(g) below, any Lender that is entitled to an exemption from or
reduction of any withholding tax under the law of the jurisdiction in which any
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Lead Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Lead Borrower as will permit such
payments to be made without withholding or at a reduced rate.  Such Lender shall
promptly notify the Lead Borrower at any time it determines that it is no longer
in a position to provide any previously delivered documentation to the Lead
Borrower.  Notwithstanding anything to the contrary in the preceding sentence,
the completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.20(f)(II) and 2.20(g) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(II)          Without limiting the generality of the foregoing, any Foreign
Lender shall deliver to the Lead Borrower, Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter (i) if such Foreign Lender shall determine that any
applicable form or certification has expired or will then expire or has or will
then become obsolete or incorrect or that an event has occurred that requires or
will then require a change in the most recent form or certification previously
delivered by it to the Lead Borrower and the Administrative Agent and (ii) upon
the request of the Lead Borrower or Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)            duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party;

 

52

--------------------------------------------------------------------------------


 

(ii)           duly completed copies of IRS Form W-8ECI;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Code: 
(x) a certificate substantially in the form of Exhibit J (any such certificate,
a “United States Tax Compliance Certificate”) to the effect that such Foreign
Lender is not:  (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) duly completed copies of
IRS Form W-8BEN;

 

(iv)          to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), duly completed copies of IRS Form W-8IMY
accompanied by duly completed IRS Form W-8ECI, IRS Form W-8-BEN, a United States
Tax Compliance Certificate, IRS Form W-9 and/or other required documentation
from each beneficial owner, as applicable; or

 

(v)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction of United States federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

 

(g)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Lead Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Lead Borrower or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Lead
Borrower or the Administrative Agent as may be necessary for each Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(h)           If a Lender or the Administrative Agent determines, in its sole
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by any Borrower or with respect
to which any Borrower or other Loan Party has paid additional amounts pursuant
to this Section 2.20, it shall pay over the amount of such refund to such
Borrower or other Loan Party, as applicable (but only to the extent of indemnity
payments made under this Section 2.20 with respect to the Indemnified Taxes or
Other Taxes, as the case may be, giving rise to such refund), net of all
out-of-pocket expenses of such Lender or the Administrative Agent and without
interest (other than interest paid by the relevant taxation authority with
respect to such refund); provided that such Borrower or other Loan Party, upon
the request of such Lender or the Administrative Agent, agrees to repay the
amount paid over to such Borrower or other Loan Party (plus penalties, interest
or other charges) to such Lender or the Administrative Agent in the event such
Lender or the Administrative Agent is required to repay such refund to such
taxation authority.  Notwithstanding anything to the contrary in this paragraph
(h), in no event will the Lender or Administrative Agent be required to pay any
amount pursuant to this paragraph (h) the payment of which would place the
Lender or Administrative Agent in a less favorable net after-Tax position than
such Lender or Administrative Agent would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require such Lender or the Administrative Agent to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrowers or any other Person.

 

Section 2.21        Assignment of Commitments under Certain Circumstances; Duty
to Mitigate.

 

(a)           In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) any Borrower is required to pay any additional

 

53

--------------------------------------------------------------------------------


 

amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20 or (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Lead Borrower
that requires the consent of a greater percentage of the Lenders than the
Required Lenders and such amendment, waiver or other modification is consented
to by the Required Lenders, then, in each case, the Lead Borrower may, at its
sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 9.04(b)), upon notice to such Lender and
the Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
(or, in the case of clause (iv) above, all of its interests, rights and
obligation with respect to the Class of Term Loans or Commitments that is the
subject of the related consent, amendment, waiver or other modification) to an
Eligible Assignee that shall assume such assigned obligations and, with respect
to clause (iv) above, shall consent to such requested amendment, waiver or other
modification of any Loan Documents (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) the Lead Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld or delayed, and (z) the Lead Borrower or such
assignee shall have paid to the affected Lender in immediately available funds
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans of such Lender, plus all amounts
accrued for the account of such Lender hereunder with respect thereto (including
any amounts under Sections 2.05(b), 2.14, 2.16 and 2.20); provided further that,
if prior to any such transfer and assignment the circumstances or event that
resulted in such Lender’s claim for compensation under Section 2.14, notice
under Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may
be, cease to cause such Lender to suffer increased costs or reductions in
amounts received or receivable or reduction in return on capital, or cease to
have the consequences specified in Section 2.15, or cease to result in amounts
being payable under Section 2.20, as the case may be (including as a result of
any action taken by such Lender pursuant to paragraph (b) below), or if such
Lender shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender shall not thereafter be required to make any such transfer and assignment
hereunder.  Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender, as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.21(a).

 

(b)           If (i) any Lender shall request compensation under Section 2.14 or
Section 2.20 or (ii) any Lender delivers a notice described in Section 2.15,
then such Lender shall use reasonable efforts (which shall not require such
Lender to incur an unreimbursed loss or unreimbursed cost or expense or
otherwise take any action inconsistent with its internal policies or legal or
regulatory restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Lead Borrower or (y) to assign its rights and delegate and
transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or Section 2.20 or enable it to withdraw its
notice pursuant to Section 2.15, as the case may be, in the future.  Each
Borrower hereby agrees to pay or cause to be paid all reasonable costs and
expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.

 

Section 2.22        Incremental Term Loans and Incremental Revolving Facilities.

 

(a)           The Lead Borrower may, by written notice to the Administrative
Agent from time to time, request that one or more Lenders (each of which shall
be entitled to agree or decline to participate in its sole discretion) and/or
one or more other Persons which are Eligible Assignees and which will become
Lenders, provide, after the Closing Date, an increase in any existing Class of
Term Loans (except as otherwise provided in this Section 2.22, which shall be on
the same terms as, and become a part of, the applicable Class of Term Loans
hereunder) and, subject to the terms and conditions contained in this Agreement
and in the respective Incremental Term Loan Assumption Agreement, make Term
Loans (“Incremental Term Loans”) of the applicable class pursuant thereto.  Such
notice shall set forth (i) the amount of the Incremental Term Loan Commitments
being requested (which shall be in minimum increments of $1,000,000 and a
minimum amount of $5,000,000 (or such lesser amount as may be acceptable to the
Administrative Agent) and (ii) the date on which such Incremental Term Loan
Commitments are requested to become effective; provided that:

 

54

--------------------------------------------------------------------------------


 

(i)            no Lender shall be obligated to provide an Incremental Term Loan
Commitment as a result of any such request by the Lead Borrower, and until such
time, if any, as such Lender has agreed in its sole discretion to provide an
Incremental Term Loan Commitment and executed and delivered to the
Administrative Agent an Incremental Term Loan Assumption Agreement as provided
in clause (m) of this Section 2.22, such Lender shall not be obligated to fund
any Incremental Term Loans,

 

(ii)           any Lender (including any Eligible Assignee who will become a
Lender) may so provide an Incremental Term Loan Commitment without the consent
of any other Lender,

 

(iii)          any Affiliated Lender may provide an Incremental Term Loan
Commitment; provided, that such Incremental Term Loan Commitment shall be
subject to the applicable restrictions in Section 9.04(f);

 

(iv)          the aggregate principal amount of all Incremental Term Loans
pursuant to this Section 2.22 at any time shall not exceed the Maximum
Incremental Amount at such time;

 

(v)           the up-front fees and, if applicable, any unutilized commitment
fees and/or other fees, payable to each Incremental Term Loan Lender in respect
of each Incremental Term Loan Commitment shall be separately agreed to by the
Lead Borrower and each such Incremental Term Loan Lender;

 

(vi)          the new Incremental Term Loans shall have the same Applicable
Margin as the Class of Term Loans to which such Incremental Term Loans are being
added,

 

(vii)         the new Incremental Term Loans shall have the same repayment dates
as then remain with respect to the Class of Term Loans to which such new
Incremental Term Loans are being added (with the amount of each repayment of
Incremental Term Loans to be made by the Lead Borrower on the repayment dates to
be the same (on a proportionate basis) as is theretofore applicable to the
Class of Term Loans to which such Incremental Term Loans are being added,
thereby increasing the amount of each then remaining repayment of the respective
Class of Term Loans proportionately),

 

(viii)        the new Incremental Term Loans shall have the same Maturity Date
as the Class of Term Loans to which such Incremental Term Loans are being added,

 

(ix)          the proceeds of all Incremental Term Loans to be made pursuant to
any Incremental Term Loan Commitments shall be used only for the purposes
permitted by Section 3.13,

 

(x)           all Incremental Term Loans shall be Obligations under this
Agreement and the other applicable Loan Documents and shall be secured by the
Security Documents, and guaranteed under the Guaranty, and rank pari passu in
right of payment and pari passu in right of security in respect of the
Collateral with the Term Loans, and

 

(xi)          except as otherwise provided above, such Incremental Term Loans
shall have the same terms as the Class of Term Loans to which such Incremental
Term Loans are being added.

 

(b)           At the time of the provision of the Incremental Term Loan
Commitments pursuant to this Section 2.22, the Lead Borrower, the Administrative
Agent and each such Lender or other Eligible Assignee which agrees to provide an
Incremental Term Loan Commitment (each, an “Incremental Term Lender”) shall
execute and deliver to the Administrative Agent an Incremental Term Loan
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Loan Commitment of
each Incremental Term Lender.  Notwithstanding the foregoing, no Incremental
Term Loan Commitment shall become effective under this Section 2.22 unless on
the date of such effectiveness, all Incremental Commitment Requirements are
satisfied.

 

(c)           The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Incremental Term Loan Assumption Agreement.  Each of
the parties hereto hereby agrees that, upon the effectiveness

 

55

--------------------------------------------------------------------------------


 

of any Incremental Term Loan Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitment and the Incremental
Term Loans evidenced thereby, and the Administrative Agent and the Lead Borrower
may revise this Agreement to evidence such amendments.

 

(d)           Each of the parties hereto hereby agrees that the Administrative
Agent may, in consultation with the Lead Borrower, take any and all action as
may be reasonably necessary to ensure that all Incremental Term Loans, when
originally made, are included in each Borrowing of outstanding Term Loans on a
pro rata basis.  This may be accomplished by requiring each outstanding
Eurodollar Borrowing to be converted into an ABR Borrowing on the date of each
Incremental Term Loan, or by allocating a portion of each Incremental Term Loan
to each outstanding Eurodollar Borrowing on a pro rata basis.  Any conversion of
Eurodollar Loans to ABR Loans required by the preceding sentence shall be
subject to Section 2.16.  If any Incremental Term Loan is to be allocated to an
existing Interest Period for a Eurodollar Borrowing, then the interest rate
thereon for such Interest Period and the other economic consequences thereof
shall be as set forth in the applicable Incremental Term Loan Assumption
Agreement.  In addition the scheduled amortization payments under Sections
2.11(a)(i), (ii), (iii) and (iv), as applicable, required to be made after the
making of such Incremental Term Loans shall be ratably increased by the
aggregate principal amount of such Incremental Term Loans and shall be further
increased for all Lenders on a pro rata basis to the extent necessary to avoid
any reduction in the amortization payments to which the Lenders were entitled
before such recalculation.

 

(e)           Notwithstanding anything to the contrary in this Agreement, at any
time after the Amendment No. 1 Effective Date, subject to terms and conditions
set forth herein, the Lead Borrower may, by notice the Administrative Agent
request to effect one or more revolving credit facilities tranches (“Incremental
Revolving Facilities”) in an aggregate committed amount not to exceed
$20,000,000 at any time outstanding; provided that any such Incremental
Revolving Facilities shall be secured on a pari passu basis by the Collateral
securing the Loans; provided further that such Incremental Revolving Facilities
shall be on terms and conditions as separately agreed to by the Lead Borrower
and each such  lender of the Incremental Revolving Facilities (including the
addition of any financial covenants and related definitions solely for the
benefit of, and as may be amended solely by, the lenders (or such subset of them
as may be agreed) of the Incremental Revolving Facilities) and such terms and
conditions shall be reasonably satisfactory to the Administrative Agent. The
Administrative Agent and the Lenders hereby agree that this Agreement may be
amended to effectuate the addition of any such Incremental Revolving Facilities.

 

(f)            This Section 2.22 shall supersede any provision in Section 2.17
or Section 9.08 to the contrary.

 

Section 2.23        New Term Loan Facility.

 

(a)           The Lead Borrower shall have the right to request (by written
notice to the Administrative Agent), at any time after the Closing Date, that
one or more Lenders (and/or one or more other Persons which are Eligible
Assignees and which will become Lenders) provide New Term Loan Commitments to
the Lead Borrower and, subject to the terms and conditions contained in this
Agreement and in the respective New Term Loan Commitment Agreement, make Term
Loans (“New Term Loans”) pursuant thereto; it being understood and agreed,
however, that:

 

(i)            no Lender shall be obligated to provide a New Term Loan
Commitment as a result of any such request by the Lead Borrower, and until such
time, if any, as such Lender has agreed in its sole discretion to provide a New
Term Loan Commitment and executed and delivered to the Administrative Agent and
the Lead Borrower a New Term Loan Commitment Agreement as provided in clause
(b) of this Section 2.23, such Lender shall not be obligated to fund any New
Term Loans;

 

(ii)           any Lender (including any Eligible Assignees who will become a
Lender) may so provide a New Term Loan Commitment without the consent of any
other Lender;

 

(iii)          any Affiliated Lender may provide a New Term Loan Commitment;
provided that such New Term Loan Commitment shall be subject to the applicable
restrictions in Section 9.04(f);

 

56

--------------------------------------------------------------------------------


 

(iv)          each Class of New Term Loan Commitments, and all New Term Loans to
be made pursuant thereto, shall be denominated in Dollars;

 

(v)           the amount of each Class of New Term Loan Commitments shall be in
a minimum aggregate amount for all Lenders which provide a New Term Loan
Commitment under such Class of New Term Loans (including Eligible Assignees who
will become Lenders) of at least $25,000,000 (or such lower amount as may be
reasonably acceptable to the Administrative Agent) and in integral multiples of
$1,000,000 in excess thereof (or such other integral multiple as may be
reasonably acceptable to the Administrative Agent);

 

(vi)          the aggregate amount of all New Term Loan Commitments provided
pursuant to this Section 2.23 and the aggregate principal amount of all New Term
Loans to be made pursuant thereto shall not exceed the Maximum Incremental
Amount at such time;

 

(vii)         the up-front fees and, if applicable, any unutilized commitment
fees and/or other fees, payable to each New Term Loan Lender in respect of each
New Term Loan Commitment shall be separately agreed to by the Lead Borrower and
each such New Term Loan Lender;

 

(viii)        each Class of New Term Loans shall (A) have a Maturity Date of no
earlier than the day after the Latest Maturity Date of any Class of Term Loans
then existing, (B) have a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for any Class of Term Loans
then existing and (C) be subject to the Applicable Margins as are set forth in
the New Term Loan Commitment Agreement governing such Class of New Term Loans;
provided that, if the Effective Yield for any such Class of New Term Loans,
determined as of the initial funding date for such Class of New Term Loans,
exceeds the Effective Yield relating to any Class of Term Loans existing
immediately prior to the effectiveness of the respective New Term Loan
Commitment Agreement by more than 0.50%, then the Effective Yield relating to
any such Class of Term Loans thereto incurred shall be adjusted to be equal to
the Effective Yield (determined as provided above) relating to such Class of New
Term Loans minus 0.50%;

 

(ix)          the proceeds of all New Term Loans shall be used only for the
purposes permitted by Section 3.13;

 

(x)           each New Term Loan Commitment Agreement shall specifically
designate the Class or Classes of the New Term Loan Commitments being provided
thereunder (which Class shall be a new Class (i.e., not the same as the Term B
Loans or any other then existing Class of Term Loans));

 

(xi)          all New Term Loans (and all interest, fees and other amounts
payable thereon) shall be Obligations under this Agreement and the other
applicable Loan Documents and shall be secured by the Security Documents, and
guaranteed under the Guaranty, on a pari passu basis with all other Obligations
secured by the Security Documents and guaranteed under the Guaranty;

 

(xii)         each Lender (including any Eligible Assignee who will become a
Lender) agreeing to provide a New Term Loan Commitment pursuant to a New Term
Loan Commitment Agreement shall, subject to the satisfaction of the relevant
conditions set forth in this Agreement, make New Term Loans as specified in such
New Term Loan Commitment Agreement and such New Term Loans shall thereafter be
deemed to be New Term Loans under such Class for all purposes of this Agreement
and the other applicable Loan Documents;

 

(xiii)        except as otherwise set forth in this Section 2.23(n) or otherwise
as shall be reasonably satisfactory to the Administrative Agent and the
Borrower, such New Term Loan Facility shall have the same terms as the Term B
Loan Facility; and

 

57

--------------------------------------------------------------------------------


 

(xiv)        each New Term Loan Facility shall share ratably in any prepayments
of Term Loans (unless such New Term Loan Facility agrees to participate on a
less than pro rata basis in any voluntary or mandatory prepayments or
repayments).

 

(b)           At the time of the provision of New Term Loan Commitments pursuant
to this Section 2.23, the Lead Borrower, the Administrative Agent and each such
Lender or other Eligible Assignee which agrees to provide a New Term Loan
Commitment (each, a “New Term Loan Lender”) shall execute and deliver to the
Administrative Agent a New Term Loan Commitment Agreement, with the
effectiveness of the New Term Loan Commitment provided therein (and the making
of the respective New Term Loans thereunder) to occur on the date set forth in
such New Term Loan Commitment Agreement, which date in any event shall be no
earlier than the date on which (w) all fees required to be paid in connection
therewith at the time of such effectiveness shall have been paid (including,
without limitation, any agreed upon up-front or arrangement fees owing to the
Administrative Agent (or any affiliate thereof)), (x) all Incremental Commitment
Requirements are satisfied, (y) all other conditions set forth in this
Section 2.23 shall have been satisfied (or waived in writing by the Required
Lenders prior to the incurrence of such New Term Loan Commitments), and (z) all
other conditions precedent that may be set forth in such New Term Loan
Commitment Agreement shall have been satisfied (or waived in writing by the
Lenders providing such New Term Loan Commitments).  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each New Term Loan
Commitment Agreement, and at such time, to the extent requested by any New Term
Loan Lender, new Term Notes will be issued, at the Lead Borrower’s expense, to
such New Term Loan Lender in conformity with the requirements of this Agreement.

 

(c)           Notwithstanding anything to the contrary contained above in this
Section 2.23, the New Term Loan Commitments provided by a New Term Loan Lender
or New Term Loan Lenders, as the case may be, pursuant to each New Term Loan
Commitment Agreement shall constitute a new Class, which shall be separate and
distinct from the existing Classes pursuant to this Agreement (with a
designation which may be made in letters (i.e., A, B, C, etc.), numbers (1, 2,
3, etc.) or a combination thereof (i.e., A-1, A-2, A-3, B-1, B-2, B-3, C-1, C-2,
C-3, etc.).

 

The New Term Loan Commitment Agreement may, with the consent of the Lead
Borrower and the Administrative Agent, but without the consent of any other Loan
Party or the Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Lead Borrower, to effect the provisions of this
Section 2.23.

 

Section 2.24        New Incremental Notes.

 

(a)           The Lead Borrower shall have the right, at any time after the
Closing Date, upon written notice to the Administrative Agent, specifying in
reasonable detail the proposed terms thereof, to issue one or more series of
senior secured notes (secured by the Collateral on an equal and ratable basis
with the Obligations (or secured by the Collateral on a second lien basis)) or
unsecured notes (such notes, collectively, “New Incremental Notes”); it being
understood and agreed, however, that:

 

(i)            the aggregate amount of all New Incremental Notes permitted to be
issued pursuant to this Section 2.24 shall not exceed the Maximum Incremental
Amount at such time;

 

(ii)           all Incremental Commitment Requirements must be satisfied on the
date of issuance of any New Incremental Notes;

 

(iii)          such New Incremental Notes shall (A) have a Maturity Date of no
earlier than 91 days after the Latest Maturity Date applicable to any Class of
Term Loans then outstanding, (B) have a Weighted Average Life to Maturity of no
less than the Weighted Average Life to Maturity as then in effect for any
Class of Loans then existing, and (C) not be subject to any amortization prior
to the final maturity thereof, or be subject to any mandatory redemption or
prepayment provisions or rights (except (1) customary assets sale or change of
control provisions or (2) to the extent that prepayments are made, to the extent
required under the Loan Documents, first pro rata to any then existing Class of
Term Loan and any senior secured first lien New Incremental Notes);

 

58

--------------------------------------------------------------------------------


 

(iv)          such New Incremental Notes shall rank pari passu in right of
payment (subject to the applicable provisions of the intercreditor agreement
referred to in clause (f) in the case of secured New Incremental Notes), have
the same guarantees as the Term Loan Facilities and, if secured, be secured
solely by the Collateral;

 

(v)           any such secured New Incremental Notes shall be issued subject to
intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent and;

 

(vi)          the terms and conditions of such New Incremental Notes are
customary for similar debt securities in light of then-prevailing market
conditions at the time of issuance and in any event are not, taken as a whole,
more restrictive to the Lead Borrower and its Restricted Subsidiaries than those
set forth in this Agreement (other than with respect to interest rate and
redemption provisions), except for covenants and other provisions applicable
only to periods after the Latest Maturity Date of any then existing Term Loan
Facility that remains outstanding after giving effect to such refinancing
(provided that a certificate of a financial officer of the Lead Borrower
delivered to the Administrative Agent in good faith at least five (5) Business
Days prior to the incurrence of such New Incremental Notes, together with a
reasonably detailed description of the material terms and conditions of such New
Incremental Notes or drafts of the documentation relating thereto, stating that
the Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set forth in this Section 2.24, shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of its objection
during such five (5) Business Day period (including a reasonable description of
the basis upon which it objects)).

 

Section 2.25        Extensions of Term Loans.

 

(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the applicable Borrower to all Lenders of Term B Loans, Incremental Term
Loans, New Term Loans or Other Term Loans, in each case of any Class and on a
pro rata basis (based on the aggregate outstanding principal amount of the
respective Term B Loans, Incremental Term Loans, New Term Loans or Other Term
Loans, as the case may be, with a like Maturity Date) and on the same terms to
each such Lender, such Borrower is hereby permitted to consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the maturity date of each such Lender’s Term B
Loans, Incremental Term Loans, New Term Loans or Other Term Loans with a like
Maturity Date and otherwise modify the terms of such Term B Loans, Incremental
Term Loans, New Term Loans or Other Term Loans pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term B Loans, Incremental Term
Loans, New Term Loans or Other Term Loans and/or modifying the amortization
schedule in respect of such Lender’s Term B Loans, Incremental Term Loans, New
Term Loans or Other Term Loans with a like Maturity Date) (each, an “Extension,”
and each group of Term B Loans, Incremental Term Loans, New Term Loans or Other
Term Loans as so extended, as well as the original Term B Loans, Incremental
Term Loans, New Term Loans or Other Term Loans (in each case not so extended),
being a “tranche”; any Extended Term Loans shall constitute a separate tranche
of Term B Loans, Incremental Term Loans, New Term Loans or Other Term Loans from
the tranche of Term B Loans, Incremental Term Loans, New Term Loans or Other
Term Loans with a like Maturity Date from which they were converted), so long as
the following terms are satisfied:  (i) no Default or Event of Default shall
have occurred and be continuing at the time the offering document in respect of
an Extension Offer is delivered to the Lenders; (ii) except as to interest
rates, fees, amortization, final maturity date, premium, required prepayment
dates and participation in prepayments (which shall, subject to immediately
succeeding clauses (iii), (iv) and (v), be determined by the applicable Borrower
and the Extending Term Loan Lenders and set forth in the relevant Extension
Offer), the Term B Loans, Incremental Term Loans, New Term Loans or Other Term
Loans of any Term Loan Lender that agrees to an Extension with respect to such
Term B Loans, Incremental Term Loans, New Term Loans or Other Term Loans with a
like Maturity Date (an “Extending Term Loan Lender”) extended pursuant to any
Extension (“Extended Term Loans”); (iii) the final maturity date of any Extended
Term Loans shall be no earlier than the then Latest Maturity Date hereunder;
(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term B
Loans, Incremental Term Loans, New Term Loans or Other Term Loans extended
thereby; (v) any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the

 

59

--------------------------------------------------------------------------------


 

respective Extension Offer; (vi) if the aggregate principal amount of Term B
Loans, Incremental Term Loans, New Term Loans or Other Term Loans (calculated on
the face amount thereof), as the case may be, in respect of which Lenders shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term B Loans, Incremental Term Loans, New Term Loans or
Other Term Loans, as the case may be, offered to be extended by the applicable
Borrower pursuant to such Extension Offer, then the Term B Loans, Incremental
Term Loans, New Term Loans or Other Term Loans, as the case may be, of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer; (vii) all
documentation in respect of such Extension shall be consistent with the
foregoing; (viii) any applicable Minimum Extension Condition shall be satisfied
unless waived by the applicable Borrower and (ix) any Extended Term Loans shall
be denominated in the same currency as the Term B Loans, Incremental Term Loans,
New Term Loans or Other Term Loans extended thereby.

 

(b)           With respect to all Extensions consummated by a Borrower pursuant
to this Section 2.25, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 2.12 and 2.13 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment, provided that such Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in such Borrower’s sole discretion and may be waived by such Borrower) of
Term B Loans, Incremental Term Loans, New Term Loans or Other Term Loans (as
applicable) of any or all applicable tranches be tendered.  The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.25 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans on the same terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.18 and 7.02) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.25.

 

(c)           No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extensions, other than the consent of each Lender
agreeing to such Extension with respect to one or more of its Term B
Loans, Incremental Term Loans, New Term Loans or Other Term Loans, as the case
may be (or a portion thereof).  All Extended Term Loans incurred by the Lead
Borrower and all obligations in respect thereof shall be Obligations under this
Agreement and the other Loan Documents that are secured by the Collateral on a
pari passu basis with all other applicable Obligations under this Agreement and
the other Loan Documents.  Without limiting the foregoing, in connection with
any Extension, the Loan Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then Latest Maturity Date so that such maturity date
is extended to the then Latest Maturity Date (or such later date as may be
advised by local counsel to the Administrative Agent).

 

(d)           In connection with any Extension, the Lead Borrower shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures (including, without limitation,
rendering timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.25.

 

(e)           In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given tranche of
Extended Term Loans to a given Lender was incorrectly determined as a result of
manifest administrative error in the receipt and processing of an election by
such Lender to extend all or a portion of its Term B Loans, Incremental Term
Loans, New Term Loans or Other Term Loans, as the case may be, timely submitted
by such Lender in accordance with the procedures set forth in the applicable
documentation governing such Extension, then the Administrative Agent, the
applicable Borrower and such affected Lender may (and hereby are authorized to),
in their sole discretion and without the consent of any other Lender, enter into
an amendment to this Agreement and the other Loan Documents (each, a “Corrective
Term Loan Extension Amendment”) within 15 days following the effective date of
such Extension, which Corrective Term Loan Extension Amendment shall (i) provide
for the conversion and extension of Term B Loans, Incremental Term Loans, New
Term Loans or Other Term Loans, as the case may be, under the applicable tranche
of Term B Loans, Incremental Term Loans, New Term Loans or Other Term Loans in
such amount as is required to cause such Lender to hold Extended Term

 

60

--------------------------------------------------------------------------------

 


 

Loans of the applicable tranche of Term B Loans Incremental Term Loans, New Term
Loans or Other Term Loans into which such other Term B Loans, Incremental Term
Loans, New Term Loans or Other Term Loans were initially converted, in the
amount such Lender would have held had such administrative error not occurred
and had such Lender received the minimum allocation of the applicable Extended
Term Loans to which it was entitled under the terms of such Extension in the
absence of such error, (ii) be subject to the satisfaction of such conditions as
the Administrative Agent, the applicable Borrower and such Lender may agree, and
(iii) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Lead Borrower, to effect the provisions of this
Section 2.25.

 

Section 2.26        Refinancing Amendments.

 

(a)           At any time after the Closing Date, the Lead Borrower may obtain,
from any Lender or any additional Eligible Assignee, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term B
Loans, Incremental Term Loans or New Term Loans then outstanding under this
Agreement (which for purposes of this clause (a) will be deemed to include any
then outstanding Other Term Loans or Other Term Loan Commitments), in the form
of Other Term Loans or Other Term Loan Commitments; provided that such Credit
Agreement Refinancing Indebtedness (i) incurred by the Lead Borrower will rank
pari passu in right of payment and of security with the other Term Loans
hereunder, (ii) will have such pricing, fees, premiums, interest or optional
prepayment or redemption terms as may be agreed by the applicable Borrower and
the Lenders thereof, (iii) any Credit Agreement Refinancing Indebtedness in the
form of Other Term Loans or Other Term Loan Commitments shall share ratably in
any prepayments of Term B Loans, Incremental Term Loans or New Term Loans, as
the case may be (unless the Other Term Loans agree to participate on a less than
pro rata basis in any voluntary or mandatory prepayments or repayments) and
(iv) will have terms and conditions that are substantially identical to, or
(taken as a whole) less favorable to the investors providing such Credit
Agreement Refinancing Indebtedness than, the Refinanced Debt; provided further
that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the applicable Borrower
and the Lenders thereof and applicable only during periods after the Latest
Maturity Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.  Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.26 shall be in an
aggregate principal amount that is (x) not less than $10,000,000 in the case of
Other Term Loans and (y) an integral multiple of $1,000,000 in excess thereof. 
The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.01 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent (including amendments to the Mortgages) in order to
ensure that the Credit Agreement Refinancing Indebtedness is provided with the
benefit of the applicable Loan Documents.

 

(b)           The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans and/or Other
Term Loan Commitments).  Any Refinancing Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Lead Borrower, to effect the provisions of this
Section 2.26.

 

Section 2.27        Lead Borrower.  Each Borrower hereby designates the Lead
Borrower as its representative and agent for all purposes under the Loan
Documents, including designation of interest rates, delivery or receipt of
communications, preparation and delivery of financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative Agent
or any Lender.  The Lead Borrower hereby accepts such appointment.  The
Administrative Agent and the Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication delivered by the
Lead Borrower on behalf of any Borrower.  The Administrative Agent and the
Lenders may give any notice or communication with a Borrower

 

61

--------------------------------------------------------------------------------


 

hereunder to the Lead Borrower on behalf of such Borrower.  Each of the
Administrative Agent and the Lenders shall have the right, in its discretion, to
deal exclusively with the Lead Borrower for any or all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Lead Borrower
shall be binding upon and enforceable against it.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and each Borrower represents and warrants to the Administrative
Agent and each of the Lenders with respect to itself and its Restricted
Subsidiaries, that on and as of the Closing Date and as of the date of each
Borrowing hereunder (other than a continuation or conversion of a Borrowing),
except if such representation or warranty refers to a specific date or period,
then as of such date or for such period:

 

Section 3.01        Organization; Powers.  Each of Holdings, each Borrower and
with respect to each Borrower, each of their respective Restricted Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of each Borrower, to borrow hereunder.

 

Section 3.02        Authorization.  The Transactions (a) have been duly
authorized by all requisite corporate and, if required, stockholder action and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents or by-laws of Holdings, the Borrowers or with respect to each
Borrower, any of their respective Restricted Subsidiaries, (B) any order of any
Governmental Authority or (C) any provision of any indenture, material agreement
or other material instrument to which Holdings, the Borrowers or with respect to
each Borrower, any of their Restricted Subsidiaries is a party or by which any
of them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
material agreement or other material instrument or (iii) result in the creation
or imposition of any Lien upon or with respect to any material property or
assets now owned or hereafter acquired by Holdings, the Borrowers or with
respect to each Borrower, any of their respective Restricted Subsidiaries (other
than any Lien created under the Security Documents).

 

Section 3.03        Enforceability.  This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
such Loan Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditor’s rights generally or by equitable principles relating to
enforceability.

 

Section 3.04        Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of UCC financing statements (or equivalent filings) and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages, (c) such as have been made or obtained
and are in full force and effect and (d) the filing of certain of the Loan
Documents with the FCC pursuant to the requirements of the FCC’s rules and
regulations.

 

Section 3.05        Financial Statements.  The Lead Borrower has heretofore
furnished to the Lenders the Historical Financial Statements.  The Historical
Financial Statements present fairly the financial condition and results of
operations and cash flows of the applicable Loan Parties as of such dates and
for such periods.  Such balance sheets and the notes thereto disclose all
material liabilities, direct or contingent, of such Loan Parties as of the dates
thereof.  Such financial statements were prepared in accordance with GAAP
applied on a consistent basis, subject, in the case of unaudited financial
statements, to year-end audit adjustments and the absence of footnotes.

 

62

--------------------------------------------------------------------------------


 

Section 3.06        No Material Adverse Effect.  No event, change or condition
has occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect since April 4, 2013.

 

Section 3.07        Title to Properties; Possession Under Leases.

 

(a)           Each of the Borrowers and their respective Restricted Subsidiaries
has good and marketable title to, or valid leasehold interests in, all its
material properties and assets (including all Mortgaged Property), except for
minor defects in title that do not interfere with its ability to conduct its
business in substantially the same manner as currently conducted or to utilize
such properties and assets for their intended purposes.  All such material
properties and assets are free and clear of Liens, other than Liens permitted by
Section 6.02.

 

(b)           Each of the Borrowers and their respective Restricted Subsidiaries
has complied in all material respects with all material obligations under all
Material Leases to which it is a party and all such leases are in full force and
effect.  Each of the Borrowers and their respective Restricted Subsidiaries
enjoy peaceful and undisturbed possession under all such Material Leases.

 

(c)           As of the Closing Date, neither Borrower has received any notice
of, nor has any knowledge of, any pending or contemplated material condemnation
proceeding affecting the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation.

 

(d)           As of the Closing Date, none of the Borrowers or any of their
respective Restricted Subsidiaries is obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Mortgaged Property or any interest therein.

 

Section 3.08        Subsidiaries.  Schedule 3.08 sets forth as of the Closing
Date a list of all Subsidiaries (with an annotation to identify the Immaterial
Subsidiaries) and the percentage ownership interest of Holdings or the Borrowers
therein.  The shares of capital stock or other ownership interests so indicated
on Schedule 3.08 are fully paid and non-assessable and are owned by Holdings or
the Borrowers, directly or indirectly, free and clear of all Liens (other than
Liens created under the Security Documents and after the Closing Date, Liens
permitted under Section 6.02).

 

Section 3.09        Litigation; Compliance with Laws.

 

(a)           Except as set forth on Schedule 3.09, there are no actions, suits
or proceedings at law or in equity or by or before any Governmental Authority
now pending or, to the knowledge of any Borrower, threatened against or
affecting the Borrowers or any of their respective Restricted Subsidiaries or
any business, property or rights of any such Person (i) that involve any Loan
Document or (ii) involve the Transactions or (iii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could, in the case of either clause (ii) or (iii), reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

(b)           None of the Borrowers or any of their respective Restricted
Subsidiaries or any of their respective material properties or assets is in
violation of, nor will the continued operation of their material properties and
assets as currently conducted violate, any law, rule or regulation (including
any zoning, building, Environmental Law, ordinance, code or approval or any
building permits) or any restrictions of record or agreements affecting the
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.

 

(c)           Certificates of occupancy and permits are in effect for each
Mortgaged Property as currently constructed.

 

Section 3.10        Designation of Indebtedness.  The Obligations constitute
senior indebtedness that is entitled to the benefits of the subordination
provisions of any subordinated debt documents, if any, of all Indebtedness of
the Borrowers and their Subsidiaries.

 

63

--------------------------------------------------------------------------------


 

Section 3.11        Federal Reserve Regulations.

 

(a)           None of Holdings, any Borrower or with respect to the  Borrowers,
any of their respective Restricted Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

 

(b)           No part of the proceeds of any Term Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation T, U or X.

 

Section 3.12        Investment Company Act.  None of Holdings, any Borrower or
with respect to the Borrowers, any of their respective Restricted Subsidiaries
is or is required to be registered as an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

Section 3.13        Use of Proceeds.  The Borrowers will (a) use the proceeds of
the Initial Term Loans to consummate the Transactions and for working capital
needs and general corporate purposes (including Permitted Acquisitions) of the
Borrowers and their Subsidiaries, (b) use the proceeds of Incremental Term Loans
only for the purposes specified in the applicable Incremental Term Loan
Assumption Agreement and (c) use the proceeds of New Term Loans only for the
purposes specified in the applicable New Term Loan Commitment Agreement. The
proceeds of the Additional Term B Loans made pursuant to the Additional Term B
Commitment shall be used for the repayment of Initial Term Loans required to be
made pursuant to Section 2.04 and for working capital needs and general
corporate purposes (including Permitted Acquisitions) of the Borrowers and their
Subsidiaries.

 

Section 3.14        Tax Returns.  Each of Holdings, the Borrowers and with
respect to the Borrowers, their respective Restricted Subsidiaries has filed or
caused to be filed all material federal, state, local and foreign Tax returns,
statements, forms and reports (“Returns”) required to have been filed by it and
has paid or caused to be paid all Taxes due and payable by it on such Returns,
except Taxes that are being contested in good faith by appropriate proceedings
and for which Holdings, the applicable Borrower or such Restricted Subsidiary,
as applicable, shall have set aside on its books adequate reserves in accordance
with GAAP.

 

Section 3.15        No Material Misstatements.  None of (a) the Confidential
Information Memorandum or (b) any other written information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or the
Borrowers to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading; provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each of
Holdings and the Borrowers represents only that it acted in good faith and
utilized reasonable assumptions (based upon accounting principles consistent
with the historical audited financial statements of the Borrower) and due care
in the preparation of such information, report, financial statement, exhibit or
schedule.

 

Section 3.16        Employee Benefit Plans.

 

(a)           Each Plan is in compliance with the applicable provisions of ERISA
and the Code except for non-compliances which, in the aggregate, would not have
a Material Adverse Effect.  Except as set forth in Schedule 3.16, no ERISA Event
has occurred within the past five years or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to have a Material Adverse Effect.  As of the Closing Date, the present
value of all benefit liabilities of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the last annual valuation dates applicable thereto,
exceed the fair market value of the assets of all such underfunded Plans by an
amount that has or would be expected to have a Material Adverse Effect.

 

(b)           Each Foreign Pension Plan is in compliance with all requirements
of law applicable thereto and the respective requirements of the governing
documents for such plan except for non-compliances which, in the

 

64

--------------------------------------------------------------------------------


 

aggregate, would not have a Material Adverse Effect.  With respect to each
Foreign Pension Plan, none of Holdings, its Affiliates or any of their
respective directors, officers, employees or agents has engaged in a transaction
which would subject Holdings, the Borrowers or with respect to the Borrowers,
their respective Restricted Subsidiaries, directly or indirectly, to a tax or
civil penalty which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  As of the Closing Date, the
present value of the aggregate accumulated benefit liabilities of all such
Foreign Pension Plans (based on those assumptions used to fund each such Foreign
Pension Plan) did not, as of the last annual valuation date applicable thereto,
exceed the fair market value of the assets of all such underfunded Plans by an
amount that has or would be expected to have a Material Adverse Effect.

 

Section 3.17        Environmental Matters.

 

(a)           Except as set forth in Schedule 3.17 and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, none of the Borrowers or
with respect to the Borrowers, any of their respective Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

 

(b)           Since the Closing Date, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

Section 3.18        [Reserved].

 

Section 3.19        Security Documents.

 

(a)           The Security Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral and the proceeds thereof and (i) when the Pledged Collateral
(as defined in the Security Agreement) is delivered to the Collateral Agent, the
Lien created under the Security Agreement shall constitute a fully perfected and
first priority Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Pledged Collateral, in each case prior and superior
in right to any other Person and (ii) when financing statements and other
filings in appropriate form are filed in the offices specified on Schedule
3.19(a), the Lien created under the Security Agreement with respect to the
Collateral that may be perfected by filing a financing statement and other
filings will constitute a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral (other than
trademarks, patents and copyrights subject to the Intellectual Property Security
Agreements), in each case prior and superior in right to any other Person, other
than with respect to Liens permitted by Section 6.02 that by operation of law or
contract are prior and superior in right to the Liens securing the Obligations.

 

(b)           Upon the recordation of the Intellectual Property Security
Agreements (or a short-form security agreement in form and substance reasonably
satisfactory to the Lead Borrower and the Collateral Agent) with the United
States Patent and Trademark Office and the United States Copyright Office,
together with the financing statements in appropriate form filed in the offices
specified on Schedule 3.19(a), the Lien created under the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the IP Collateral (as defined in the
Security Agreement) in which a security interest may be perfected by filing in
the United States Patent and Trademark Office and the United States Copyright
Office, in each case prior and superior in right to any other Person (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks, patents, copyrights and related applications of the
foregoing acquired by the Loan Parties after the Closing Date).

 

(c)           The Mortgages are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when the
Mortgages are filed in the corresponding recording office, each of the Mortgages
shall constitute a fully perfected Lien on, and security interest in, all right,

 

65

--------------------------------------------------------------------------------


 

title and interest of the Loan Parties in such Mortgaged Property and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to the rights of Persons pursuant to Liens permitted by
Section 6.02 that by operation of law or contract are prior and superior in
right to the Liens securing the Obligations and except for any Liens or
encumbrances shown on title insurance policies.  Notwithstanding the foregoing,
the Loan Parties represent that the PR Mortgage has been duly filed and recorded
in the corresponding Section of the Puerto Rico Registry of Property (except for
the Deed of Amendment, which has been filed and is pending recordation in the
corresponding Section of the Puerto Rico Registry of Property).

 

Section 3.20        Location of Real Property and Leased Premises.

 

(a)           Schedule 3.20(a) lists completely and correctly as of the Closing
Date all real property owned by the Loan Parties with a fair market value
greater than $3,500,000 (each, a “Material Owned Real Property”) and the
addresses thereof.  The Loan Parties own in fee all the real property set forth
on Schedule 3.20(a).

 

(b)           Schedule 3.20(b) lists completely and correctly as of the Closing
Date all real property leased by the Loan Parties that is material to the
business or operations of the Loan Parties and could not be readily replaced on
terms not materially less favorable to the lessee (each, a “Material Lease”) and
the addresses thereof.  The Loan Parties have valid leases in all the real
property set forth on Schedule 3.20(b).

 

Section 3.21        Labor Matters.  The hours worked by and payments made to
employees of Holdings, the Borrowers and with respect to the Borrowers, their
respective Restricted Subsidiaries within the past five years have not been in
violation of the Fair Labor Standards Act or any other applicable federal,
state, local or foreign law dealing with such matters except as could not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 3.21, the consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which Holdings, the Borrowers or with
respect to the Borrowers, any of their respective Restricted Subsidiaries is
bound.

 

Section 3.22        Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Term Loan and after giving effect to the application of the proceeds of
each Term Loan, Holdings and its Restricted Subsidiaries, taken as a whole, are
solvent as determined by, and determined in accordance with, the Solvency
Certificate.

 

Section 3.23        [Reserved].

 

Section 3.24        Anti-Corruption Laws and Sanctions.  Holdings has
implemented and maintains in effect policies and procedures designed to ensure
compliance by Holdings, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and Holdings, its Subsidiaries and their respective officers and
employees and to the knowledge of Holdings its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) Holdings, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of Holdings, any agent
of Holdings or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person. 
No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

Section 3.25        Intellectual Property.  Each of Holdings, the Borrowers and
with respect to the Borrowers, each of their respective Restricted Subsidiaries
owns or has the right to use all the patents, trademarks, domain names, service
marks, trade names, copyrights, industrial designs, licenses, inventions, trade
secrets, proprietary information and know-how of any type or rights with respect
to any of the foregoing, and has obtained all licenses, consents and other
rights of whatever nature, sufficient for the present conduct of its business,
without any known conflict with the rights of others except as could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

Section 3.26        Special Representations Relating to FCC Licenses, Etc.

 

(a)           The FCC Licenses include all of the material licenses, permits and
other authorizations issued by the FCC to the Borrowers or their respective
Restricted Subsidiaries that are necessary or required for the Borrowers and
their respective Restricted Subsidiaries to conduct their business in the manner
in which it is currently being conducted.  Schedule 3.26 hereto lists each
material FCC License held by the Borrowers or their respective Restricted
Subsidiaries as of the Closing Date (including all pending applications for
renewals thereof).  With respect to each FCC License listed on Schedule 3.26
hereto, the description includes the call sign, channel or frequency, community
of license, file number, the date of grant of the most recent license renewal
and the license expiration date.

 

(b)           All material FCC Licenses held by the Borrowers and their
respective Restricted Subsidiaries are in full force and effect in accordance
with their terms.  Except as set forth on Schedule 3.26, as of the Closing Date,
(i) neither the Borrowers nor any of their respective Restricted Subsidiaries
has received any notice of apparent liability, notice of violation, order to
show cause or other writing from the FCC that could reasonably be expected to
result in a Material Adverse Effect, (ii) there is no proceeding pending or, to
the knowledge of the Borrowers, threatened by or before the FCC relating to the
Borrowers or their respective Restricted Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect, (iii) to the knowledge of the
Borrowers, no complaint or investigation is pending or threatened by or before
the FCC (other than rulemaking proceedings of general applicability to the
broadcasting industry) that could reasonably be expected to result in a Material
Adverse Effect.  Except as set forth in Schedule 3.26, as of the Closing Date,
the Borrowers and their respective Restricted Subsidiaries have timely filed all
required reports and notices with the FCC and have paid all amounts due in
timely fashion on account of fees and charges to the FCC, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Term Loans hereunder are subject to the
satisfaction of the following conditions:

 

Section 4.01        All Credit Events.  On the date of each Borrowing (each such
event being called a “Credit Event”) (other than a conversion or a continuation
of a Borrowing):

 

(a)           The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03.

 

(b)           The representations and warranties set forth in Article III and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, and, in the case of a Borrowing under an
Incremental Facility in connection with a Permitted Acquisition, subject to the
proviso in subclause (ii) in the definition of Incremental Commitment
Requirements.

 

(c)           At the time of and immediately after such Credit Event, no Default
or Event of Default shall have occurred and be continuing, and, in the case of a
Borrowing under an Incremental Facility in connection with a Permitted
Acquisition, subject to the proviso in subclause (i) in the definition of
Incremental Commitment Requirements.

 

(d)           Each Credit Event shall be deemed to constitute a representation
and warranty by the Borrowers and Holdings on the date of such Credit Event as
to the matters specified in paragraphs (b) and (c) of this Section 4.01.

 

Section 4.02        First Credit Event.  On the Closing Date:

 

67

--------------------------------------------------------------------------------


 

(a)           The Administrative Agent shall have received, on behalf of itself
and the Lenders, a favorable written opinion of (i) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, counsel for Holdings and the Borrowers, substantially to
the effect set forth in Exhibit G-1, (ii) each local counsel listed on Schedule
4.02(a), substantially to the effect set forth in Exhibit G-2 and (iii) FCC
counsel, substantially to the effect set forth in Exhibit G-3, in each case
(A) dated the Closing Date and (B) addressed to the Administrative Agent, the
Lenders and the Collateral Agent, and Holdings and the Borrowers hereby request
such counsel to deliver such opinions.

 

(b)           The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or equivalent organizational document,
including all amendments thereto, of each Loan Party, and in the case of each
Loan Party, certified as of a recent date by the Secretary of State of the state
of its organization, and a certificate as to the good standing of each Loan
Party as of a recent date, from such Secretary of State or other applicable
similar Governmental Authority; (ii) a certificate of the Secretary, Assistant
Secretary or Responsible Officer of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws,
operating agreement or similar governing document of such Loan Party as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrowers, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation, equivalent organizational document, by-law,
operating agreement or similar governing document of such Loan Party have not
been amended (in the case of the articles of incorporation of each Loan Party
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (i) above), and (D) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above; and (iv) such other documents as the Administrative Agent may
reasonably request.

 

(c)           The Administrative Agent, the Collateral Agent, the Joint Lead
Arrangers and the Lenders shall have received all applicable Fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrowers hereunder, under the Fee Letter or
under any other Loan Document.

 

(d)           (i) The Guaranty shall have been duly executed by each Loan Party
that is to be a party thereto.  Upon the proper filing and recordation, as
applicable, of financing statements and other Security Documents, the Collateral
Agent, on behalf of the Secured Parties will have a perfected security interest
in the Collateral of the type and priority described in each Security Document.

 

(e)           The Collateral Agent shall have received (i) a supplement to the
Security Agreement executed by each Person that is to be a party thereto and
such supplement shall be in full force and effect on the Closing Date, (ii) a
Perfection Certificate with respect to the Loan Parties dated the Closing Date
and duly executed by a Responsible Officer of the Lead Borrower, (iii) the
results of a search of the UCC filings made with respect to the Loan Parties in
the states (or other jurisdictions) of formation of such Persons, in which the
chief executive officer of each such Person is located and in the other
jurisdictions in which such Persons maintain property, in each case as indicated
on such Perfection Certificate, together with copies of the financing statements
disclosed by such search, and accompanied by evidence satisfactory to the
Collateral Agent, that the Liens indicated in any such UCC would be permitted
under Section 6.02 or have been or will be contemporaneously released or
terminated.

 

(f)            The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.02 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a customary lender’s
loss payable

 

68

--------------------------------------------------------------------------------


 

endorsement and to name the Collateral Agent or, as applicable, the
Administrative Agent as additional insured, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(g)           All principal, premium, if any, interest, fees and other amounts
due or outstanding under the Existing Indebtedness shall have been paid in full,
the commitments thereunder terminated and all guarantees and security in support
thereof discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.  Immediately after giving
effect to the Transactions and the other transactions contemplated hereby,
Holdings, the Borrowers and the Restricted Subsidiaries shall have outstanding
no Indebtedness or preferred stock other than (a) Indebtedness outstanding under
this Agreement and (b) Indebtedness set forth on Schedule 6.01.

 

(h)           The Administrative Agent shall have received a Solvency
Certificate from the chief financial officer of Holdings.

 

(i)            The Lenders shall have received at least 3 calendar days prior to
the Closing Date (unless otherwise agreed by the Joint Lead Arrangers), to the
extent requested by the Administrative Agent at least 5 Business Days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

(j)            The Administrative Agent shall have received the Historical
Financial Statements.

 

(k)           The Administrative Agent shall have received pro forma
consolidated financial statements of the Parent and its Subsidiaries and related
pro forma consolidated statement of income of the Parent and its Subsidiaries as
of and for the twelve-month period ending on the last day of the most recently
completed four-Fiscal Quarter period ended at least 45 days prior to the Closing
Date, prepared after giving effect to the Transaction as if the Transaction had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other financial statements), which need not
be prepared in compliance with Regulation S-X, or include adjustments for
purchase accounting.

 

(l)            (i) Since April 4, 2013, there shall not have occurred any
Material Adverse Effect of the type set forth in clause (A) of the definition
thereof and (ii) there shall not have occurred any Material Adverse Effect of
the type set forth in clauses (B) and (C) of the definition thereof.

 

(m)          The receipt of a public rating of each Term Loan Facility by each
of S&P and Moody’s and (y) a public corporate rating from S&P and a public
corporate family rating from Moody’s, which ratings shall remain in full force
and effect on the Closing Date.

 

ARTICLE V

 

Affirmative Covenants

 

Each of Holdings (solely as to Sections 5.01, 5.03, 5.05, 5.06, 5.10 and 5.13)
and each Borrower, in respect of itself and its Restricted Subsidiaries only,
covenants and agrees with each Lender that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and any Loan or
other Obligation (including all Fees and all other expenses or amounts payable
under any Loan Document other than contingent indemnification obligations as to
which no claim has been asserted and obligations and liabilities under Cash
Management Obligations and Secured Hedging Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedging Bank shall have
been made) hereunder have been paid in full, unless the Required Lenders shall
otherwise consent in writing, each of the Borrowers will, and (except in the
case of Section 5.04), the Borrowers will cause each of their respective
Restricted Subsidiaries to:

 

69

--------------------------------------------------------------------------------

 


 

Section 5.01        Existence; Compliance with Laws; Businesses and Properties.

 

(a)           Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05.

 

(b)           Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses (including
FCC Licenses (except any auxiliary FCC Licenses no longer used in the operation
of the full power broadcast television stations authorized by such FCC Licenses)
or foreign equivalent, as applicable), permits, franchises, authorizations,
patents, copyrights, trademarks and trade names material to the conduct of its
business; comply in all material respects with all material applicable laws,
rules, regulations and decrees and orders of any Governmental Authority, whether
now in effect or hereafter enacted; and at all times maintain and preserve all
property material to the conduct of such business and keep such property in good
repair, working order and condition and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times.

 

(c)           Operate all of the Stations in material compliance with the
Communications Act and the FCC’s rules, regulations and published policies
promulgated thereunder and with the terms of the FCC Licenses, (ii) timely file
all required reports and notices with the FCC and pay all amounts due in timely
fashion on account of fees and charges to the FCC and (iii) timely file and
prosecute all applications for renewal with respect to all of the FCC Licenses,
except in the case of each of the foregoing clauses, where a failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(d)           Maintain ownership of all FCC Licenses held by Holdings or any of
its Subsidiaries, and used in the business of Holdings and its Restricted
Subsidiaries in Borrowers or Subsidiary Guarantors the equity interests of which
have been pledged to the Collateral Agent for the benefit of the Secured
Parties.

 

(e)           Holdings will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Holdings, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

Section 5.02        Insurance.

 

(a)           Keep its insurable properties adequately insured at all times by
financially sound and reputable insurers in such amounts as shall be customary
for similar businesses and maintain such other reasonable insurance (including,
to the extent consistent with past practices, self-insurance), of such types, to
such extent and against such risks, as is customary with companies in the same
or similar businesses and maintain such other insurance as may be required by
law or any other Loan Document.

 

(b)           To the extent not so endorsed, cause all such policies covering
any Collateral to be endorsed or otherwise amended to include a customary
lender’s loss payable endorsement, in form and substance reasonably satisfactory
to the Administrative Agent and the Collateral Agent, which endorsement shall
provide that, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
the Borrowers or the Loan Parties under such policies directly to the Collateral
Agent; cause all such policies to provide that neither the Borrowers, the
Administrative Agent, the Collateral Agent nor any other party shall be a
coinsurer thereunder and to contain a “replacement cost endorsement,” without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably require from time to time to
protect their interests; deliver original or certified copies of all such
policies to the Collateral Agent; cause each such policy to provide that it
shall not be cancelled, modified or not renewed (i) by reason of non-payment of
premium upon not less than 10 days’ prior written notice thereof by the insurer
to the Administrative Agent and the Collateral Agent (giving the Administrative
Agent and the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ prior written
notice thereof by the insurer to the Administrative Agent and the Collateral
Agent; deliver to the Administrative Agent and the Collateral Agent, prior to
the cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence

 

70

--------------------------------------------------------------------------------


 

of renewal of a policy previously delivered to the Administrative Agent and the
Collateral Agent) together with evidence satisfactory to the Administrative
Agent and the Collateral Agent of payment of the premium therefor.

 

(c)           If at any time the improvements on any Mortgaged Property are
located in an area designated as (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time require, and otherwise comply with rules and regulations promulgated
under the National Flood Insurance Act of 1968 and Flood Disaster Protection Act
of 1973, as each may be amended from time to time, or (ii) a “Zone 1” area,
obtain earthquake insurance in such total amount as the Administrative Agent,
the Collateral Agent or the Required Lenders may from time to time reasonably
require.

 

(d)           With respect to any Mortgaged Property, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” and coverage on an occurrence basis against claims made for
personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than that which is customary for companies in the
same or similar businesses operating in the same or similar locations, naming
the Collateral Agent as an additional insured, on forms reasonably satisfactory
to the Collateral Agent.

 

(e)           Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Loan Party; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.

 

Section 5.03        Obligations and Taxes.  Pay its material Indebtedness and
other material obligations promptly and in accordance with their terms and pay
and discharge promptly when due all taxes, fees, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such Indebtedness, obligation, tax, assessment, charge, levy or
claim so long as the validity or amount thereof shall be contested in good faith
by appropriate proceedings and the applicable Borrower shall have set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
such contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Lien and, in the case of a Mortgaged
Property, there is no risk of forfeiture of such property during the pendency of
such contest.

 

Section 5.04        Financial Statements, Reports, etc.  In the case of the Lead
Borrower, furnish to the Administrative Agent, which shall furnish to each
Lender:

 

(a)           within the later of (i) 90 days after the end of each fiscal year
or (ii) by the date the following statements would have been required to be
filed under the rules and regulations of the SEC, giving effect to any automatic
extension available under Rule 12b-25 of the Securities Exchange Act of 1934 for
the filing of such statements), the Parent’s statements of financial position,
operations, shareholders’ equity and comprehensive income and cash flows showing
the financial condition of the Parent and its consolidated Subsidiaries as of
the close of such fiscal year and the results of its operations and the
operations of such Subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by McGladrey LLP
or other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall be without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Parent’s and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, together with a customary
“management discussion and analysis” provision; provided that if, during the
period to which such financial statements relate, the Parent carried on any
business or owned any assets with an aggregate book value of more than
$2,000,000 other than the equity in Holdings, such financial statements must be
prepared for the Lead Borrower and its consolidated Subsidiaries;

 

71

--------------------------------------------------------------------------------


 

(b)           within the later of (i) 45 days after the end of each of the first
three Fiscal Quarters of each fiscal year or (ii) by the date the following
statements would have been required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available under Rule 12b-25
of the Securities Exchange Act of 1934 for the filing of such statements), the
Parent’s consolidated statements of financial position, operations and cash
flows showing the financial condition of the Parent and its consolidated
Subsidiaries as of the close of such Fiscal Quarter and the results of its
operations and the operations of such Subsidiaries during such Fiscal Quarter
and the then elapsed portion of the fiscal year, and, other than with respect to
quarterly reports during the remainder of the first fiscal year after the
Closing Date, comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of the Parent and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments, together
with a customary “management discussion and analysis” provision; provided that
if, during the period to which such financial statements relate, the Parent
carried on any business or owned any assets with an aggregate book value of more
than $2,000,000 other than the equity in Holdings, such financial statements
must be prepared for the Lead Borrower and its consolidated Subsidiaries;

 

(c)           concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a duly completed Officer’s Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Lead Borrower certifying on behalf of the Lead Borrower that, to such officer’s
knowledge after due inquiry, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying in reasonable detail the nature and extent thereof, which
certificate shall (i) if delivered with the financial statements required by
Section 5.04(a), set forth in reasonable detail the amount of (and the
calculations required to establish the amount of) Excess Cash Flow for the
respective Fiscal Year as well as the Applicable Excess Cash Flow Percentage,
(ii) identify each Subsidiary of the Lead Borrower as a Restricted Subsidiary or
an Unrestricted Subsidiary as of the date of delivery of such certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such certificate, (iii) identify each
Immaterial Subsidiary as of the date of delivery of such certificate or
confirmation that there is no change in such information since the dates of the
Closing Date and the date of the last such certificate, (iv) set forth in
reasonable detail (and the calculations required to establish) the Cumulative
Retained Excess Cash Flow Amount and the Available Amount Basket as a result of
any utilizations of such Cumulative Retained Excess Cash Flow Amount since the
date of the last such certificate, (v) certify that there have been no changes
to the schedules to the Security Agreement since the Closing Date or, if later,
since the date of the most recent certificate pursuant to this Section 5.04(c),
or if there have been any such changes, provide an updated and replacement
schedule reflecting such changes, and (vi) details of the adjustments to the
financial statements necessary to eliminate the contribution to such accounts by
any Unrestricted Subsidiary or any assets of the Parent other than the equity in
Holdings;

 

(d)           within 90 days after the beginning of each fiscal year of the Lead
Borrower, a detailed consolidated budget for such fiscal year approved by the
board of Holdings (including a projected consolidated balance sheet and related
projected statement of operations as of the end of and for such fiscal year and
setting forth the assumptions used for purposes of preparing such budget);

 

(e)           promptly after the same become publicly available, copies of, or
links to copies of, all periodic and other reports, proxy statements and other
materials filed by the Parent, Holdings, the Borrowers or any of their
respective Restricted Subsidiaries with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed to its shareholders, as the case may be;

 

(f)            promptly after the receipt thereof by Holdings or the Borrowers
or any of their respective subsidiaries, a copy of any final “management letter”
received by any such Person from its certified public accountants and the
management’s response thereto;

 

(g)           unless the Parent has had an earnings call with respect to such
quarterly financial statements, within 30 days after the date of delivery of the
quarterly financial statements pursuant to Section

 

72

--------------------------------------------------------------------------------


 

5.04(b) (or such later date agreed to by the Administrative Agent in its
reasonable discretion), the Lead Borrower will hold a conference call or
teleconference, at a time selected by the Lead Borrower and reasonably
acceptable to the Administrative Agent, with all of the Lenders that choose to
participate, to review the financial results of the previous Fiscal Quarter and
the financial condition of the Lead Borrower and its Subsidiaries and the budget
for the current fiscal year;

 

(h)           promptly after the request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

 

(i)            promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrowers
or any of the Borrowers’ respective Restricted Subsidiaries, or compliance with
the terms of any Loan Document, as the Administrative Agent or any Lender
through the Administrative Agent may reasonably request.

 

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered to the Administrative Agent and the Lenders on the date on which
(i) the Lead Borrower posts such documents, or provides a link thereto, on its
principal publicly accessible website,  (ii) such documents are posted on the
Lead Borrower’s behalf on IntraLinks/IntraAgency, Syndtrak or another similar
electronic system (the “Platform”) or (iii) such documents are posted on the
Lead Borrower’s behalf on www.sec.gov or any successor website on the internet;
provided that the Lead Borrower shall notify the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents.

 

Section 5.05        Litigation and Other Notices.  Furnish to the Administrative
Agent and each Lender prompt written notice of the following:

 

(a)           any Default or Event of Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

 

(b)           to the extent required to be disclosed by Securities Laws:

 

(i)            the filing or commencement of, or any threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrowers or any Affiliate thereof that could reasonably be expected to
result in a Material Adverse Effect;

 

(ii)           (x) the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect and (y) the occurrence of any Foreign
Benefit Event that, alone or together with any other Foreign Benefit Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect, and in each case, Holdings, the Borrowers or the applicable Restricted
Subsidiary will also furnish to the Administrative Agent and each Lender a
statement of its financial officer setting forth the details as to such ERISA
Event(s) or Foreign Benefit Event(s) (as applicable) and the action, if any,
that such entity proposes to take with respect thereto;

 

(iii)          any development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect; and

 

(iv)          the occurrence of any material fraud that involves management
employees who have a significant role in the internal controls over financial
reporting of the Loan Parties, in each case, as described in Securities Laws;

 

(c)           any change in the Lead Borrower’s corporate rating by S&P, in the
Lead Borrower’s corporate family rating by Moody’s or in the ratings of the Term
Loan Facility by S&P or Moody’s, or any

 

73

--------------------------------------------------------------------------------


 

notice from either such agency indicating its intent to effect such a change or
to place the Lead Borrower or the Term Loan Facility on a “CreditWatch” or
“WatchList” or any similar list, in each case with negative implications, or its
cessation of, or its intent to cease, rating the Lead Borrower or the Term Loan
Facility;

 

(d)           any change in the Fiscal Year of the Parent or any of its
Subsidiaries; and

 

(e)           any material change in the status or terms and conditions of use
of any material FCC License of the Lead Borrower or any of its Restricted
Subsidiaries.

 

Section 5.06        Information Regarding Collateral.

 

(a)           Furnish to the Administrative Agent prompt written notice of any
change (i) in any Loan Party’s corporate name, (ii) in the jurisdiction of
organization or formation of any Loan Party, (iii) in any Loan Party’s identity
or corporate structure or (iv) in any Loan Party’s Federal Taxpayer
Identification Number.  Holdings and the Borrowers agree not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the Collateral
Agent or the Administrative Agent, as applicable to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.  Holdings and the Borrowers also agree promptly to notify
the Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

 

(b)           In the case of the Lead Borrower, each year, at the time of
delivery of the annual financial statements with respect to the preceding fiscal
year pursuant to Section 5.04(a), deliver to the Administrative Agent a
certificate of a Financial Officer setting forth the information required
pursuant to Sections I(A), I(B), I(D), and II of the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section 5.06(b).

 

Section 5.07        Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings.

 

(a)           Keep all financial records in accordance with GAAP.  Each Loan
Party will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent to visit and inspect the
financial records and the properties of such Person at reasonable times and as
often as reasonably requested and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent or its
designee on behalf of the Lenders may exercise this right under this
Section 5.07 and the Administrative Agent or its designee shall not exercise
such rights more often than twice during any calendar year at the Lead
Borrower’s expense.

 

(b)           Use commercially reasonable efforts to (x) maintain a public
rating of Term B Loan Facility by each of S&P and Moody’s and (y) use
commercially reasonable efforts to maintain a public corporate rating from S&P
and a public corporate family rating from Moody’s, in each case in respect of
the Lead Borrower (it being understood and agreed that “commercially reasonable
efforts” shall in any event include the payment by the Lead Borrower of
customary rating agency fees and cooperation with information and data requests
by Moody’s and S&P in connection with their ratings process).

 

Section 5.08        Use of Proceeds.  Use the proceeds of the Term Loans only
for the purposes specified in Section 3.13.

 

Section 5.09        Employee Benefits.  Except for non-compliances which, in the
aggregate, would not have a Material Adverse Effect, cause any:  (a) Plans to be
in compliance in all material respects with the applicable provisions of ERISA
and the Code and (b) any Foreign Pension Plans to be in compliance in all
material respects with the laws applicable to any such Foreign Pension Plans.

 

74

--------------------------------------------------------------------------------


 

Section 5.10        Covenant to Guarantee Obligations and Give Security.  At the
Lead Borrower’s expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Security Document,
take all action necessary or reasonably requested by the Administrative Agent or
the Collateral Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

 

(a)           (x) upon the formation or acquisition of any new direct or
indirect wholly owned Material Domestic Subsidiary (in each case, other than an
Unrestricted Subsidiary or an Excluded Subsidiary) by any Loan Party, the
designation in accordance with Section 5.15, of any existing direct or indirect
wholly owned Material Domestic Subsidiary as a Restricted Subsidiary or any
Subsidiary (other than an Unrestricted Subsidiary or a Excluded Subsidiary)
becoming a wholly owned Material Domestic Subsidiary, (y) upon the acquisition
of any material assets by the Borrower or any Subsidiary Guarantor or (z) with
respect to any Subsidiary at the time it becomes a Loan Party, for any material
assets held by such Subsidiary (in each case, other than assets constituting
Collateral under a Security Document that becomes subject to the Lien created by
such Security Document upon acquisition thereof (without limitation of the
obligations to perfect such Lien)):

 

(i)            within forty-five (45) days (or such greater number of days
specified below) after such formation, acquisition or designation or, in each
case, such longer period as the Administrative Agent may agree in its reasonable
discretion:

 

(A)          cause each such Material Domestic Subsidiary that is required to
become a Subsidiary Guarantor under the Collateral and Guarantee Requirement to
furnish to the Collateral Agent a description of the Material Owned Real
Property owned by such Material Domestic Subsidiary in detail reasonably
satisfactory to the Collateral Agent;

 

(B)          within forty-five (45) days (or within ninety (90) days in the case
of documents listed in Section 5.13(b)) after such formation, acquisition or
designation, cause each such Material Domestic Subsidiary that is required to
become a Subsidiary Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Collateral Agent Mortgages with
respect to any Material Owned Real Property, Security Agreement
Supplements, Intellectual Property Security Agreements, Deposit Account Control
Agreements in respect of each Deposit Account (other than Excluded Accounts)
maintained by such Subsidiary and other security agreements and documents
(including, with respect to Mortgages, the documents listed in Section 5.13(b)),
as reasonably requested by and in form and substance reasonably satisfactory to
the Collateral Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other Security Documents in effect
on the Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;

 

(C)          cause each such Material Domestic Subsidiary that is required to
become a Subsidiary Guarantor pursuant to the Collateral and Guarantee
Requirement to deliver any and all certificates representing Equity Interests
(to the extent certificated) that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and instruments evidencing the intercompany
Indebtedness held by such Material Domestic Subsidiary and required to be
pledged pursuant to the Security Documents, indorsed in blank to the Collateral
Agent;

 

(D)          within forty-five (45) days (or within ninety (90) days in the case
of documents listed in Section 5.13(b)) after such formation, acquisition or
designation, take and cause the applicable Material Domestic Subsidiary and each
direct or indirect parent of such applicable Material Domestic Subsidiary that
is required to become a Subsidiary Guarantor pursuant to the Collateral and
Guarantee Requirement to take whatever action (including the recording of
Mortgages, the filing of Uniform Commercial Code financing statements and
delivery of stock and membership interest certificates to the extent
certificated)

 

75

--------------------------------------------------------------------------------


 

may be necessary in the reasonable opinion of the Administrative Agent to vest
in the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid first-priority perfected Liens required by the
Collateral and Guarantee Requirement, enforceable against all third parties in
accordance with their terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law);

 

(ii)           within forty-five (45) days (or within ninety (90) days in the
case of documents listed in Section 5.13(b)) after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the
Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 5.10(a) as the
Administrative Agent may reasonably request; and

 

(iii)          as promptly as practicable after the reasonable request therefor
by the Administrative Agent or Collateral Agent, deliver to the Collateral Agent
with respect to each applicable Material Owned Real Property, title reports,
surveys, environmental assessment reports, appraisals (if required under FIRREA)
and flood certifications under Regulation H of the Board (together with evidence
of federal flood insurance for any such property located in a flood hazard
area); provided that the Collateral Agent may in its reasonable discretion
accept any such existing report or survey to the extent prepared as of a date
reasonably satisfactory to the Collateral Agent; provided, however, that there
shall be no obligation to deliver to the Collateral Agent any environmental
assessment report whose disclosure to the Collateral Agent would require the
consent of a Person other than the Borrower or one of its Restricted
Subsidiaries, where, despite the commercially reasonable efforts of the Borrower
to obtain such consent, such consent cannot be obtained; and

 

(b)           after the Closing Date, promptly after the acquisition of any
Material Owned Real Property by the Borrower or any Subsidiary Guarantor, and
where such Material Owned Real Property shall not already be subject to a
perfected Lien pursuant to the Collateral and Guarantee Requirement, the
Borrower shall give notice thereof to the Collateral Agent and will take, or
cause the relevant Restricted Subsidiary to take, the actions referred to in
Section 5.13(b).

 

Section 5.11        Compliance with Environmental Laws.  Comply, and use
commercially reasonable efforts to cause all lessees and other Person occupying
its properties to comply, in all material respects with all Environmental Laws
applicable to its operations and properties; obtain and renew all material
environmental permits necessary for its operations and properties; and conduct
any remedial action in accordance in all material respects with Environmental
Laws; provided, however, that none of Holdings, the Borrowers or any of the
Borrowers’ respective Restricted Subsidiaries shall be required to undertake any
remedial action required by Environmental Laws to the extent that its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.

 

Section 5.12        [Reserved].

 

Section 5.13        Further Assurances.  Subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitations in any
Security Document and in each case at the expense of the Borrower:

 

(a)           Promptly upon reasonable request by the Administrative Agent or
the Collateral Agent or as may be required by Applicable Laws (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Security Document or other document
or instrument relating to any Collateral and (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or Collateral Agent may reasonably request from time to
time in order to carry out more effectively the purposes of the Security
Documents.

 

76

--------------------------------------------------------------------------------


 

(b)           In the case of any Material Owned Real Property acquired after the
Closing Date by the Borrower or a Subsidiary Guarantor, provide the Collateral
Agent with a Mortgage in respect of such Material Owned Real Property within
ninety (90) days (or such longer period as the Administrative Agent may agree in
its sole discretion) of the acquisition of such Material Owned Real Property in
each case together with:

 

(i)            evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Collateral Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on such Material Owned Real Property in favor of the Collateral
Agent for the benefit of the Secured Parties and that all filing and recording
taxes and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

 

(ii)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or the equivalent or other form available in
each applicable jurisdiction (the “Mortgage Policies”) in form and substance,
with endorsements available in the applicable jurisdiction and in amount,
reasonably acceptable to the Collateral Agent (not to exceed the value of the
real properties covered thereby), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Collateral Agent, insuring the Mortgages
to be valid subsisting Liens on the real property described therein, subject
only to Liens permitted by Section 6.02, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents) and such coinsurance and direct access reinsurance as the Collateral
Agent may reasonably request and is available at commercially reasonable rates
in the applicable jurisdiction;

 

(iii)          opinions of local counsel for the Loan Parties in states in which
such Material Owned Real Property is located, with respect to the enforceability
and perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent;

 

(iv)          title reports, surveys and environmental assessment reports and
appraisals (if required under FIRREA), flood certifications under Regulation H
of the Board (together with evidence of federal flood insurance for any such
property located in a flood hazard area), provided that the Administrative Agent
may in its reasonable discretion accept any such existing report or survey to
the extent prepared as of a date reasonably satisfactory to the Administrative
Agent; provided, however, that there shall be no obligation to deliver to the
Administrative Agent any environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than the
Borrower or one of its Subsidiaries, where, despite the commercially reasonable
efforts of the Borrower to obtain such consent, such consent cannot be obtained;
and

 

(v)           such other evidence that all other actions that the Administrative
Agent or Collateral Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the real property described in the
Mortgages has been taken.

 

Section 5.14        Maintenance of Company Separateness of Unrestricted
Subsidiaries.  The Lead Borrower will cause each of its Unrestricted
Subsidiaries to satisfy customary company formalities, including, as applicable,
(i) the holding of regular board of directors’ and shareholders’ meetings or
action by directors or shareholders without a meeting, (ii) the maintenance of
separate company offices and records and (iii) the maintenance of separate bank
accounts in its own name.  No Unrestricted Subsidiary shall take any action, or
conduct its affairs in a manner, which is likely to result in its company
existence being ignored, or in its assets and liabilities being substantively
consolidated with those of the Borrower or any of its Restricted Subsidiaries in
a bankruptcy, reorganization or other insolvency proceeding.

 

Section 5.15        Designation of Subsidiaries.  The Lead Borrower may at any
time designate or re-designate (including, any then existing or subsequently
acquired or organized Subsidiary) (x) any Restricted Subsidiary of any Borrower
as an Unrestricted Subsidiary or (y) any Unrestricted Subsidiary as a Restricted
Subsidiary;

 

77

--------------------------------------------------------------------------------


 

provided that (i) immediately before and after such designation, no Default or
Event of Default shall have occurred and be continuing, (ii) no Borrower may be
designated as an Unrestricted Subsidiary, (iii) as of the last date of
designation thereof, no Unrestricted Subsidiary shall own any Equity Interests
in any Borrower or any Loan Party or hold any Indebtedness of, or Lien on any
property of any Borrower or any Loan Party, (iv) the holder of any Indebtedness
of any Unrestricted Subsidiary shall not have any recourse to any Borrower or
any Loan Party with respect to such Indebtedness (unless such Indebtedness is
otherwise permitted under Section 6.01) or (v) any Subsidiary previously
designated as an Unrestricted Subsidiary may not thereafter be re-designated as
an Unrestricted Subsidiary.  The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrowers therein
at the date of designation in an amount equal to the portion (proportionate to
such Borrower’s equity interest in such subsidiary) of the fair market value of
the net assets of such Subsidiary (and such designation shall only be permitted
to the extent such Investment is permitted under Section 6.04).  The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Restricted Subsidiary existing at such time.

 

Section 5.16        Post-Closing Items.

 

(a)           The Loan Parties shall take all necessary actions to satisfy the
items described on Schedule 5.16 within the applicable periods of time specified
in such Schedule (or such longer periods as the Administrative Agent may agree
in its sole discretion).

 

(b)           In connection with each of the Mortgaged Properties, within ninety
(90) days of the Closing Date (or such longer period as the Administrative Agent
may reasonably allow) (i) each of the Mortgages, in form and substance
reasonably satisfactory to the Administrative Agent, relating to each of the
Mortgaged Properties shall have been duly executed by the parties thereto and
delivered to the Collateral Agent and shall be in full force and effect; except
for the Deed of Mortgage, which the Loan Parties represent has been filed and
recorded in the corresponding Section of the Puerto Rico Registry of Property
and the Deed of Amendment, which the Loan Parties represent has been filed and
is pending recordation in the corresponding Section of the Puerto Rico Registry
of Property, (ii) each of such Mortgaged Properties shall not be subject to any
Lien other than those permitted under Section 6.02 and (iii) (A) each of such
Mortgages shall have been filed and recorded in the corresponding recording
office (except for the Deed of Mortgage, which the Loan Parties represent has
been filed and recorded in the corresponding Section of the Puerto Rico Registry
of Property and the Deed of Amendment which the Loan Parties represent has been
filed and is pending recordation in the corresponding Section of the Puerto Rico
Registry of Property) and, in connection therewith, the Collateral Agent shall
have received evidence reasonably satisfactory to it of each such filing and
recordation and (B) the Collateral Agent shall have received such other
documents, including a policy or policies of title insurance issued by a
nationally recognized title insurance company in an amount not to exceed the
fair market value of such mortgaged property (as determined in good faith by the
Lead Borrower), together with such endorsements, coinsurance and reinsurance as
may be reasonably requested by the Collateral Agent and the Lenders, insuring
the Mortgages as valid first liens on the Mortgaged Properties, free of Liens
other than those permitted under Section 6.02, together with such flood
determinations, surveys and legal opinions required to be furnished pursuant to
the terms of the Mortgages or as reasonably requested by the Collateral Agent or
the Administrative Agent.

 

ARTICLE VI

 

Negative Covenants

 

Each of the Borrowers covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and any Loan or other Obligation (including all Fees and all other
expenses or amounts payable under any Loan Document other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Cash Management Obligations and Secured
Hedging Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedging Bank shall have been made) hereunder have been paid
in full, unless the Required Lenders shall otherwise consent in writing,
(A) except with respect to Section 6.12, it shall not, nor shall it permit any
of its respective Restricted Subsidiaries to, directly or indirectly and
(B) with respect to Section 6.12, Holdings shall not:

 

Section 6.01        Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:

 

78

--------------------------------------------------------------------------------


 

(a)           Indebtedness existing on the Closing Date and set forth in
Schedule 6.01 and any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof);

 

(b)           Indebtedness created hereunder and under the other Loan Documents;

 

(c)           (i)  Indebtedness of (A) any Loan Party owing to any other Loan
Party (other than Holdings), (B) any Restricted Subsidiary that is not a Loan
Party owing to any other Restricted Subsidiary that is not a Loan Party, and
(C) any Loan Party owing to any Restricted Subsidiary which is not a Loan Party;

 

(ii)           Indebtedness of any Restricted Subsidiary that is not a Loan
Party owing to any Loan Party (other than Holdings) not in excess of $5,000,000;

 

(d)           Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this
Section 6.01(d), when combined with the aggregate principal amount of all
Capital Lease Obligations incurred pursuant to Section 6.01(e), shall not exceed
the greater of (x) $12,500,000 and (y) an amount equal to 2.5% of the
Consolidated Total Assets of the Lead Borrower and its Restricted Subsidiaries,
at any time outstanding;

 

(e)           Capital Lease Obligations in an aggregate principal amount, when
combined with the aggregate principal amount of all Indebtedness incurred
pursuant to Section 6.01(d), not in excess of the greater of (x) $12,500,000 and
(y) an amount equal to 2.5% of the Consolidated Total Assets of the Lead
Borrower and its Restricted Subsidiaries, at any time outstanding;

 

(f)            Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

 

(g)           Indebtedness of any Person that becomes a Restricted Subsidiary
after the Closing Date; provided that (i) such Indebtedness exists at the time
such Persons becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary, (ii) neither the
Borrowers nor any of their respective Restricted Subsidiaries (other than such
Person or any other Person that such Person merges with or that acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness, (iii) immediately after such Person becomes a Restricted
Subsidiary, no Default or Event of Default shall have occurred and be continuing
and (iv) the Total Net Leverage Ratio shall be less than or equal to 6.00:1.00,
determined on a Pro Forma Basis after giving effect to such Person becoming a
Restricted Subsidiary;

 

(h)           (i) Indebtedness representing deferred compensation or equity
based compensation to current or former officers, directors, consultants
advisors or employees of Holdings, the Borrowers, any of the Borrowers’
respective Restricted Subsidiaries incurred in the ordinary course of business
and (ii) Indebtedness consisting of obligations of Holdings, the Borrowers or
any of the Borrowers’ respective Restricted Subsidiaries under deferred
compensation or other similar arrangements incurred in connection with any
investments, Loans, advances, Restricted Payments or other disbursements
permitted hereunder in an aggregate amount for this Section 6.01(h) not to
exceed $2,000,000 outstanding at any time;

 

(i)            Indebtedness issued by Holdings, the Borrowers or any of the
Restricted Subsidiaries to current and former officers, directors, consultants,
advisors and employees of Holdings, the Borrowers, any of the Restricted
Subsidiaries or any of their respective Affiliates, in lieu of or combined with
cash payments to finance the purchase of Equity Interests of Holdings, the
Borrowers, or any of the Restricted Subsidiaries, in each case, to the extent
such purchase is otherwise permitted hereunder and in an aggregate amount not to
exceed $2,000,000 in any fiscal year;

 

79

--------------------------------------------------------------------------------


 

(j)            Indebtedness in respect of those Hedging Agreements incurred in
the ordinary course of business and consistent with prudent business practice;

 

(k)           Guarantees of (i) any Loan Party in respect of Indebtedness of any
Borrower or any other Subsidiary Guarantor otherwise permitted hereunder (other
than Indebtedness permitted under clause (h)), (ii) any Foreign Subsidiary in
respect of Indebtedness of any other Foreign Subsidiary and (iii) any Borrower
or any Restricted Subsidiary in respect of Indebtedness of any Unrestricted
Subsidiary, Immaterial Subsidiary, or Foreign Subsidiary provided that the
aggregate outstanding amount of Indebtedness guaranteed under this clause
(iii) shall not at any time exceed $5,000,000;

 

(l)            Guarantees resulting from endorsement of negotiable instruments
in the ordinary course of business;

 

(m)          obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or the Subsidiaries or in connection with judgments that
have not resulted in an Event of Default under Section 7.01(i);

 

(n)           Indebtedness in respect of netting services, overdraft protections
and similar arrangements in each case in connection with cash management and
deposit accounts;

 

(o)           Indebtedness consisting of (i) the financing of insurance premiums
in the ordinary course of business or (ii) take or pay obligations contained in
supply arrangements in the ordinary course of business;

 

(p)           Indebtedness incurred by the Borrowers or any of their respective
Restricted Subsidiaries constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, other Indebtedness
with respect to reimbursement-type obligations regarding workers compensation
claims and other Indebtedness in respect of bankers’ acceptance, letter of
credit, warehouse receipts or similar facilities entered into in the ordinary
course of business; provided that upon the drawing of such letters of credit or
the incurrence of such Indebtedness, such obligations are reimbursed within five
Business Days following such drawing or incurrence;

 

(q)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (p) above and (r) through
(v) below;

 

(r)            Permitted First Priority Refinancing Debt, Permitted Second
Priority Refinancing Debt and Permitted Unsecured Refinancing Debt and any
Permitted Refinancing Indebtedness in respect thereof (or successive Permitted
Refinancings thereof);

 

(s)            New Incremental Notes incurred pursuant to Section 2.24 and any
Permitted Refinancing thereof (or successive Permitted Refinancings thereof);

 

(t)            Permitted Ratio Debt and any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof); provided that the amount of
Indebtedness incurred under this clause (t) by Restricted Subsidiaries that are
not Subsidiary Guarantors shall not exceed the greater of $12,500,000 and 2.5%
of Consolidated Total Assets of the Lead Borrower and its Restricted
Subsidiaries, at any time outstanding;

 

(u)           other Indebtedness of the Borrowers and their respective
Restricted Subsidiaries in an aggregate principal amount not exceeding the
greater of (x) $12,500,000 and (y) an amount equal to 2.5% of the Consolidated
Total Assets of the Lead Borrower and its Restricted Subsidiaries, at any time
outstanding;

 

80

--------------------------------------------------------------------------------

 


 

(v)           Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not exceeding the greater of (x) $5,000,000 and (y) an amount equal to
1.25% of the Consolidated Total Assets of the Lead Borrower and its Restricted
Subsidiaries, at any time outstanding; and

 

(w)          to the extent constituting Indebtedness, any payable owing to a
Borrower or a Restricted Subsidiary by a Subsidiary permitted under
Section 6.04(m); provided that (A) any such payable shall be unsecured and
(B) if such payable is owed by any Loan Party, it shall be expressly
subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement.

 

Section 6.02        Liens.  Create, incur, assume or permit to exist any Lien on
any property or assets (including Equity Interests or other securities of any
Person, including any of the Lead Borrower’s Restricted Subsidiaries) now owned
or hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:

 

(a)           Liens on property or assets of the Borrowers and their respective
Restricted Subsidiaries existing on the Closing Date and set forth in Schedule
6.02; provided that such Liens shall secure only those obligations which they
secure on the Closing Date and Permitted Refinancings thereof;

 

(b)           any Lien created under the Loan Documents;

 

(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrowers or any of their respective Restricted
Subsidiaries or existing on any property or assets of any Person that becomes a
Restricted Subsidiary after the Closing Date prior to the time such Person
becomes a Restricted Subsidiary, as the case may be; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Restricted Subsidiary, (ii) such Lien does not apply to
any other property or assets of Holdings, the Borrowers or any of the Borrowers’
respective Restricted Subsidiaries and (iii) such Lien secures only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be;

 

(d)           Liens for taxes not yet due or which are being contested in
compliance with Section 5.03;

 

(e)           Liens of landlords, laborers and employees arising by operation of
law and carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are (i) not overdue for a period of more than thirty (30) days
or (ii) being contested in compliance with Section 5.03;

 

(f)            pledges and deposits made in the ordinary course of business
(i) in compliance with workmen’s compensation, unemployment insurance and other
social security laws or regulations, (ii) securing insurance premiums or
reimbursement obligations under insurance policies, in each case payable to
insurance carriers that provide insurance to the Borrowers or any of their
respective Restricted Subsidiaries or (iii) pledges that may be required under
applicable foreign laws relating to claims by terminated employees and other
employee claims;

 

(g)           deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(h)           (A) survey exceptions or encumbrances, zoning or other
restrictions, easements or reservations, rights of others, utilities and other
similar purposes, rights-of-way, restrictions on use of real property and other
similar encumbrances incurred in the ordinary course of business which, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the Borrowers or any of their respective Restricted Subsidiaries and (B) with
respect to any Mortgaged Property, Permitted Encumbrances;

 

(i)            (i) leases, licenses, subleases and sublicenses (including of
Intellectual Property) granted in the ordinary course of business and that do
not (A) interfere in any material respect with the business of the Borrowers or
any of their respective Restricted Subsidiaries or (B) secure any Indebtedness
for borrowed

 

81

--------------------------------------------------------------------------------


 

money or (ii) the rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by the Borrowers or any of their
respective Restricted Subsidiaries, or by law to terminate any such lease,
license, franchise, grant or permit or to require annual or periodic payments as
a condition to the continuance thereof;

 

(j)            in the case of leased real property, liens to which the fee
interest (or any superior interest) on such property is subject;

 

(k)           purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Borrowers or any of their respective Restricted
Subsidiaries; provided that (i) such security interests secure Indebtedness
permitted by Sections 6.01(d) and (e), (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 180 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrowers or any of their respective Restricted
Subsidiaries;

 

(l)            judgment Liens securing judgments not constituting an Event of
Default under Article VII;

 

(m)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(n)           Liens consisting of (i) agreements to sell any property in a
Disposition permitted under Section 6.05 and (ii) earnest money deposits made by
the Borrowers or any of their respective Restricted Subsidiaries in connection
with any letter of intent or purchase agreement entered into in connection with
an investment permitted under Section 6.04;

 

(o)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrowers or any of their respective Restricted Subsidiaries in the ordinary
course of business;

 

(p)           Liens deemed to exist in connection with investments in repurchase
agreements permitted under Section 6.04(b);

 

(q)           Liens arising solely by virtue of any statutory or common law or
customary contractual provision granted in the ordinary course of business
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution, provided that such accounts and funds
are not primarily intended by the Borrowers or their respective Restricted
Subsidiaries to provide collateral to the depository institution or the
commodity intermediary;

 

(r)            Liens that are contractual rights of set-off under agreements
entered into with customers of the Borrowers or their respective Restricted
Subsidiaries in the ordinary course of business;

 

(s)            Liens securing obligations in respect of New Incremental Notes
incurred pursuant to Section 2.24 and any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof);

 

(t)            Liens on the Collateral securing (x) Permitted First Priority
Refinancing Debt or any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof), and, in each case, subject to a Pari Passu Intercreditor
Agreement or (y) Permitted Second Priority Refinancing Debt or any Permitted
Refinancing thereof (or successive Permitted Refinancings thereof), and, in each
case, subject to a Junior Lien Intercreditor Agreement;

 

82

--------------------------------------------------------------------------------


 

(u)           other Liens securing liabilities permitted hereunder in an
aggregate amount not to exceed the greater of (x) $12,500,000 and (y) an amount
equal to 2.5% of the Consolidated Total Assets of the Lead Borrower and its
Restricted Subsidiaries, at any time outstanding; and

 

(v)           Liens on assets of Foreign Subsidiaries; provided that (i) such
Liens do not extend to, or encumber, assets that constitute Collateral, and
(ii) such Liens secure only Indebtedness, permitted by Section 6.01(v), incurred
by such Foreign Subsidiary;

 

Section 6.03        Sale and Lease-back Transactions.  Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred unless (i) the sale or
transfer of such property is permitted by Section 6.05(b) and (ii) any Capital
Lease Obligations or Liens arising in connection therewith are permitted by
Sections 6.01 and 6.02, as the case may be.

 

Section 6.04        Investments, Loans and Advances.  Purchase, make or hold
Investments, except:

 

(a)           (i)  Investments by Holdings, the Borrowers and the Borrowers’
respective Restricted Subsidiaries existing on the Closing Date in the Equity
Interests of the Borrowers and the Borrowers’ respective Subsidiaries; and

 

(ii)           additional investments by Holdings, the Borrowers and the
Borrowers’ respective Restricted Subsidiaries in the Equity Interests of the
Borrowers and the Borrowers’ respective Restricted Subsidiaries after the
Closing Date; provided that (A) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the applicable Security Agreement (subject to the
limitations applicable to voting stock of a Foreign Subsidiary or a CFC Holding
Company referred to therein) and (B) after giving pro forma effect to such
Investment the Collateral Coverage Requirement shall be satisfied;

 

(b)           Investments in Cash Equivalents;

 

(c)           loans or advances permitted under Section 6.01(c); provided that
any such loans and advances shall (A) be unsecured and (B) if such loans and
advances are owed by any Loan Party, they shall be expressly subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement;

 

(d)           Investments (i) received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business and
(ii) consisting of extensions of credit in the nature of accounts receivable or
notes receivable arising from the grant of trade credit in the ordinary course
of business, and investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other credits to suppliers
made in the ordinary course of business;

 

(e)           the Borrowers and their respective Restricted Subsidiaries may
make loans and advances in the ordinary course of business to their respective
employees so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $1,000,000 at any one time;

 

(f)            the Borrowers or any of their respective Restricted Subsidiaries
may acquire all or substantially all the assets of a Person or line of business
of such Person or division thereof, or not less than a majority of the Equity
Interests (other than directors’ qualifying shares) of a Person (referred to
herein as the “Acquired Entity”); provided that (A) the Acquired Entity shall be
in a line of business permitted under Section 6.08; and (B) at the time of such
transaction, or in the case of clause (1) below, if earlier, solely at the time
that a binding commitment with respect to such transaction becomes effective,
(1) both before and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, (2) the Borrowers shall comply, and shall
cause the Acquired Entity to comply, with the applicable provisions of
Section 5.13 and the Security Documents (3) after giving effect thereto, the
Collateral Coverage Requirement

 

83

--------------------------------------------------------------------------------


 

shall be satisfied (4) on the date of execution of the purchase agreement in
respect of such acquisition, the First Lien Net Leverage Ratio does not exceed
4.00 to 1.00 on a Pro Forma Basis for such acquisition as of the last day of the
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.04 and (5) the Lead Borrower shall have
delivered a certificate of a Financial Officer, certifying as to the foregoing
and containing reasonably detailed calculations in support thereof, in form and
substance satisfactory to the Administrative Agent and (any acquisition of
assets or an Acquired Entity meeting all the criteria of this
Section 6.04(f) being referred to herein as a “Permitted Acquisition”);

 

(g)           Investments by the Borrowers in Hedging Agreements permitted under
Section 6.01(j);

 

(h)           bank deposits made in the ordinary course of business;

 

(i)            promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

 

(j)            Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;

 

(k)           Investments existing on the Closing Date and set forth in Schedule
6.04;

 

(l)            Investments in joint ventures in an aggregate amount not to
exceed the greater of (x) $12,500,000 and (y) an amount equal to 2.5% of the
Consolidated Total Assets of the Lead Borrower and its Restricted Subsidiaries,
at any time outstanding;

 

(m)          to the extent constituting Investments, any receivable that is
distributed by a Subsidiary to its equity holders in lieu of a cash dividend
that is otherwise permitted under Section 6.06(a); provided that (i) if such
Subsidiary is a Loan Party, the recipient of such distribution shall also be a
Loan Party, and (ii) if such Subsidiary is a Restricted Subsidiary, the
recipient of such distribution shall also be a Restricted Subsidiary or a
Borrower;

 

(n)           in addition to Investments permitted by paragraphs (a) through
(m) above, so long as no Default or Event of Default then exists or would result
therefrom and additional Investments by the Borrowers and their respective
Restricted Subsidiaries so long as the aggregate amount Invested pursuant to
this paragraph (n) (determined without regard to any write-downs or write-offs
of such Investments) does not exceed (x) the greater of (i) $12,500,000 or
(ii) 2.50% of Consolidated Total Assets of the Lead Borrower and its Restricted
Subsidiaries at the time of the last such investment in the aggregate plus
(y) the portion, if any, of the Available Amount Basket on the date of such
election that the Borrower elects to apply to this clause (y), such election to
be specified in a written notice of a Responsible Officer of the Lead Borrower
calculating in reasonable detail the amount of Available Amount Basket
immediately prior to such election and the amount thereof elected to be so
applied; and

 

(o)           Investments by any Foreign Subsidiary in any other Foreign
Subsidiary.

 

Section 6.05        Mergers, Consolidations and Dispositions.

 

(a)           Wind up, liquidate, dissolve, merge into or consolidate or
amalgamate with any other Person, or permit any other Person to merge into or
consolidate or amalgamate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
the assets (whether now owned or hereafter acquired) of the Borrowers or less
than all the Equity Interests of any Restricted Subsidiary of the Lead Borrower,
except that:

 

(i)            (A) any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets or all of the Equity
Interests of any Restricted Subsidiary (upon voluntary winding up, liquidation,
dissolution or otherwise) to the Lead Borrower or to any other Restricted
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then (i) the transferee must either be the

 

84

--------------------------------------------------------------------------------


 

Lead Borrower or a Subsidiary Guarantor and (ii) to the extent constituting an
Investment, such Investment must be an Investment in or Indebtedness of a
Restricted Subsidiary which is not a Loan Party permitted to be incurred in
accordance with Sections 6.01 and 6.04, respectively, (B) the Borrower may sell,
transfer or otherwise dispose of all or substantially all of its assets or all
of the Equity Interests of any Restricted Subsidiary to any Subsidiary
Guarantors, and (C) any Foreign Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets or the Equity
Interests of any Restricted Subsidiary (upon voluntary winding up, liquidation,
dissolution or otherwise) to the Lead Borrower, any Subsidiary Guarantor or any
other Foreign Subsidiary;

 

(ii)           (I) any Restricted Subsidiary may merge, amalgamate or
consolidate with or wind up, liquidate or dissolve into (i) the Lead Borrower;
provided that the Lead Borrower shall be the continuing or surviving Person or
the surviving Person shall expressly assume the obligations of the Lead Borrower
pursuant to documents reasonably acceptable to the Administrative Agent or
(ii) any one or more other Restricted Subsidiaries; provided that when any
Subsidiary Guarantor or any Borrower is merging with another Restricted
Subsidiary that is not a Subsidiary Guarantor (A) the Subsidiary Guarantor shall
be the continuing or surviving Person, (B) to the extent constituting an
Investment, such Investment must be an Investment in or Indebtedness of a
Restricted Subsidiary which is not a Loan Party permitted to be incurred in
accordance with Sections 6.01 and 6.04, respectively and (C) to the extent
constituting a Disposition, such Disposition must be permitted hereunder or
(II) any Foreign Subsidiary may merge, amalgamate or consolidate with or wind
up, liquidate or dissolve into (i) any other Foreign Subsidiary, (ii) the Lead
Borrower; provided that the Lead Borrower shall be the continuing entity or
(iii) any one or more other Restricted Subsidiaries; provided that the
Restricted Subsidiary shall be the continuing or surviving Person;

 

(iii)          any Subsidiary of the Lead Borrower may dissolve, liquidate or
wind up its affairs at any time; provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect; and

 

(iv)          any merger, consolidation or amalgamation in connection with an
Investment permitted under Section 6.04(f).

 

(b)           Make any Disposition not otherwise permitted under paragraph
(a) above, except for:

 

(i)            Dispositions of inventory, damaged, obsolete or worn out assets
and scrap, in each case disposed of in the ordinary course of business;

 

(ii)           Dispositions, transfers and other distributions of equipment
(A) in a transaction where such equipment is exchanged for credit against the
purchase price of similar replacement equipment or (B) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement equipment;

 

(iii)          (A) Investments permitted by Section 6.04 and (B) Restricted
Payments permitted by Section 6.06 (in each case other than by reference to this
Section 6.05 (or any clause under this Section 6.05));

 

(iv)          Dispositions of cash and Cash Equivalents;

 

(v)           sales, Dispositions or contributions of property (A) between Loan
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Loan Parties), (C) by Restricted Subsidiaries that are not Loan Parties to the
Loan Parties (other than Holdings) or (D) by Loan Parties to any Restricted
Subsidiary that is not a Loan Party; provided that, in the case of clause (D),
(1) the portion (if any) of any such Disposition made for less than fair market
value and any non-cash consideration received in exchange for any such
Disposition, shall in each case constitute an Investment in such Restricted
Subsidiary and (2) the value of the property Disposed must be an amount that, if
treated as an Investment, would be a permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

85

--------------------------------------------------------------------------------


 

(vi)          Dispositions in the ordinary course of business consisting of
abandonment, assignment or transfer of all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that, in the good faith determination of the Lead
Borrower, are uneconomical, negligible, obsolete or otherwise not material in
the conduct of its business;

 

(vii)         Dispositions of property formerly leased by the Lead Borrower or
its Restricted Subsidiaries and acquired by the Lead Borrower and sold as an
alternative to terminating the lease on such property;

 

(viii)        Dispositions of current assets or receivables owned by any Foreign
Subsidiary, including in connection with factoring transactions or receivables
financings, in the ordinary course of business;

 

(ix)          the transfer or Disposition of property pursuant to sale and
leaseback transactions; provided that (A) at the time thereof and immediately
after giving effect thereto no Event of Default or Default shall have occurred
and be continuing or would result therefrom, (B) the aggregate fair market value
of all property disposed of in reliance on this clause shall not exceed
$5,000,000 since the Closing Date and (C) such transaction is for consideration
at least 75 % of which is cash or Cash Equivalents;

 

(x)           (I) Casualty Events and (II) the transfer of property that is the
subject of a Casualty Event upon receipt of insurance or other proceeds arising
from such Casualty Event;

 

(xi)          the Disposition of investments in joint ventures to the extent
required by, or made pursuant to, any buy/sell arrangement or any similar
binding arrangement between joint venture parties, in each case, that is in
effect on the Closing Date;

 

(xii)         licenses or sublicenses of intellectual property in the ordinary
course of business;

 

(xiii)        leases of real property in the ordinary course of business;

 

(xiv)        the Borrowers and any of their respective Restricted Subsidiaries
may purchase and sell inventory in the ordinary course of business;

 

(xv)         any Disposition or series of related Dispositions having a value
not to exceed $3,000,000 in any period of twelve consecutive months most
recently ended;

 

(xvi)        any Disposition as to which (A) at least 75 % of the consideration
is cash or consists of Cash Equivalents, (B) such consideration is at least
equal to the fair market value of the assets being sold, transferred, leased or
disposed of, (C) at the time of such transaction both before and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and (D) the Lead Borrower shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent; provided that the amount of:

 

(1)           any liabilities (as shown on the Lead Borrower’s or a Restricted
Subsidiary’s most recent balance sheet or in the notes thereto) of the Lead
Borrower or any Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets or that are otherwise cancelled or terminated in connection with the
transaction with such transferee,

 

(2)           any notes or other obligations or other securities or assets
received by the Lead Borrower or such Restricted Subsidiary from such transferee
that are converted by the Borrower or such Restricted Subsidiary into cash
within 180 days of the receipt thereof (to the extent of the cash received), and

 

86

--------------------------------------------------------------------------------


 

(3)           any Designated Non-cash Consideration received by the Lead
Borrower or any of its Restricted Subsidiaries in such Asset Sale having an
aggregate fair market value (as determined in good faith by the Borrower), taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (3) that is at that time outstanding, not to exceed $3,000,000 at
the time of the receipt of such Designated Non-cash Consideration (with the fair
market value of each item of Designated Non-cash Consideration being measured at
the time received and without giving effect to subsequent changes in value),
shall be deemed to be Cash Equivalents for the purposes of
Section 6.05(b)(xvi)(A); and

 

(xvii)       Dispositions between or among Foreign Subsidiaries.

 

To the extent that any Collateral is sold or otherwise Disposed of as permitted
by this Section 6.05(b) (other than to Holdings or any Restricted Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents and such Liens shall attach to the proceeds thereof, and
the Administrative Agent and the Collateral Agent are hereby authorized by the
Lenders to take any actions deemed appropriate in order to effect and/or
evidence the foregoing.

 

Section 6.06        Restricted Payments; Restrictive Agreements.

 

(a)           Declare or make, or agree to declare or make, directly or
indirectly, any Restricted Payment (including pursuant to any Synthetic Purchase
Agreement), or incur any obligation (contingent or otherwise) to do so;
provided, however, that:

 

(i)            any Restricted Subsidiary of the Lead Borrower may declare and
pay dividends or make other distributions ratably to its equity holders,

 

(ii)           so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the Lead Borrower may, or the Lead
Borrower may make distributions to Holdings (and Holdings may in turn make
distributions to the Parent) so that Holdings (or the Parent) may, repurchase
its Equity Interests (A) owned by current and former officers, directors,
consultants, advisors or employees of the Parent, Holdings, the Borrowers or the
Borrowers’ respective Restricted Subsidiaries or make payments to current and
former officers, directors, consultants, advisors or employees of the Parent,
Holdings, the Borrowers or the Borrowers’ respective Restricted Subsidiaries
(x) in connection with the exercise of stock options, stock appreciation rights
or similar equity incentives or equity based incentives pursuant to any
management incentive plan, equity based compensation plan, equity subscription
agreement, equity award agreement, shareholders’ or members’ agreement or other
similar agreement, plan or arrangement (including, without limitation,
redemptions or repurchases of Equity Interests in consideration of withholding
or similar taxes payable by any future, present or former employee, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing)) or
(y) in connection with the retention, promotion, separation from service, death
or disability of such individuals, in an aggregate amount for subclauses (x) and
(y) of this clause (ii) not to exceed $5,000,000 in any fiscal year with unused
amounts in any fiscal year being carried over to succeeding fiscal  years
subject to a maximum of $10,000,000 in any fiscal year, (B) in respect of
Warrants outstanding on the Closing Date, in an aggregate amount for this
subclause (B) not to exceed $12,000,000 in any fiscal year and (C) in respect of
other Restricted Payments in an aggregate amount for this subclause (C) not to
exceed $3,000,000 in any fiscal year;

 

(iii)          the Lead Borrower may make Restricted Payments to Holdings (and
Holdings may in turn make Restricted Payments to the Parent) in order to allow
Holdings and/or the Parent to (x) pay Holdings and/or the Parent’s
administrative expenses and corporate overhead, franchise fees, public company
costs (including SEC fees and auditing fees) and customary director fees,
(y) pay premiums and deductibles in respect of directors and officers insurance
policies and excess liability policies obtained from third-party insurers,
provided that, with respect to subclauses (x) and (y), during any Fiscal Year
during which the Parent carried on any business other than the ownership of the
equity in Holdings, the Lead Borrower may only make Restricted Payments to
Holdings (and Holdings may in turn make Restricted Payments to the Parent) only
in respect of those administrative expenses and corporate overhead, franchise
fees, public company

 

87

--------------------------------------------------------------------------------


 

costs (including SEC fees and auditing fees), customary director fees and
premiums and deductibles in respect of directors and officers insurance policies
and excess liability policies obtained from third-party insurers reasonably
determined by the Lead Borrower to be allocable to Holdings and its Subsidiaries
and (z) pay Tax liabilities attributable to Holdings and its subsidiaries in an
amount not to exceed the amount of such taxes that would be payable by Holdings
and its subsidiaries on a stand-alone basis (if Holdings were a corporation and
parent of a consolidated group including its subsidiaries), provided that
(A) any payments made pursuant to this clause (z) in any period that are not
otherwise deducted in calculating Consolidated Net Income shall be deducted in
calculating Consolidated Net Income for such period (and shall be deemed to be a
provision for taxes for purposes of calculating Excess Cash Flow for such
period) and (B) all Restricted Payments made to the Parent or Holdings pursuant
to this clause (iii) shall be used by Parent or Holdings, as the case may be,
for the purposes specified herein within 20 days of the receipt thereof,

 

(iv)          the Borrowers and each of their respective Restricted Subsidiaries
may purchase, redeem or otherwise acquire its common Equity Interests with the
proceeds received from the substantially concurrent issuance of new common
Equity Interests of such Person (other than any such issuance to the Borrowers
or their respective Restricted Subsidiaries),

 

(v)           Holdings, the Borrowers and the Borrowers’ respective Restricted
Subsidiaries may make repurchases of Equity Interests in Holdings (or any direct
or indirect parent thereof), the Borrowers or any of the Borrowers’ respective
Restricted Subsidiary deemed to occur upon exercise of stock options or warrants
if such Equity Interests represents a portion of the exercise price of such
options or warrants,

 

(vi)          the Borrowers or any of their respective Restricted Subsidiaries
may make cash payments in lieu of issuing fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrowers or such Restricted
Subsidiaries or in connection with any Permitted Acquisition, and

 

(vii)         the Lead Borrower may make other Restricted Payments to Holdings
(and Holdings may in turn make such Restricted Payments to the Parent) in an
amount equal to the portion, if any, of the Available Amount Basket on such date
that the Lead Borrower elects to apply to this paragraph, such election to be
specified in a written notice of a Responsible Officer of the Lead Borrower
calculating in reasonable detail the amount of Available Amount Basket
immediately prior to such election and the amount thereof elected to be so
applied and including reasonably detailed calculations required to demonstrate
compliance with the First Lien Net Leverage Ratio required by clause (B) below;
provided, that (A) no Default or Event of Default has occurred and is continuing
or would result therefrom and (B) the First Lien Net Leverage Ratio at the time
of the making of the applicable Restricted Payment, calculated on a Pro Forma
Basis, would be no greater than 3.75:1.00 as of the last day of the Test Period
most recently ended prior to such Restricted Payment for which the financial
statements and certificates required by Section 5.04(a) or 5.04(b), as the case
may be, have been delivered.

 

(b)           Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings, the Borrowers or any of the Borrowers’ respective
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its or their property or assets, or (ii) the ability of any Restricted
Subsidiary of the Lead Borrower to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Borrowers or any other Restricted Subsidiary or to Guarantee Indebtedness of
the Borrowers or any other Restricted Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, any documents relating to any New Incremental Notes, any
documents relating to any Extension, any documents relating to any Permitted
Ratio Debt, any Credit Agreement Refinancing Indebtedness and any Subordinated
Indebtedness and any refinancing of any of the foregoing, (B) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (C) the foregoing shall not apply
to restrictions and conditions imposed on any Foreign Subsidiary by the terms of
any Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder
and (D) clause (i) of the foregoing shall not apply to (w) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (x) customary provisions

 

88

--------------------------------------------------------------------------------


 

in leases and other contracts restricting the assignment
thereof,(y) restrictions and conditions existing on the Closing Date and
identified on Schedule 6.06 (but shall apply to any amendment or modification
expanding the scope of any such restriction or condition) and (z) restrictions
and conditions contained in documents relating to Indebtedness permitted to be
incurred pursuant to Section 6.01(g).

 

Section 6.07        Transactions with Affiliates.  Except for transactions
between or among Loan Parties or between or among Foreign Subsidiaries, sell or
transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except the Borrowers or any of their respective Restricted
Subsidiaries may (a) engage in any of the foregoing transactions in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrowers or such Restricted Subsidiaries than could be obtained on an
arm’s-length basis from unrelated third parties; (b) subject to compliance with
the other terms and conditions of this Agreement, engage in any of the foregoing
transactions among the Borrowers and the other Restricted Subsidiaries so long
as such transactions shall be (i) in the ordinary course of business and
(ii) consistent with past practices and not materially adverse to the Lenders;
(c) pay customary fees payable to any directors of the Borrowers and their
respective Restricted Subsidiaries and reimburse reasonable out-of-pocket costs
of the directors of the Borrowers and their respective Restricted Subsidiaries;
(d) enter into employment and severance arrangements with their respective
officers and employees in the ordinary course of business; (e) pay customary
fees and indemnities to their respective directors, officers and employees in
the ordinary course of business; (f) enter into the transactions set forth on
Schedule 6.07; (g) make any intercompany investments contemplated by
Section 6.04; (h) enter into transactions otherwise permitted by
Section 6.05(a) and Section 6.06; and (i) consummate the Transactions.

 

Section 6.08        Change in Nature of Business.  With respect to the Lead
Borrower and its Restricted Subsidiaries, engage at any time in any business or
business activity other than business conducted or proposed to be conducted by
the Borrowers and the Restricted Subsidiaries on the Closing Date and other
businesses complementary, similar or reasonably related, ancillary or incidental
thereto or reasonable extensions thereof.

 

Section 6.09        Other Indebtedness and Agreements.

 

(a)           Permit (i) any waiver, supplement, modification, amendment,
termination or release of any indenture, instrument or agreement pursuant to
which any Material Indebtedness (including any Permitted First Priority
Refinancing Debt, any Permitted Second Priority Refinancing Debt, any Permitted
Unsecured Refinancing Debt, any New Incremental Notes and any Permitted Ratio
Debt) of Holdings, the Borrowers or any of the Borrowers’ respective Restricted
Subsidiaries is outstanding without the prior written consent of the
Administrative Agent, except (x) to the extent any of the foregoing is not
adverse to the interests of the Lenders under the Loan Documents in any material
respect or (y) in connection with any Permitted Refinancing of Indebtedness
permitted under Section 6.01, (ii) any amendment of or change to the
subordination provisions of any Subordinated Indebtedness (and the component
definitions as used therein) or (iii) any waiver, supplement, modification or
amendment of its certificate of incorporation, by-laws, operating, management or
partnership agreement or other organizational documents to the extent any such
waiver, supplement, modification or amendment would be adverse to the Lenders in
any material respect.

 

(b)           (i)  Make any distribution, whether in cash, property, securities
or a combination thereof, other than regular scheduled payments of principal and
interest, and customary fees, premiums and indemnities as and when due (to the
extent not prohibited by applicable subordination provisions), in respect of, or
pay, or commit to pay, or directly or indirectly (including pursuant to any
Synthetic Purchase Agreement) redeem, repurchase, retire or otherwise acquire
for consideration, or set apart any sum for the aforesaid purposes, any Junior
Financing, other than in connection with (1) distributions, payments,
commitments to pay, redemptions, repurchases, retirements and acquisitions for
consideration in an amount equal to the portion, if any, of the Available Amount
Basket on such date that the Borrowers elect to apply to this clause
6.09(b)(ii)(1), such election to be specified in a written notice of a
Responsible Officer of the Lead Borrower calculating in reasonable detail the
amount of Available Amount Basket immediately prior to such election and the
amount thereof elected to be so applied and including reasonably detailed
calculations required to demonstrate compliance with the First Lien Net Leverage
Ratio required by clause (y) of the immediately succeeding proviso and (2) any
Permitted Refinancing thereof; provided that (x) in the case of the foregoing
clause (1), at the time of such transaction after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and (y) in the
case of the foregoing clause (1), the First Lien Net Leverage Ratio at the

 

89

--------------------------------------------------------------------------------


 

time of making such distribution, payment, commitment to pay, redemption,
repurchase, retirement or acquisition for consideration, would be no greater
than 3.75:1.00, calculated on a Pro Forma Basis as of the last day of the most
recently ended Test Period prior to such distribution, payment, commitment to
pay, redemption, repurchase, retirement or acquisition for consideration, for
which the financial statements and certificates required by Section 5.04(a) or
5.04(b), as the case may be, have been delivered; or

 

(ii)           if a Default or Event of Default exists or would result
therefrom, pay in cash any amount in respect of any Indebtedness or preferred
Equity Interests that may at the applicable obligor’s option be paid in kind or
in other securities.

 

Section 6.10        [Reserved].

 

Section 6.11        Certain Equity Securities.  Except as permitted by
Section 6.01, issue any Equity Interest that is not Qualified Capital Stock.

 

Section 6.12        Holdings.  Holdings, shall not conduct, transact or
otherwise engage in any material business or operations; provided, that the
following shall be permitted in any event:  (i) its ownership of the Equity
Interests of the Lead Borrower and activities related or incidental thereto;
(ii) the performance of its obligations with respect to the Loan Documents
(including any Credit Agreement Refinancing Indebtedness or any Term Loan
Facility), any New Incremental Notes, Subordinated Indebtedness permitted
hereunder or any Permitted Ratio Debt and any Permitted Refinancing of any of
the foregoing permitted in accordance with the terms of this Agreement;
(iii) the consummation of the Transactions; (iv) the payment of dividends, the
making of contributions to the capital of its Subsidiaries and the Guarantee of
Indebtedness permitted to be incurred hereunder by any Loan Party; (v) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance and performance of activities relating
to its employees and those of its Subsidiaries); (vi) the performing of
activities in preparation for and consummating any public offering of its common
stock or any other issuance or sale of its Equity Interests (other than
Disqualified Stock); (vii) the participation in tax, accounting and other
administrative matters as a member of the consolidated group of Parent, Holdings
and the Lead Borrower, including compliance with applicable laws and legal, tax
and accounting matters related thereto and activities relating to its employees;
(viii) the holding of any cash (but not operating any property); (ix) the
providing of indemnification to officers, managers and directors and (x) any
activities related or incidental to the foregoing.  Holdings shall not create,
incur, assume or suffer to exist any Lien on any Equity Interests of the Lead
Borrower and shall not incur any Indebtedness (other than in respect of
Disqualified Stock, Qualified Holding Company Indebtedness, obligations pursuant
to the Investment permitted by Section 6.04(k) as of the Closing
Date, Indebtedness permitted by clause (ii) above or Guarantees permitted by
clause (iv) above).

 

ARTICLE VII

 

Events of Default

 

Section 7.01        Events of Default.  In case of the happening of any of the
following events (“Events of Default”):

 

(a)           any representation or warranty made or deemed made by Holdings,
any Borrower or any other Loan Party in or in connection with any Loan Document
or the borrowings hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished by Holdings, such Borrower or such other Loan Party;

 

(b)           default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

90

--------------------------------------------------------------------------------

 


 

(c)           default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

 

(d)           default shall be made in the due observance or performance by
Holdings, any Borrower or any of the Borrowers’ respective Restricted
Subsidiaries of any covenant, condition or agreement contained in
(i) Section 5.01(a) (with respect to any Borrower or Holdings) or 5.08 or in
Article VI or (ii) Section 5.04(a), 5.04(b) or 5.05 and, in the case of clause
(ii) such default shall continue unremedied for a period of 15 days;

 

(e)           default shall be made in the due observance or performance by
Holdings, any Borrower or any of the Borrowers’ respective Restricted
Subsidiaries of any covenant, condition or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 consecutive days after the earlier
of (i) notice thereof from the Administrative Agent to the Lead Borrower (which
notice shall also be given at the request of any Lender) or (ii) knowledge
thereof of Holdings or the Borrowers;

 

(f)            (i) Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries shall fail to pay any principal or interest, regardless
of amount, due in respect of any Material Indebtedness and such failure shall
continue after the applicable grace period and/or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (after the applicable grace
period) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (ii) shall not apply
to (A) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or
(B) obligations under any Hedging Agreement that becomes due as a result of a
“Termination Event” as defined in clauses (i), (ii) or (iii) of Section 5(b) of
the ISDA 2002 Master Agreement;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries (other than an Immaterial Subsidiary), or of a
substantial part of the property or assets of Holdings, any Borrower or any of
the Borrowers’ respective Restricted Subsidiaries (other than an Immaterial
Subsidiary), under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Debtor Relief Laws, (ii) the appointment of a
receiver, trustee, monitor, custodian, sequestrator, conservator or similar
official for Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries (other than an Immaterial Subsidiary) or for a
substantial part of the property or assets of Holdings, any Borrower or any of
the Borrowers’ respective Restricted Subsidiaries or (iii) the winding-up or
liquidation of Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries (other than an Immaterial Subsidiary); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)           Holdings, any Borrowers or any of the Borrowers’ respective
Restricted Subsidiaries (other than an Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Debtor Relief Laws, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, monitor, custodian, sequestrator,
conservator or similar official for Holdings, any Borrower or any of the
Borrowers’ respective Restricted Subsidiaries (other than an Immaterial
Subsidiary) or for a substantial part of the property or assets of Holdings, any
Borrower or any of the Borrowers’ respective Restricted Subsidiaries (other than
an Immaterial Subsidiary), (iv) file an answer admit ting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any corporate action for the purpose of effecting any of the
foregoing;

 

91

--------------------------------------------------------------------------------


 

(i)            one or more judgments shall be rendered against Holdings, any
Borrower, any of the Borrowers’ respective Restricted Subsidiaries or any
combination thereof and the same shall remain undischarged for a period of 45
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries to enforce any such judgment and such judgment either
(i) is for the payment of money in an aggregate amount in excess of $7,500,000
(to the extent not covered by insurance) or (ii) is for injunctive relief and
could reasonably be expected to result in a Material Adverse Effect; provided
that if Holdings, the applicable Borrower or the relevant Restricted Subsidiary
shall not have received notice or been served in connection with the legal
proceeding or proceedings resulting in any such judgment, such
45-consecutive-day period shall be measured from the date on which Holdings, the
applicable Borrower or the relevant Restricted Subsidiary has knowledge of such
judgment;

 

(j)            an ERISA Event shall have occurred that when taken together with
all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect or, with respect to a Foreign Pension Plan, a Foreign
Benefit Event shall have occurred that would reasonably be expected to result in
a Material Adverse Effect;

 

(k)           any Guarantee under the Guaranty for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under the
Guaranty, as the case may be (other than as a result of the discharge of such
Guarantor in accordance with the terms of the Loan Documents);

 

(l)            any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by the Borrowers or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement, any Intercreditor Agreement or such
Security Document) security interest in the securities, assets or properties
covered thereby;

 

(m)          the Indebtedness under any Subordinated Indebtedness of Holdings
and its Restricted Subsidiaries constituting Material Indebtedness shall cease
(or any Loan Party or an Affiliate of any Loan Party shall so assert), for any
reason, to be validly subordinated to the Obligations as provided in the
agreements evidencing such other Subordinated Indebtedness; or

 

(n)           there shall have occurred a Change in Control; and

 

(o)           the loss of the ability to broadcast under an FCC (or foreign
equivalent) license or licenses due to the revocation or termination of such FCC
(or foreign equivalent) license or licenses, in each case in a manner which
would reasonably be expected to have a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to Holdings or
any Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Lead
Borrower, exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law,
including either or both of the following actions, at the same or different
times:  (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in the case of
any event with respect to Holdings or any Borrower described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.

 

92

--------------------------------------------------------------------------------


 

Section 7.02        Application of Proceeds.

 

(a)           After the exercise of remedies provided for in Section 7.01 (or
after the Loans have automatically become immediately due and payable as set
forth in the final paragraph of Section 7.01), any amounts received on account
of the Obligations (including from proceeds of any sale or other disposition of
all or any part of the Collateral) shall be applied by the Administrative Agent
in the following order of priorities:

 

first, to pay any amounts (including fees, charges and disbursements of counsel
to the Administrative Agent) then due and payable to the Administrative Agent in
its capacity as such pursuant to Sections 2.05 and 9.05;

 

second, to pay ratably all interest (including post-petition interest (as
defined in the Security Agreement)) on the Obligations, until payment in full of
all such interest and fees shall have been made;

 

third, to pay the unpaid principal of the Obligations ratably, until payment in
full of the principal of all Obligations shall have been made;

 

fourth, to pay all other Obligations ratably, until payment in full of all such
other Obligations shall have been made; and

 

finally, to pay to the applicable Borrower or the relevant Loan Party, or as a
court of competent jurisdiction may direct, any surplus then remaining
(including from the proceeds of the Collateral owned by it);

 

provided that notwithstanding anything to the contrary in this Agreement or any
other Loan Document, in no circumstances shall proceeds of any Collateral
constituting an asset of a Loan Party which is not a Qualified ECP Guarantor be
applied towards the payment of any Obligations under Secured Hedging
Agreements.  The Administrative Agent may make such distributions hereunder in
cash or in kind or, on a ratable basis, in any combination thereof.

 

(b)           The Administrative Agent and the Collateral Agent may in their
respective discretion to maximize the overall recovery to the Lenders, subject
to clause (c)(ii) below, to the extent amounts to be applied pursuant to this
Section 7.02 consist of amounts from a Loan Party (whether as a result of a
payment under a Guarantee provided by such Loan Party, any realization on the
Collateral of such Loan Party, any setoff rights in respect of such Loan Party,
any distribution in connection with any proceedings or other action of such Loan
Party in respect of Debtor Relief Laws or otherwise), apply such amounts in
accordance with the foregoing clauses first, second, third and fourth.

 

(c)           In making the payments and allocations required by this
Section 7.02, the Administrative Agent will be entitled to rely on information
from (i) its own records for information as to the Administrative Agent and the
Lenders (the “Lender Parties”), their Obligations and actions taken by them,
(ii) any Lender Party for information as to its Obligations and actions taken by
it, to the extent that the Administrative Agent has not obtained such
information from its own records, and (iii) the Borrowers, to the extent that
the Administrative Agent has not obtained information from the foregoing
sources.  All distributions made by the Administrative Agent pursuant to this
Section 7.02 shall be final (except in the event of manifest error) and the
Administrative Agent shall have no duty to inquire as to the application by any
Lender Party of any amount distributed to it.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent; etc.

 

Each Lender (including in its capacities as a potential Cash Management Bank in
respect of Cash Management Obligations and/or a potential Hedging Bank party to
a Secured Hedging Agreement) hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article VIII, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to

 

93

--------------------------------------------------------------------------------


 

take such actions on its behalf and to exercise such powers as are delegated to
such Agent by the terms of the Loan Documents, together with such actions and
powers as are reasonably incidental thereto.  Without limiting the generality of
the foregoing, the Agents are hereby expressly authorized to (i) execute any and
all documents (including releases) with respect to the Collateral and the rights
of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents and
(ii) negotiate, enforce or the settle any claim, action or proceeding affecting
the Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.

 

In the event of a foreclosure by the Collateral Agent or the Administrative
Agent on any of the Collateral pursuant to a public or private sale, the
Administrative Agent, the Collateral Agent or any Lender (or any person
nominated by them) may be the purchaser of any or all of such Collateral at any
such sale and the Administrative Agent, as agent for and representative of the
Lenders (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing), shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold in any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Collateral Agent or the
Administrative Agent at such sale.  This provision is for the sole benefit of
the Lenders and shall not afford any right to, or constitute a defense available
to, any Loan Party.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Sections 2.05 and 9.05) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, monitor, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 9.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

The Administrative Agent may execute any of its duties and exercise its rights
and powers under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Administrative Agent and
any such sub agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct by the Administrative Agent, as determined by a final non-appealable
judgment by a court of competent jurisdiction.  The exculpatory provisions of
this Article

 

94

--------------------------------------------------------------------------------


 

VIII shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The institution serving as the Administrative Agent hereunder and/or as the
Collateral Agent shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to Holdings, the Borrowers or any
Subsidiary or any Affiliate of any of the foregoing as if it were not an Agent
hereunder, and may accept fees and other consideration from Holdings, the
Borrowers or any Subsidiary or any Affiliate of any of the foregoing for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.  The term “Lenders,” “Required Lenders” or
any similar terms shall, unless the context clearly indicates otherwise, include
each Agent in its respective individual capacities.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  The duties of the Agents shall be mechanical and
administrative in nature.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity.  If the Agents
request instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Loan
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Administrative Agent shall have received
instructions from the Required Lenders; and neither Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).  Any assignor of
a Loan or seller of a participation hereunder shall be entitled to rely
conclusively on a representation of the assignee Lender or participant in the
relevant Assignment and Acceptance or participation agreement, as applicable,
that such assignee or purchaser is not a Disqualified Institution.  No Agent
shall have any responsibility or liability for monitoring the list or identities
of, or enforcing provisions relating to, Disqualified Institutions.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against either Agent as a result of either Agent acting or refraining from
acting hereunder or under any other Loan Document in accordance with the
instructions of the Required Lenders.  Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by Holdings, the Lead Borrower or a Lender, and neither Agent shall
be responsible for or have any duty to ascertain or inquire into (i) any
recital, statement, information, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness, genuineness, perfection, collectability, priority or sufficiency
of any Loan Document or any other agreement, instrument, document or other
writing, (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent or (vi) the financial condition of Hold
ings, the Borrowers or any of the Borrowers’ respective subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Loan
Document, or the financial condition of Holdings, the Borrowers or any of the
Borrowers’ subsidiaries or the existence or possible existence of any Default or
Event of Default.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any resolution, notice, request, certificate, consent, statement,
instrument, document, telecopier message, electronic mail message, Internet or
intranet website posting, order or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  Each Agent may also rely
upon any statement made to it orally or by telephone and

 

95

--------------------------------------------------------------------------------


 

believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  Each Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through its officers, directors, employees, affiliates or any one or more
sub-agents appointed by it.  Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Term Loan Facility as well as activities
as Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders and the
Lead Borrower.  Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Lead Borrower (not to be unreasonably withheld or
delayed, provided that the Lead Borrower’s consent shall not be required if an
Event of Default then exists), to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be (x) a bank with
an office in New York, New York, or an Affiliate of any such bank or (y) a
nationally recognized financial institution that is organized under the laws of
the United States or any state or district thereof.  If no successor shall have
been so appointed by either the Required Lenders or the retiring Administrative
Agent within 30 days after the retiring Administrative Agent gives notice of its
resignation then (x) the Required Lenders shall perform all the duties of the
Administrative Agent hereunder and/or under any other Loan Document until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above and (y) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents. 
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Lead Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder, and, except as expressly provided in this
Agreement, the Agents shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter.  Each Lender
acknowledges that neither any Agent nor any Related Party has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent or any Related Party to
any Lender as to any matter, including whether any Agent or any Related Party
has disclosed material information in their possession.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into its (or a Related Party’s) possession.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Amendment No. 1 Lead Arrangers is named as such
for recognition purposes only, and in their respective capacities as such shall
have no duties, responsibilities or liabilities with respect to this Agreement
or any other Loan

 

96

--------------------------------------------------------------------------------


 

Document; it being understood and agreed that each of the Amendment No. 1 Lead
Arrangers shall be entitled to all indemnification and reimbursement rights in
favor of the Agents provided herein and in the other Loan Documents.  Without
limitation of the foregoing, none of the Amendment No. 1 Lead Arrangers, in
their respective capacities as such shall, by reason of this Agreement or any
other Loan Document, have any fiduciary relationship in respect of any Lender,
any Loan Party or any other Person.

 

Each Lender authorizes and directs the Collateral Agent to enter into and
perform its obligations under the Security Documents for the benefit of the
Lenders and the other Secured Parties.  Each Lender hereby agrees, that, except
as otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

 

The Lenders hereby authorize the Collateral Agent to release any Lien granted to
or held by the Collateral Agent upon the Collateral as follows:  (i) on all the
Collateral upon termination of the Commitments and payment and satisfaction of
all of the Obligations (other than inchoate indemnification obligations) at any
time arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby, (ii) on any Collateral constituting
property being sold or otherwise disposed of (to Persons other than Holdings,
the Borrowers and the Subsidiaries) upon the sale or other disposition thereof
in compliance with Section 6.05 or (iii) on any Collateral if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 9.08).  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Article VIII.

 

The Collateral Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected or insured or that the Liens granted to the
Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Collateral Agent in this
Article VIII or in any of the Security Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Collateral Agent’s own interest in the Collateral
as one of the Lenders and that the Collateral Agent shall have no duty or
liability whatsoever to the Lenders, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

No Cash Management Bank or Hedging Bank that obtains the benefits of
Section 7.02, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article VIII to the contrary, the
Collateral Agent and the Administrative Agent shall not be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Cash Management Obligations or Obligations arising under Secured
Hedging Agreements unless the Collateral Agent and the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Collateral Agent and the Administrative Agent may request,
from the applicable Cash Management Bank or Hedging Bank, as the case may be.

 

The Administrative Agent and the Collateral Agent are authorized to enter into
any Intercreditor Agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements in connection with the incurrence by any Loan Party of any
Indebtedness of such Loan Party that is permitted to be secured pursuant to
Sections 6.01 and 6.02 of this Agreement, in order to permit such Indebtedness
to be secured by a valid, perfected lien (with such priority as may be
designated by such Loan

 

97

--------------------------------------------------------------------------------


 

Party, to the extent such priority is permitted by the Loan Documents)), and the
parties hereto acknowledge that any Intercreditor Agreement (if entered into)
will be binding upon them.  Each Lender (a) hereby agrees that it will be bound
by and will take no actions contrary to the provisions of any Intercreditor
Agreement (if entered into) and (b) hereby authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into any Intercreditor
Agreement (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, such agreements in
connection with the incurrence by any Loan Party of any Indebtedness of such
Loan Party that is permitted to be secured pursuant to Sections 6.01 and 6.02 of
this Agreement, in order to permit such Indebtedness to be secured by a valid,
perfected lien (with such priority as may be designated by such Loan Party, to
the extent such priority is permitted by the Loan Documents)), and to subject
the Liens on the Collateral securing the Obligations to the provisions thereof.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01        Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(a)           if to the Borrowers or Holdings, to it at c/o Hemisphere Media
Group, Inc., 405 Lexington Avenue, 48th Floor, New York, NY 10174, Attention of
Craig Fischer, Fax No. 212-503-2879, with a copy to Paul, Weiss, Rifkind,
Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019,
Attention:  Eric Goodison Esq., Fax No. 212-757-3990;

 

(b)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
[Address], Attention: [                   ],  Fax: [             ];

 

(c)           if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance, Incremental Term Loan
Assumption Agreement, New Term Loan Commitment Agreement or Refinancing
Amendment pursuant to which such Lender shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01. 
As agreed to among Holdings, the Borrowers, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

 

The Borrowers hereby agree, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrowers, that it will, or will
cause their Restricted Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  In addition, the Borrowers agree, and
agree to cause their Restricted Subsidiaries, to continue to provide the
Communications to the Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Loan Documents but only to the extent requested
by the Administrative Agent.

 

98

--------------------------------------------------------------------------------


 

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”).  The Borrowers hereby agree that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.16); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.”  Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC,” unless the Borrowers
notify the Administrative Agent promptly that any such document contains
material non-public information:  the Loan Documents.  The Borrowers acknowledge
and agree that the list of Disqualified Institutions shall be deemed to be
suitable for posting on a portion of the Platform designated “Public Side
Information” and shall be posted on the Closing Date to all Lenders by the
Administrative Agent, and thereafter all written supplements updating the list
of Disqualified Institutions shall be posted all Lenders by the Administrative
Agent as soon as practicable after receipt thereof from the Lead Borrower.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or their securities for purposes of United States federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

99

--------------------------------------------------------------------------------

 


 

It is understood and agreed that the Administrative Agent may, in its
discretion, elect to not deliver to any Lender that is a Permitted Investor, and
limit the access of any such Lender to, any Communications or other information
that do not consist of Borrower Materials.

 

Section 9.02        Survival of Agreement.  Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.  All covenants, agreements, representations and warranties
made by the Borrowers or Holdings herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not been terminated.  The provisions of Sections 2.14,
2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

 

Section 9.03        Binding Effect.  This Agreement shall become effective when
it shall have been executed by the Borrowers, Holdings and the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto.

 

Section 9.04        Successors and Assigns.

 

(a)           Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party; and all covenants, promises and agreements by or on
behalf of the Borrowers, Holdings, the Administrative Agent, the Collateral
Agent or the Lenders that are contained in this Agreement shall bind and inure
to the benefit of their respective successors and assigns.

 

(b)           (i)  Subject to the conditions set forth in clause (b)(ii) below,
any Lender may assign to one or more Eligible Assignees (other than to any
Disqualified Institution or any natural person) all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), (provided,
however, that each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)          the Lead Borrower; provided that no consent of the Lead Borrower
shall be required (i) if an Event of Default under Section 7.01(b) or (c), or
(with respect to any Borrower only) Section 7.01(g) or (h), has occurred and is
continuing or (ii) if such assignment is to a Lender, an Affiliate of a Lender
or a Related Fund in respect of a Lender (for purposes of clarity, it is
understood that no assignment may be made to a Disqualified Institution);
provided further that the Lead Borrower shall be deemed to have consented to any
assignment unless it objects thereto by written notice to the Administrative
Agent within ten Business Days after having received notice thereof; and

 

(B)          the Administrative Agent.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or Related Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall be in an integral multiple of, and not less than,
$1,000,000 unless each of the Lead Borrower and the Administrative Agent
otherwise consent; provided that simultaneous assignments by two or more Related

 

100

--------------------------------------------------------------------------------


 

Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met;

 

(B)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent); and

 

(C)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal and state
securities laws) and all applicable tax forms required under Section 2.20.

 

(iii)          Subject to acceptance and recording pursuant to clause (iv) of
this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement (other
than any purported assignment or transfer to a Disqualified Institution) that
does not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (g) of this Section 9.04.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans (and stated interest) owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive and the Borrowers, the Administrative Agent,
the Collateral Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers, the Collateral
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  This Section 9.04(b)(iv) and Section 2.04 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).

 

(v)           Upon its receipt of, and consent to, a duly completed Assignment
and Acceptance executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent to such assignment and any applicable tax forms
pursuant to Section 2.20, the Administrative Agent shall promptly (i) accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register.  No assignment shall be effective unless it has been recorded
in the Register as provided in this clause (v).

 

(vi)          By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows: 
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment and the outstanding balances of its Loans without giving effect
to assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (ii) except as set forth in (i) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial

 

101

--------------------------------------------------------------------------------


 

condition of the Borrowers or any their respective Restricted Subsidiaries or
the performance or observance by the Borrowers or any of their respective
Restricted Subsidiaries of any of their obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is an Eligible
Assignee legally authorized to enter into such Assignment and Acceptance;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05(a) or delivered pursuant to Section 5.04 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

 

(c)           Each Lender may without the consent of the Lead Borrower or the
Administrative Agent sell participations to one or more banks or other Persons
(other than to any Disqualified Institution or Holdings, the Borrowers or their
respective Subsidiaries) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other Persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14 and 2.16 to the
same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (iv) the Borrowers, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrowers relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable to such participating bank or Person
hereunder or the amount of principal of or the rate at which interest is payable
on the Loans in which such participating bank or Person has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such participating bank or Person has an
interest, increasing or extending the Commitments in which such participating
bank or Person has an interest or releasing any Guarantor (other than in
connection with the sale of such Guarantor in a transaction permitted by
Section 6.05) or all or substantially all of the Collateral).  Each Person
holding a participation pursuant to this Section 9.04(c) shall be entitled to
the benefits of Section 2.20 with respect to its interest in the Commitments and
the Loans outstanding from time to time as if such participant were a Lender;
provided that (i) such Person shall have complied with the requirements of
Section 2.20 including, without limitation, Section 2.20(f) and (g) (it being
understood that the documentation required under Section 2.20(f) and (g) shall
be delivered to the participating Lender) and (ii) no participant shall be
entitled to receive any greater payment under Section 2.20 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant had no such participation occurred except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each participating bank or other Person also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, provided
that such participating bank or other Person agrees to be subject to
Section 2.18 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each of the participating
banks or other Persons and the principal amounts (and stated interest) of each
such participating bank’s or other Person’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any such participating banks or
other Persons or any information relating to a participating bank’s or other
Person’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding

 

102

--------------------------------------------------------------------------------


 

any notice to the contrary.  For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(d)           Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of the Borrowers; provided that, prior to any such disclosure of
information designated by the Borrowers as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

 

(e)           Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.

 

(f)            Notwithstanding anything to the contrary contained herein,
(x) Holdings, the Borrowers and any of their respective Subsidiaries may, from
time to time, purchase or prepay Term Loans, on a non-pro rata basis through
Dutch auction procedures open to all applicable Lenders on a pro rata basis in
accordance with customary procedures to be agreed between the Lead Borrower and
the Administrative Agent and (y) any Lender may, at any time, assign all or a
portion of its rights and obligations under this Agreement in respect of its
Term Loans to an Affiliated Lender and, in each case, with respect to clauses
(x) and (y) of this Section 9.04(f), without the consent of the Administrative
Agent; provided that:

 

(i)            any Term Loans acquired by Holdings, the Borrowers or any of
their respective Subsidiaries shall be retired and cancelled immediately upon
the acquisition thereof; provided that upon cancellation of such Term Loans the
aggregate outstanding principal amount of the Term Loans shall be deemed reduced
by the full par value of the aggregate principal amount of the Term Loans so
cancelled, and each principal repayment installment with respect to the Term
Loans pursuant to Section 2.11(a) shall be reduced pro rata by the full par
value of the aggregate principal amount of Term Loans so cancelled;

 

(ii)           any Term Loans acquired by any Affiliated Lender may (but shall
not be required to) be contributed to Holdings or any of its Subsidiaries for
purposes of cancellation of such Indebtedness (it being understood that such
Term Loans shall be retired and cancelled promptly upon such contribution);
provided that upon cancellation of such Term Loans, the aggregate outstanding
principal amount of the Term Loans shall be deemed reduced, as of the date of
such contribution by the full par value of the aggregate principal amount of the
Term Loans so contributed and cancelled, and each principal repayment
installment with respect to the Term Loans pursuant to Section 2.11(a) shall be
reduced pro rata by the full par value of the aggregate principal amount of Term
Loans so contributed and cancelled;

 

(iii)          in connection with any Dutch auction, the Lead Borrower shall
provide, as of the date of the effectiveness of such purchase, a customary
representation and warranty that there is no material non-public information
with respect to Holdings, the Borrowers, their respective Subsidiaries or their
respective securities at such time that (A) has not been disclosed to the
assigning Lender prior to such date or (B) could reasonably be expected to have
a material effect upon, or otherwise be material to, a Lender’s decision to
assign Term Loans to Holdings, a Borrower or one of their respective
Subsidiaries (in each case other than because such assigning Lender does not
wish to receive material non-public information with respect to Holdings, the
Borrowers, their respective Subsidiaries or their respective securities);

 

(iv)          each Affiliated Lender or Holdings, the applicable Borrower or the
applicable Subsidiary shall identify itself as such in the applicable Assignment
and Acceptance;

 

(v)           (I) after giving effect to any assignment to an Affiliated Lender,
and to all other assignments with all Affiliated Lenders, the aggregate
principal amount of all Term Loans then held by all Affiliated Lenders shall not
exceed 25% of the aggregate unpaid principal amount of the Term Loans then
outstanding (after giving effect to any substantially simultaneous cancellations
thereof) and (II) each Affiliated

 

103

--------------------------------------------------------------------------------


 

Lender shall either (x) provide, as of the date of the effectiveness of such
purchase, a customary representation and warranty that there is no material
non-public information with respect to Holdings, the Borrowers, their respective
Subsidiaries or their respective securities at such time that (A) has not been
disclosed to the assigning Lender prior to such date or (B) could reasonably be
expected to have a material effect upon, or otherwise be material to, a Lender’s
decision to assign Term Loans to Holdings, a Borrower or one of their respective
Subsidiaries (in each case other than because such assigning Lender does not
wish to receive material non-public information with respect to Holdings, the
Borrowers, their respective Subsidiaries or their respective securities) or
(y) confirm that such representation cannot be made as of such date;

 

(vi)          in connection with any assignment effected pursuant to a Dutch
auction conducted by Holdings, the Borrowers or any of their respective
Subsidiaries, no Default or Event of Default shall have occurred and be
continuing at the time of acceptance of bids for the Dutch auction;

 

(vii)         by its acquisition of Term Loans, an Affiliated Lender shall be
deemed to have acknowledged and agreed that:

 

(A)          the Term Loans held by such Affiliated Lender shall be disregarded
in both the numerator and denominator in the calculation of any Lender vote,
except that such Affiliated Lender shall have the right to vote (and the loans
held by such Affiliated Lender shall not be so disregarded) with respect to any
amendment, modification, waiver, consent or other action that requires the vote
of all Lenders or all affected Lenders, as the case may be; provided that no
amendment, modification, waiver, consent or other action shall
(1) disproportionately affect such Affiliated Lender in its capacity as a Lender
as compared to other Lenders that are not Affiliated Lenders or (2) deprive any
Affiliated Lender of its share of any payments which the Lenders are entitled to
share on a pro rata basis hereunder, in each case without consent of such
Affiliated Lender;

 

(B)          the Administrative Agent shall vote on behalf of such Affiliated
Lender in the event that any proceeding under Sections 1126 or 1129 of the
Bankruptcy Code shall be instituted by or against the Borrowers or any of their
respective Restricted Subsidiaries, or alternatively, to the extent that the
foregoing is deemed unenforceable for any reason, such Affiliated Lender shall
vote in such proceedings in the same proportion as the allocation of voting with
respect to such matter by those Lenders who are not Affiliated Lenders, in each
case except to the extent that any plan of reorganization proposes to treat the
obligations held by such Affiliated Lender in its capacity as a Lender in a
disproportionate adverse manner to such Affiliated Lender than the proposed
treatment of similar obligations held by Lenders that are not Affiliated
Lenders;

 

(C)          Affiliated Lenders, solely in their capacity as an Affiliated
Lender, will not be entitled to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
or among Lenders to which the Loan Parties or their representatives are not
invited, (ii) receive any information or material prepared by the Administrative
Agent or any Lender or any communication by or among Administrative Agent and
one (1) or more Lenders, except to the extent such information or materials have
been made available to any Loan Party or its representatives (and in any case,
other than the right to receive notices of Borrowings, prepayments and other
administrative notices in respect of its Term Loans required to be delivered to
Lenders pursuant to Article II) or (iii) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against the Administrative Agent, the
Collateral Agent or any other Agent hereunder with respect to any duties or
obligations or alleged duties or obligations of such Agent under the Loan
Documents (except with respect to rights expressly retained under this
Section 9.04(f) which are not so waived); and

 

(D)          it shall not have any right to receive advice of counsel to the
Administrative Agent or to Lenders other than Affiliated Lenders or to challenge
the Lenders’ attorney-client privilege.

 

104

--------------------------------------------------------------------------------


 

(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrowers and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrowers and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

 

(h)           Neither Holdings nor the Borrowers shall assign or delegate any of
their rights or duties hereunder without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.

 

Section 9.05        Expenses; Indemnity.

 

(a)           The Borrowers and Holdings agree, jointly and severally, to pay
all reasonable, documented out-of-pocket expenses incurred by the Administrative
Agent and the Collateral Agent in connection with the syndication of the Term
Loan Facility and the preparation and administration of this Agreement and the
other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof or incurred by the Administrative
Agent, the Collateral Agent or the Lenders in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made hereunder, including in
connection with a workout or a restructuring, the fees, charges and
disbursements of White & Case LLP, counsel for the Administrative Agent, counsel
for the Collateral Agent, no more than one counsel in each jurisdiction where
Collateral is located, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of any other counsel for the
Administrative Agent or the Collateral Agent and no more than one counsel for
all Lenders; provided that in the case of an actual or perceived conflict of
interest, the Borrowers and Holdings agree to pay all reasonable, documented
fees, charges and disbursements of another firm of counsel for such affected
Person.

 

(b)           The Borrowers and Holdings agree, jointly and severally, to
indemnify the Administrative Agent, the Collateral Agent, the Joint Lead
Arrangers, Amendment No. 1 Lead Arrangers, the other Agents, each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Term Loan Facility), (ii) the use of the proceeds of the
Loans, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrowers, any other Loan Party or any of their respective Affiliates), or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrowers or any of the
Restricted Subsidiaries, or

 

105

--------------------------------------------------------------------------------


 

any Environmental Liability related in any way to the Borrowers or the
Restricted Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (w) the
gross negligence, bad faith or willful misconduct of such Indemnitee as
determined, in a final and non-appealable decision, by a court of a competent
jurisdiction, (x) a material breach of the Loan Documents by such Indemnitee,
(y) disputes between and among Indemnitees other than any claims against an
Indemnitee in its capacity or in fulfilling its role as the Administrative
Agent, the Collateral Agent or Amendment No. 1 Joint Lead Arranger other than
disputes involving any act or omission of the Borrowers or any of their
Affiliates or (z) any settlement of an action or proceeding entered into by such
Indemnitee without the Borrowers’ written consent (such consent not to be
unreasonably withheld, delayed or conditioned), but, if such settlement occurs
with the Lead Borrower’s written consent or if there is a final judgment for the
plaintiff in any action or claim with respect to any of the foregoing, the Lead
Borrower will be liable for such settlement or for such final judgment.

 

(c)           To the extent that Holdings and the Borrowers fail to pay any
amount required to be paid by them to the Administrative Agent or the Collateral
Agent under paragraph (a) or (b) of this Section 9.05, each Lender severally
agrees to pay to the Administrative Agent or the Collateral Agent, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Collateral Agent in its
capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of outstanding Loans and unused
Commitments at the time.

 

(d)           To the extent permitted by applicable law, neither Holdings nor
the Borrowers shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

(e)           The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.  All amounts due under this Section 9.05
shall be payable on written demand therefor.

 

Section 9.06        Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrowers or Holdings against any of and all the
obligations of the Borrowers or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured.  The rights of
each Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 9.07        Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.08        Waivers; Amendment.

 

(a)           No failure or delay of the Administrative Agent, the Collateral
Agent or any Lender in exercising any power or right hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Collateral Agent, and the
Lenders hereunder and under the

 

106

--------------------------------------------------------------------------------


 

other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the
Borrowers or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on the Borrowers or Holdings in any case
shall entitle the Borrowers or Holdings to any other or further notice or demand
in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers, Holdings and the Required Lenders; provided,
however, that no such agreement shall (i) decrease the principal amount of, or
extend the maturity of or any scheduled principal payment date or date for the
payment of any interest on any Loan, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest (other than default interest) on
any Loan, without the prior written consent of each Lender directly adversely
affected thereby, (ii) increase or extend the Commitment of any Lender without
the prior written consent of such Lender or decrease or extend the date for
payment of any Fees of any Agent without the prior written consent of such
Agent, (iii) amend or modify the pro rata requirements of Section 2.17 (other
than in connection with loan buy-back offers that are made to all Lenders on a
pro rata basis, in which case payments and Commitment reductions with respect to
tendering Lenders will be permitted on terms acceptable to the Borrowers,
Holdings and the Required Lenders) and Section 2.18, the provisions of
Section 9.04(h) or the provisions of this Section 9.08 or release all or
substantially all of the Collateral or the value of the guaranties provided by
the Guarantors taken as a whole, without the prior written consent of each
Lender, (iv) change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of one Class differently from the rights of Lenders holding Loans of any
other Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) modify the protections afforded to an SPV pursuant to the
provisions of Section 9.04(g) without the written consent of such SPV or
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Additional Term B Commitments on
the Amendment No. 1 Effective Date); provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Collateral Agent.

 

(c)           The Administrative Agent and the Borrowers may amend any Loan
Document to correct administrative errors or omissions, or to effect
administrative changes that are not adverse to any Lender.  Notwithstanding
anything to the contrary contained herein, such amendment shall become effective
without any further consent of any other party to such Loan Document.

 

(d)           Notwithstanding anything in this Agreement to the contrary, each
Lender hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement (including, without limitation, amendments to this Section 9.08) or
any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Sections 2.22 through 2.26 (including, without limitation, as
applicable, (1) to permit the New Term Loans, Extended Term Loans and Other Term
Loans to share ratably in the benefits of this Agreement and the other Loan
Documents and (2) to include the commitments with respect to Incremental Term
Loans, New Term Loans, Other Term Loan Commitments, as applicable, or
outstanding Incremental Term Loans, New Term Loans, Extended Term Loans or Other
Term Loans, as applicable, in any determination of (i) Required Lenders or
(ii) similar required lender terms applicable thereto); provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment without the written consent of such affected Lender.

 

(e)           In addition, notwithstanding the foregoing, this Agreement may be
amended or amended and restated with the written consent of the Administrative
Agent, Holdings, the Lead Borrower and the Lenders providing the relevant
Replacement Term Loans or to permit the refinancing of all or any portion of the
outstanding Term Loans of a given Class (the “Refinanced Term Loans”), with a
replacement Term Loan tranche denominated in Dollars (the “Replacement Term
Loans”), respectively, hereunder; provided that (i) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of, plus accrued interest, fees, expenses and premiums with respect to,
such Refinanced Term Loans, (ii) the Effective Yield with respect to such

 

107

--------------------------------------------------------------------------------


 

Replacement Term Loans shall not be higher than Effective Yield with respect to
such Refinanced Term Loans, (iii) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans, at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans), and (iv) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or (taken as a whole) less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the Latest Maturity Date then in effect
immediately prior to such refinancing.

 

(f)            If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 9.08(b),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrowers shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders by
having its Loans assigned, at par, with one or more other institutions subject
to Section 9.04 so long as at the time of such replacement, each such
institution consents to the proposed change, waiver, discharge or termination or
(B) with the express written consent of the Required Lenders, repay the
outstanding Loans of such Lender, provided, that in the case of either preceding
clause (A) or (B) above, the payment by the Lead Borrower to each non-consenting
Lender of the applicable Prepayment Fee (if such assignment or repayment occurs
prior to the first anniversary of the Closing Date).

 

Section 9.09        Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

Section 9.10        Entire Agreement.  This Agreement, the Fee Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof.  Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any Person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Collateral Agent and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

Section 9.11        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12        Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or

 

108

--------------------------------------------------------------------------------


 

impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 9.13        Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03.  Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission (including “pdf”) shall
be as effective as delivery of a manually signed counterpart of this Agreement.

 

Section 9.14        Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.15        Jurisdiction; Consent to Service of Process.

 

(a)           Each of Holdings and the Borrowers hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in the Borough of Manhattan in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrowers, Holdings or their respective properties in the
courts of any jurisdiction.

 

(b)           Each of Holdings and the Borrowers hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.16        Confidentiality.  Each of the Administrative Agent, the
Amendment No. 1 Lead Arrangers and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 9.16, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers or any of their respective Restricted Subsidiaries or any of their
respective obligations, (f) with the consent of the Borrowers or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.16.  For the purposes of this Section, “Information”
shall mean all information received from the Borrowers or Holdings and related
to the Borrowers or Holdings or their business, other than any such information
that was

 

109

--------------------------------------------------------------------------------


 

available to the Administrative Agent, the Collateral Agent or any Lender on a
non-confidential basis prior to its disclosure by the Borrowers or Holdings. 
Any Person required to maintain the confidentiality of Information as provided
in this Section 9.16 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

 

Section 9.17        Lender Action.  Each Lender agrees that it shall not in its
capacity as Lender hereunder take or institute any actions or proceedings,
judicial or otherwise, for any right or remedy against any Loan Party or any
other obligor under any of the Loan Documents (including the exercise of any
right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Loan Party, unless expressly provided for herein
or in any other Loan Document, without the prior written consent of the
Administrative Agent or, as applicable, the Collateral Agent.  The provisions of
this Section 9.17 are for the sole benefit of the Lenders and shall not afford
any right to, or constitute a defense available to, any Loan Party.

 

Section 9.18        USA PATRIOT Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Holdings and
the Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrowers, which information includes the name and address of Holdings and
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrowers in
accordance with the USA PATRIOT Act.

 

Section 9.19        Accounting Matters.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Lead Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Lead Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Lead Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

Section 9.20        Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 9.21        Use of Name, Logo, etc.  Each Loan Party consents to the
publication in the ordinary course by the Administrative Agent or the Amendment
No. 1 Joint Lead Arrangers of customary advertising material relating to the
financing transactions contemplated by this Agreement displaying such Loan
Party’s name, product photographs, logo or trademark, each in the form provided
by the Loan Parties to the Administrative Agent.  Such consent shall remain
effective until revoked by such Loan Party in writing to the Administrative
Agent and the Amendment No. 1 Lead Arrangers.

 

Section 9.22        Joint and Several Liability of the Borrowers.

 

(a)           Each Borrower agrees that it is jointly and severally liable for
the obligations of the other Borrower hereunder, including with respect to the
payment of principal of and interest on all Loans and the payment of fees and
indemnities and reimbursement of costs and expenses.  Each Borrower is accepting
joint and several liability hereunder in consideration of the financial
accommodations to be provided by the Administrative Agent, the Collateral Agent
and the Lenders under this Agreement, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
each of the Borrowers to accept joint and several liability for the

 

110

--------------------------------------------------------------------------------


 

obligations of each of them.  Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, as a co-debtor, joint and several
liability with each other Borrower, with respect to the payment and performance
of all of the Obligations, it being the intention of the parties hereto that all
Obligations shall be the joint and several obligations of all of the Borrowers
without preferences or distinction among them.  If and to the extent that any of
the Borrowers shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of such Obligations in accordance
with the terms thereof, then in each such event each other Borrower will make
such payment with respect to, or perform, such Obligations.  A breach hereof or
Default or Event of Default hereunder as to any single Borrower shall constitute
a breach, Default or Event of Default as to all the Borrowers.  Each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
the Loans made under this Agreement, notice of the occurrence of any Default or
Event of Default, or of any demand for any payment under this Agreement, notice
of any action at any time taken or omitted by the Administrative Agent, the
Collateral Agent or the Lenders under or in respect of any of the Obligations,
any requirement of diligence or to mitigate damages and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement,
except for any demands, notices and other formalities expressly required under
the terms of this Agreement.  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by the Administrative Agent, the Collateral
Agent or the Lenders at any time or times in respect of any default (including
any Default or Event of Default) by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent, the
Collateral Agent or the Lenders in respect of any of the obligations hereunder,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of such obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of the Administrative Agent, the
Collateral Agent or the Lenders, including any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with Applicable Laws
or regulations thereunder, which might, but for the provisions of this
Section 9.24, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its Obligations under this
Section 9.24, it being the intention of each Borrower that, so long as any of
the Obligations remain unsatisfied, the Obligations of such Borrower under this
Section 9.24 shall not be discharged except by performance and then only to the
extent of such performance.  The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower.  With respect to
any Borrower’s Obligations arising as a result of the joint and several
liability of the Borrowers hereunder with respect to Loans or other extensions
of credit made to any of the other Borrowers hereunder, such Borrower waives,
until the Obligations shall have been paid in full (other than contingent
indemnification obligations that are not yet due and payable or as to which no
claim has been asserted) and this Agreement shall have been terminated, any
right to enforce any right of subrogation or any remedy which an Agent and/or
any Lender now has or may hereafter have against any other Borrower, any
endorser or any guarantor of all or any part of the Obligations, and any benefit
of, and any right to participate in, any security or collateral given to an
Agent and/or any Lender to secure payment of the Obligations or any other
liability of any Borrower to an Agent and/or any Lender.

 

[Signature Pages Follow]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

Signature pages intentionally omitted

 

--------------------------------------------------------------------------------

 